Exhibit 10.1
EXECUTION VERSION
PUBLISHED CUSIP NUMBER: 48917MAA0
 
$500,000,000
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
among
KENNAMETAL INC.
and
KENNAMETAL EUROPE GmbH,
as Borrowers
The Several Lenders From Time To Time Parties Hereto,
PNC BANK, NATIONAL ASSOCIATION and
JPMORGAN CHASE BANK, N.A.,
As the Co-Syndication Agents,
CITIZENS BANK OF PENNSYLVANIA and
BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY,
As the Co-Documentation Agents,
and
BANK OF AMERICA, N.A.,
as the Administrative Agent
Dated as of June 25, 2010
 
BANC OF AMERICA SECURITIES LLC,
PNC CAPITAL MARKETS LLC and
J.P. MORGAN SECURITIES INC.,
as Joint Book Managers
and
BANC OF AMERICA SECURITIES LLC,
PNC CAPITAL MARKETS LLC and
J.P. MORGAN SECURITIES INC.,
as Joint Lead Arrangers

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINITIONS
    1  
 
       
1.1. Defined Terms
    1  
1.2. Other Definitional Provisions
    25  
1.3. Currency Conversion
    26  
1.4. Letter of Credit Amounts
    26  
 
       
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
    26  
 
       
2.1. Commitments
    27  
2.2. Procedure for Revolving Loan Borrowing
    27  
2.3. Reserved
    28  
2.4. Swingline Commitment; Euro Swingline Commitment
    28  
2.5. Procedure for Swingline Borrowing: Refunding of Swingline Loans;
Reallocation of Swingline Commitment and Euro Swingline Commitment
    30  
2.6. LC Commitment
    33  
2.7. Procedure for Issuance of Letters of Credit
    34  
2.8. LC Participation
    35  
2.8A. Repayment of Participations
    37  
2.9. Reimbursement Obligation of the Borrowers
    38  
2.10. Obligations Absolute
    38  
2.11. Letter of Credit Payments
    39  
2.12. Applications; Applicability of ISP and UCP
    39  
2.13. Certain Reporting Requirements
    39  
2.13A. Role of Issuing Lender
    39  
2.14. Fees and Other Charges, etc.
    40  
2.15. Optional Termination or Reduction of Commitments; Increase of Commitments
    41  
2.16. Optional Prepayments
    42  
2.17. Mandatory Prepayments
    43  
2.18. Conversion and Continuation Options
    44  
2.19. Limitations on Eurocurrency Tranches
    44  
2.20. Interest Rates and Payment Dates
    44  
2.21. Computation of Interest and Fees
    45  
2.22. Inability to Determine Interest Rate
    45  
2.23. Pro Rata Treatment and Payments
    46  
2.24. Requirements of Law
    48  
2.25. Taxes
    51  
2.26. Indemnity
    54  
2.27. Change of Lending Office
    54  
2.28. Replacement of Lenders
    54  
2.29. Judgment Currency
    55  
2.30. Foreign Currency Exchange Rate
    55  
2.31. Certain Borrowings of Dollar Revolving Loans and Refunding of
Multicurrency Loans
    56  
2.32. Evidence of Debt
    56  
2.33. Addition of Foreign Borrowers; Termination of Foreign Borrowers
    57  
2.34. Guarantee by Company of Foreign Obligations
    58  
2.35. Limitation of Certain Obligations of Foreign Borrowers
    61  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
2.36. Cash Collateral
    61  
2.37. Defaulting Lenders
    62  
 
       
SECTION 3. REPRESENTATIONS AND WARRANTIES
    63  
 
       
3.1. Financial Condition
    64  
3.2. No Change
    64  
3.3. Existence; Compliance with Law
    64  
3.4. Power; Authorization; Enforceable Obligations
    64  
3.5. No Legal Bar
    65  
3.6. Litigation
    65  
3.7. No Default
    65  
3.8. Ownership of Property, Liens
    65  
3.9. Intellectual Property
    65  
3.10. Taxes
    65  
3.11. Federal Regulations
    66  
3.12. ERISA
    66  
3.13. Investment Company Act; Other Regulations
    67  
3.14. Use of Proceeds
    67  
3.15. Environmental Matters
    67  
3.16. Accuracy of Information, etc.
    68  
3.17. Solvency
    68  
3.18. Insurance
    68  
3.19. Subsidiaries
    68  
3.20. Foreign Asset Control Regulation, Etc.
    68  
 
       
SECTION 4. CONDITIONS PRECEDENT
    68  
 
       
4.1. Conditions to Initial Extension of Credit
    68  
4.2. Conditions to Each Extension of Credit
    69  
 
       
SECTION 5. AFFIRMATIVE COVENANTS
    70  
 
       
5.1. Financial Statements. Furnish to the Administrative Agent and each Lender:
    70  
5.2. Certificates; Other Information
    70  
5.3. Payment of Obligations
    71  
5.4. Maintenance of Existence; Compliance
    71  
5.5. Maintenance of Property; Insurance
    71  
5.6. Inspection of Property; Books and Records; Discussions
    72  
5.7. Notices
    72  
5.8. Reserved
    72  
5.9. Continuation of or Change in Business
    72  
5.10. Further Assurances
    73  
 
       
SECTION 6. NEGATIVE COVENANTS
    73  
 
       
6.1. Financial Condition Covenants
    73  
6.2. Indebtedness
    73  
6.3. Liens
    74  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
6.4. Fundamental Changes
    75  
6.5. Transactions with Affiliates
    75  
6.6. Reserved
    75  
6.7. Clauses Restricting Subsidiary Distributions
    75  
6.8. Amendment of Credit Documentation
    76  
6.9. Off-Balance Sheet Financings
    76  
6.10. Disposition of Property
    76  
6.11. Investments
    77  
 
       
SECTION 7. EVENTS OF DEFAULT
    78  
 
       
SECTION 8. ADMINISTRATIVE AGENT
    80  
 
       
8.1. Appointment and Authority
    80  
8.2. Delegation of Duties
    80  
8.3. Exculpatory Provisions
    81  
8.4. Reliance by Administrative Agent
    81  
8.5. Notice of Default
    82  
8.6. Non-Reliance on Administrative Agent and Other Lenders
    82  
8.7. Indemnification
    82  
8.8. Rights as a Lender
    83  
8.9. Resignation of Administrative Agent
    83  
8.10. Co-Syndication Agents, Co-Documentation Agents, Joint Lead Arrangers, or
Joint Book Managers
    84  
8.11. Release of Guarantors
    84  
8.12. Administrative Agent May File Proofs of Claim
    84  
 
       
SECTION 9. MISCELLANEOUS
    85  
 
       
9.1. Amendments and Waivers
    85  
9.2. Notices
    86  
9.3. No Waiver; Cumulative Remedies; Enforcement
    87  
9.4. Survival of Representations and Warranties
    88  
9.5. Costs and Expenses; Indemnity; Damage Waiver
    88  
9.6. Successors and Assigns; Participations and Assignments
    89  
9.7. Adjustments, Set-off; Pari Passu Treatment
    94  
9.7A. Payments Set Aside
    95  
9.8. Counterparts
    95  
9.9. Severability
    95  
9.10. Integration
    96  
9.11. GOVERNING LAW
    96  
9.12. Submission To Jurisdiction; Waivers
    96  
9.13. Acknowledgements; No Advisory or Fiduciary Responsibilities
    97  
9.14. Confidentiality
    97  
9.15. WAIVERS OF JURY TRIAL
    98  
9.16. US PATRIOT ACT NOTICE
    98  
9.17. TRANSITIONAL ARRANGEMENTS
    98  

iii



--------------------------------------------------------------------------------



 



SCHEDULES:

     
1(a)
  Foreign Borrowers and Aggregate Foreign Sublimit
1(b)
  Mandatory Cost Formulae
1.1
  Commitments
2.6
  Designated Letters of Credit
3.12(d)
  Pension Plans
3.15
  Environmental Disclosures
3.19
  Subsidiaries
6.2(d)
  Existing Indebtedness
6.3(f)
  Existing Liens
6.5
  Affiliate Transactions
6.10
  Permitted Dispositions
9.6
  Processing and Recordation Fees

EXHIBITS:

     
A
  Form of Compliance Certificate
B
  Form of Closing Certificate
C
  Form of Assignment and Assumption
D-1
  Form of Legal Opinion of Buchanan Ingersoll Professional Corporation
D-2
  Form of Legal Opinion of CMS von Erlach Henrici
E
  Intentionally Omitted
F
  Form of Administrative Questionnaire
G
  Form of Issuing Lender Agreement
H
  Form of Guarantee
I
  Form of Note
J
  Form of Foreign Borrower Request and Assumption Agreement
K
  Form of Foreign Borrower Notice

 



--------------------------------------------------------------------------------



 



     THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
June 25, 2010, among KENNAMETAL INC., a Pennsylvania corporation (the
“Company”), KENNAMETAL EUROPE GmbH, a limited liability company organized under
the laws of Switzerland and a wholly-owned Foreign Subsidiary of the Company,
and any other wholly-owned Foreign Subsidiary of the Company which becomes a
Foreign Borrower hereunder pursuant to the terms hereof (collectively, the
“Foreign Borrowers” and each a “Foreign Borrower”; and the Foreign Borrowers
together with the Company, collectively, the “Borrowers”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), BANK OF AMERICA, N.A., LONDON BRANCH, as Euro
Swingline Lender, PNC BANK, NATIONAL ASSOCIATION and JPMORGAN CHASE BANK, N.A.,
as co-syndication agents (in such capacity, the “Co-Syndication Agents”),
CITIZENS BANK OF PENNSYLVANIA and BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY, as
co-documentation agents (in such capacity, the “Co-Documentation Agents”) and
Bank of America, N.A., as administrative agent.
RECITALS
     WHEREAS, the Company, Kennametal Europe GmbH, the lenders and agents party
thereto (the “Existing Lenders”), are parties to that Existing Credit Agreement
(as hereinafter defined), pursuant to which the Existing Lenders have made loans
and other extensions of credit to the Company;
     WHEREAS, the Lenders are willing to amend and restate the Existing Credit
Agreement, and the Lenders are willing to make loans and other extensions of
credit to the Borrowers, all on the terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged (these recitals being an integral part of this Credit Agreement),
the Borrowers, the Administrative Agent and the Lenders hereby agree that, as of
the Closing Date (as defined below), the Existing Credit Agreement shall be
amended and restated in its entirety and shall remain in full force and effect
only as set forth herein and parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
          1.1. Defined Terms. As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.
          “ABR”: for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 0.50% and (c) the Eurocurrency Rate for an Interest Period of
one month beginning on such day plus 1.00%. For purposes hereof: “Prime Rate”
shall mean the rate of interest per annum publicly announced from time to time
by Bank of America as its “prime rate” (the Prime Rate not being intended to be
the lowest rate of interest charged by Bank of America in connection with
extensions of credit to debtors). Any change in the ABR due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.
          “ABR Applicable Margin”: the ABR Applicable Margin will be determined
pursuant to the Pricing Grid.
          “ABR Loans”: Loans the rate of interest applicable to which is based
upon the ABR.

 



--------------------------------------------------------------------------------



 



          “Act”: as defined in Section 9.16.
          Adjustment Date. The first Business Day immediately following the date
of delivery of a Compliance Certificate (or if such Compliance Certificate is
not so delivered, the date such Compliance Certificate is to be delivered) by
the Company pursuant to Section 5.2.
          “Administrative Agent”: Bank of America, together with its Affiliates,
as the administrative agent for the Lenders under this Agreement and the other
Loan Documents, together with any of its successors.
          “Administrative Questionnaire”: an Administrative Questionnaire in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.
          “Affected Foreign Currency”: as defined in Section 2.22(c).
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 15% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
          “Agents”: the collective reference to the Co-Syndication Agents, the
Co-Documentation Agents and the Administrative Agent.
          “Aggregate Foreign Sublimit”: means, at any time and with respect to
the Foreign Borrowers, the aggregate principal amount at any one time
outstanding not to exceed $150,000,000. The Aggregate Foreign Sublimit is part
of, and not in addition to, the Total Commitments.
          “Agreement”: as defined in the preamble hereto.
          “Agreement Currency”: as defined in Section 2.29(b).
          “Applicable Creditor”: as defined in Section 2.29(b).
          “Applicable Pension Legislation”: at any time, any pension or
retirement benefits legislation (be it national, federal, provincial,
territorial or otherwise) then applicable to any Borrower, including without
limitation, the Pension Act and ERISA.
          “Applicant Borrower”: as defined in Section 2.33(a).
          “Application”: an application, in such form as the relevant Issuing
Lender may specify from time to time, requesting such Issuing Lender to open or
amend a Letter of Credit.
          “Approved Fund”: means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
          “Assignee”: as defined in Section 9.6(b)(i).
          “Assignee Group”: two or more Assignees (approved, if required, in
accordance with Section 9.6(b)(i)) that are Affiliates of one another or two or
more Approved Funds managed by the same investment advisor.

2



--------------------------------------------------------------------------------



 



          “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit C.
          “Assured Obligation”: as defined in the term “Guarantee Equivalent”.
          “Attributable Debt”: as of any date of determination, the aggregate
amount of the outstanding Investment by third parties in respect of each
Qualified Receivables Transaction.
          “Available Commitment”: as to any Lender at any time, an amount equal
to the excess, if any, of (a) such Lender’s Commitment then in effect over
(b) such Lender’s Outstanding Extensions of Credit.
          “Bank of America”: Bank of America, N.A., a national banking
association.
          “Benefited Lender”: as defined in Section 9.7(a).
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrower Materials”: as defined in Section 5.2.
          “Borrowing Date”: any Business Day specified in a notice pursuant to
Section 2.2 or Section 2.5 as a date on which the applicable Borrower requests
the Lenders to make Revolving Loans, Swingline Loans or Euro Swingline Loans, as
the case may be, hereunder.
          “Borrowing Percentage”: with respect to Dollar Revolving Loans to be
made by any Lender at any time, the ratio (expressed as a percentage) of the
amount of such Lender’s Available Commitment at such time to the aggregate
amount of the Available Commitments of all the Lenders at such time; provided,
that in determining any Lender’s Available Commitment for purpose of determining
such Lender’s Borrowing Percentage of any such Dollar Revolving Loans whose
proceeds will be simultaneously applied to repay Swingline Loans or to pay
Reimbursement Obligations, such Lender’s Revolving Percentage of the amount of
such Swingline Loans and Reimbursement Obligations will not be considered
Outstanding Extensions of Credit of such Lender (such Borrowing Percentage of
each Lender at any time to be calculated by the Administrative Agent on the
basis of its most recent calculations of the Available Commitments of the
Lenders).
          “Business”: as defined in Section 3.15(b).
          “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close; provided, that, when used in connection with a Eurocurrency Revolving
Loan, the term “Business Day” shall also exclude any day that is not a London
Banking Day; provided, further, when used in connection with Eurocurrency Loans
denominated in Euros, the term “Business Day” shall also exclude any day on
which the Trans-European Automated RealTime Gross Settlement Express Transfer
System (TARGET) (or, if such clearing system ceases to be operative, such other
clearing system (if any) determined by the Administrative Agent to be a suitable
replacement) is not open for settlement of payment in Euros.
          “Calculation Date”: (a) with respect to any Loan, each of the
following: (i) each Borrowing Date with respect to, and each date of any
continuation of an Interest Period with respect to, a Multicurrency Loan and
(ii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i)

3



--------------------------------------------------------------------------------



 



each date of issuance of a Letter of Credit denominated in a Foreign Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the applicable Issuing Lender under any Letter
of Credit denominated in a Foreign Currency, (iv) in the case of the Designated
Letters of Credit, the Closing Date, and (v) such additional dates as the
Administrative Agent or any Issuing Lender shall determine or the Required
Lenders shall require.
          “Canadian Dollars” and “C$”: the lawful currency of Canada.
          “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
          “Cash Collateral Account”: as defined in Section 2.17(a).
          “Cash Collateralize”: means to pledge and deposit with or deliver to
the Administrative Agent, for the benefit of the Administrative Agent, Issuing
Lender, Swingline Lender or Euro Swingline Lender (as applicable) and the
Lenders, as collateral for L/C Obligations, Obligations in respect of Swingline
Loans, Obligations in respect of Euro Swingline Loans, or obligations of Lenders
to fund participations in respect of any thereof (as the context may require),
cash or deposit account balances or, if the Issuing Lender, Swingline Lender or
Euro Swingline Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the Issuing
Lender, the Swingline Lender or the Euro Swingline Lender (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
          “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurocurrency time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services or P-I by Moody’s Investors
Service, Inc., or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within six months from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by Standard & Poor’s
Ratings Services or A by Moody’s Investors Service, Inc.; (f) securities with
maturities of six

4



--------------------------------------------------------------------------------



 



months or less from the date of acquisition backed by standby letters of credit
issued by any Lender or any commercial bank satisfying the requirements of
clause (b) of this definition; or (g) shares of money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of clauses
(a) through (f) of this definition.
          “Closing Date”: the date on which the conditions precedent set forth
in Section 4.1 shall have been satisfied, which date is June 25, 2010.
          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.
          “Co-Documentation Agents”: as defined in the preamble hereto.
          “Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans (which, in the case of Multicurrency Lenders, includes
Multicurrency Loans) and participate in Swingline Loans (and, in the case of
Multicurrency Lenders, participate in Euro Swingline Loans) and Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth under the heading “Commitment” opposite such Lender’s name on Schedule 1.1
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Commitments is $500,000,000.
          “Commitment Period”: the period from and including the Closing Date to
the Termination Date.
          “Company Guarantee”: the guarantee by the Company of the Foreign
Obligations of each Foreign Borrower pursuant to Section 2.34.
          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit A.
          “Conduit Lender”: any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.24, 2.25, 2.26 or 9.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.
          “Consolidated Adjusted Interest Expense”: for any period, the interest
expense of the Company and its consolidated Subsidiaries for such period
(exclusive of nonrecurring fees which the Company or its consolidated
Subsidiaries expense as interest expense), all as determined on a consolidated
basis in accordance with GAAP.
          “Consolidated EBITDA”: for any period and without duplication (a) the
sum for such period of (i) Consolidated Net Income, (ii) interest expense of the
Company and its consolidated Subsidiaries (inclusive of nonrecurring fees which
the Company or its consolidated Subsidiaries expense as interest expense),
(iii) charges against income of the Company and its consolidated Subsidiaries
for foreign, federal, state and local income taxes, and (iv) depreciation and
amortization expense of the

5



--------------------------------------------------------------------------------



 



Company and its consolidated Subsidiaries, minus (b) extraordinary gains to the
extent included in determining such Consolidated Net Income, all as determined
on a consolidated basis in accordance with GAAP, plus (c) any other non-cash
charges, non-cash expenses or non-cash losses of the Company or any of its
consolidated Subsidiaries; provided, however, that cash payments made in such
period or in any future period in respect of such non-cash charges, expenses or
losses shall be subtracted from Consolidated Net Income in calculating
Consolidated EBITDA in the period when such payments are made except to the
extent described in clause (d) hereof, plus (d) for any four fiscal quarter
period commencing on or after July 1, 2008, any cash restructuring charges of
the Company and its consolidated Subsidiaries (including cash payments in
respect of non-cash restructuring charges taken in a prior period) incurred
during that four fiscal quarter period to the extent that such cash
restructuring charges when added with all cash restructuring charges (including
cash payments in respect of non-cash restructuring charges taken in a prior
period) of the Company and its consolidated Subsidiaries incurred on or after
July 1, 2008 and prior to that four fiscal quarter period do not exceed an
aggregate cumulative amount of $134,000,000.
          “Consolidated Interest Coverage Ratio”: as of the last day of any
fiscal quarter, (a) Consolidated EBITDA, divided by (b) Consolidated Adjusted
Interest Expense, in each case for the four fiscal quarters ending on such day,
considered as a single accounting period and expressed as a ratio. If any
acquisition of a business occurs during such period, each element of the
Consolidated Interest Coverage Ratio shall be calculated on a pro forma basis as
if the acquisition had been made, and any Indebtedness or other obligations
issued or incurred in connection therewith had been issued or incurred, as of
the first day of such period. In making such pro forma calculation of the
Consolidated Adjusted Interest Expense with respect to Indebtedness or other
obligations issued or incurred in connection with the acquisition, interest
expense thereon shall be calculated on the basis of an interest rate per annum
not less than the one-month Eurocurrency Rate as of the last day of such period
plus a Eurocurrency Applicable Margin determined on the basis of the Company’s
Debt Rating as of the last day of such period. If the Company issues capital
stock for cash during such period and promptly applies the net proceeds thereof
to permanent reduction of Indebtedness of the Company or its consolidated
Subsidiaries, Consolidated Adjusted Interest Expense for such period shall be
calculated on a pro forma basis as if such permanent reduction of Indebtedness
had been made as of the first day of such period.
          “Consolidated Leverage Ratio”: as of the last day of any fiscal
quarter, (a) the result of (x) aggregate Indebtedness of the Company and its
consolidated Subsidiaries as of such day, minus (y) any Unrestricted Domestic
Cash in excess of $25,000,000 as of such day, divided by (b) Consolidated EBITDA
for the four fiscal quarters ending on such day, considered as a single
accounting period and expressed as a ratio. If any acquisition of a business
occurs during such period, Consolidated EBITDA shall be calculated on a pro
forma basis as if such acquisition had been made as of the first day of such
period.
          “Consolidated Net Income”: for any period, the net earnings (or loss)
after taxes of the Company and its consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.
          “Consolidated Tangible Assets”: at any date, the total amount of
assets of the Company and its consolidated Subsidiaries at such date, as
determined on a consolidated basis in accordance with GAAP (less applicable
reserves and other properly deductible items) after deducting therefrom all
goodwill, trade names, trademarks, patents, unamortized debt premium or discount
and expense and other like intangible assets, determined in accordance with
GAAP.
          “Continuing Directors”: the directors of the Company on the Closing
Date, after giving effect to the transactions contemplated hereby, and each
other director, if, in each case, such other

6



--------------------------------------------------------------------------------



 



director’s nomination for election to the board of directors of the Company is
recommended by at least 50% of the then Continuing Directors.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Co-Syndication Agents”: as defined in the preamble hereto.
          “Debt Rating”: as defined in the term “Pricing Grid”.
          “Debtor Relief Laws”: the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
          “Deemed Guarantor”: as defined in the term “Guarantee Equivalent”.
          “Deemed Obligor”: as defined in the term “Guarantee Equivalent”.
          “Default”: any of the events specified in Section 7, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Defaulting Lender”: subject to Section 2.37(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit, Euro Swingline Loans or
Swingline Loans, within three Business Days of the date required to be funded by
it hereunder, (b) has notified the Borrowers or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in a manner reasonably satisfactory to the Administrative Agent that it will
comply with its funding obligations, or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that, in the case
of any act or occurrence under this clause (d) relating to a direct or indirect
parent, the Administrative Agent reasonably believes that such Lender’s ability
to perform its funding obligations hereunder could reasonably be impacted; it
being understood that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority.
          “Designated Letter of Credit”: each letter of credit issued by an
Issuing Lender under the Existing Credit Agreement or otherwise that is
designated on the Closing Date by the Company, with the consent of such Issuing
Lender, as a “Letter of Credit” hereunder in such Issuing Lender’s Issuing
Lender Agreement and in Schedule 2.6.
          “Disqualified Capital Stock”: any shares of capital stock or other
equity interest that, other than solely at the option of the issuer thereof, by
their terms (or by the terms of any security into which they are convertible or
exchangeable) are, or upon the happening of an event or the passage of time
would be, required to be redeemed or repurchased, in whole or in part, or have,
or upon the happening of

7



--------------------------------------------------------------------------------



 



an event or the passage of time would have, a redemption or similar payment due
on or prior to the Termination Date.
          “Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
          “Dollar Equivalent”: at any time as to any amount denominated in a
Foreign Currency, the equivalent amount in Dollars as determined by the
Administrative Agent at such time on the basis of the Exchange Rate for the
purchase of Dollars with such Foreign Currency on the most recent Calculation
Date for such Foreign Currency.
          “Dollars” and “$”: dollars in lawful currency of the United States.
          “Dollar Revolving Loans”: as defined in Section 2.1(a).
          “Domestic Subsidiary”: any Subsidiary of the Company organized under
the laws of any jurisdiction within the United States.
          “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate”: any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
          “ERISA Event”: (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
          “Eurocurrency Applicable Margin”: the Eurocurrency Applicable Margin
will be determined pursuant to the Pricing Grid.

8



--------------------------------------------------------------------------------



 



          “Eurocurrency Base Rate”: with respect to an Interest Period
pertaining to any Eurocurrency Loan, the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period
(or, in the case of Eurocurrency Loans denominated in Sterling, 11:00 a.m.,
London time, on the first London Banking Day of such Interest Period), for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Base Rate” for
such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest Period in immediately available
funds for an amount approximately equal in principal amount to the portion of
such Eurocurrency Tranche of the Lender serving as Administrative Agent and with
a term equivalent to such Interest Period that would be offered by Bank of
America’s London Branch (or other Bank of America branch or Affiliate) to major
banks in the London or other offshore interbank market for such currency at
their request at approximately 11:00 a.m. (London time) two London Banking Days
prior to the commencement of such Interest Period (or, in the case of
Eurocurrency Loans denominated in Sterling, 11:00 a.m., London time, on the
first London Banking Day of such Interest Period).
          “Eurocurrency Loans”: Loans the rate of interest applicable to which
is based on clause (a) of the definition of “Eurocurrency Rate”.
          “Eurocurrency Rate”: (a) with respect to each day during each Interest
Period pertaining to a Eurocurrency Loan, a rate per annum determined for such
day in accordance with the following formula:

         
Eurocurrency Rate
  =   Eurocurrency Base Rate
 
       
 
      1.00 — Eurocurrency Reserve Requirements

          (b) for any interest calculation with respect to an ABR Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for deposits
in the relevant currency being delivered in the London interbank market for a
term of one month commencing that day or (ii) if such published rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the date of determination in same day funds in the approximate
amount of the ABR Loan being made or maintained and with a term equal to one
month would be offered by Bank of America’s London Branch to major banks in the
London interbank Eurodollar market at their request at the date and time of
determination.
          “Eurocurrency Reserve Requirements”: for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurocurrency Rate for

9



--------------------------------------------------------------------------------



 



each outstanding Eurocurrency Loan shall be adjusted automatically as of the
effective date of any change in the Eurocurrency Reserve Requirements.
          “Eurocurrency Revolving Loan”: any Revolving Loan which is a
Eurocurrency Loan.
          “Eurocurrency Tranche”: the collective reference to Eurocurrency Loans
denominated in the same currency made by the Lenders to a Borrower, the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Eurocurrency Loans shall
originally have been made on the same day).
          “Euros” and “€”: the single currency of participating member states of
the European Monetary Union introduced in accordance with the provisions of
Article 109(1)4 of the Treaty of Rome of March 25, 1957 (as amended by the
Single European Act 1986 and the Maastricht Treaty (which was signed at
Maastricht on February 7, 1992 and came into force on November 1, 1993) as
amended from time to time) and as referred to in legislative measures of the
European Union for the introduction of, changeover to or operating of the euro
in one or more member states.
          “Euro Swingline Commitment”: the obligation of the Euro Swingline
Lender to make Euro Swingline Loans pursuant to Section 2.4 in an aggregate
principal amount at any one time outstanding not to exceed the Foreign Currency
Equivalent for Euros of $10,000,000. The Euro Swingline Commitment is part of,
and not in addition to, the Total Commitments.
          “Euro Swingline Lender”: Bank of America, N.A., London Branch, in its
capacity as the lender of Euro Swingline Loans
          “Euro Swingline Loans”: as defined in Section 2.4(c).
          “Event of Default”: any of the events specified in Section 7, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
          “Exchange Rate”: for a currency means the rate determined by the
Administrative Agent or the applicable Issuing Lender, as applicable, to be the
rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the applicable
Issuing Lender may obtain such spot rate from another financial institution
designated by the Administrative Agent or the applicable Issuing Lender if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that applicable
Issuing Lender may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
a Foreign Currency.
          “Excluded Taxes”: with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrowers hereunder, (a) taxes imposed on
or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which any Borrower is located, (c) any backup withholding
tax that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply with clause (A) of Section

10



--------------------------------------------------------------------------------



 



2.25(e)(ii), (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.28), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 2.25(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
tax pursuant to Section 2.25(a)(ii) or Section 2.25(c), and (e) any Taxes
imposed on any “withholdable payment” payable to such recipient because it does
not satisfy the applicable requirements as set forth in FATCA to avoid such
Taxes after December 31, 2012.
          “Existing Credit Agreement”: the Second Amended and Restated Credit
Agreement, dated as of March 21, 2006, as amended, among the Company, as the
borrower, Kennametal Europe GmbH, as a foreign borrower, the lenders from time
to time parties thereto, KeyBank National Association and National City Bank of
Pennsylvania, as co-syndication agents, PNC Bank, National Association and
JPMorgan Chase Bank, N.A., as the co-documentation agents, and Bank of America,
N.A., as administrative agent.
          “Existing Lenders”: as defined in the Recitals.
          “Facility Fee Rate”: the Facility Fee Rate as determined pursuant to
the Pricing Grid.
          “FASB ASC Topic 350”: FASB ACT Topic 350 (Intangibles — Goodwill and
Other).
          “FATCA” means Sections 1471 through 1474 of the Code and any
regulation or official interpretations thereof.
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, provided that
(a) if such day is not a Business Day, the Federal Funds Effective Rate for such
day shall be such rate on such transactions on the next preceding Business Day
as so published on the next succeeding Business Day, and (b) if no such rate is
so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate charged to Bank of America on such day on
such transactions as determined by the Administrative Agent.
          “Fee Letter(s)”: means any or each of the following: (a) the letter
agreement, dated May 27, 2010, among the Company, the Administrative Agent and
BAS; (b) the letter agreement, dated May 27, 2010, among the Company, PNC Bank,
National Association and PNC Capital Markets LLC; (c) the letter agreement,
dated May 27, 2010, among the Company, JPMorgan Chase Bank, N.A. and J.P. Morgan
Securities Inc., and (d) any other fee letter entered into between the Company
and any additional Issuing Lender.
          “Fitch”: Fitch Investors Services, Inc. and any successor thereto.
          “Foreign Borrower”: as defined in the preamble hereto.
          “Foreign Borrower Notice”: as defined in Section 2.33(a).
          “Foreign Borrower Exposure”: as to any Foreign Borrower at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans (including the Dollar Equivalent

11



--------------------------------------------------------------------------------



 



thereof in the case of Multicurrency Loans) made to such Foreign Borrower then
outstanding, (b) all L/C Obligations then outstanding in respect of Letters of
Credit issued for the account of such Foreign Borrower and (c) the Dollar
Equivalent of the aggregate principal amount of all Euro Swingline Loans made to
such Foreign Borrower then outstanding.
          “Foreign Borrower Request and Assumption Agreement”: as defined in
Section 2.33(a).
          “Foreign Currency”: Euros, Canadian Dollars, Sterling and Yen.
          “Foreign Currency Equivalent”: at any time as to any amount
denominated in Dollars, the equivalent amount in the relevant Foreign Currency
as determined by the Administrative Agent at such time on the basis of the
Exchange Rate for the purchase of such Foreign Currency with Dollars on the date
of determination thereof.
          “Foreign Lender”: any Lender that is organized under the Laws of a
jurisdiction other than that in which the Company is resident for tax purposes
(including such a Lender when acting in the capacity of the Issuing Lender). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “Foreign Obligations”: all Obligations of the Foreign Borrowers (or
any of them).
          “Foreign Subsidiary”: any Subsidiary of the Company that is not a
Domestic Subsidiary.
          “Fronting Exposure”: at any time there is a Defaulting Lender,
(a) with respect to the Issuing Lender, such Defaulting Lender’s Borrowing
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Euro Swingline Lender or the Swingline Lender, as
applicable, such Defaulting Lender’s Borrowing Percentage of Euro Swingline
Loans or Swingline Loans, as applicable, other than Euro Swingline Loans or
Swingline Loans, as applicable, as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
          “Funding Currency”: as defined in Section 9.7(c).
          “Funding Office”: the office or offices of the Administrative Agent
specified in Section 9.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.
          “GAAP”: generally accepted accounting principles in the United States
as in effect from time to time, except that for purposes of Section 6.1 and the
Pricing Grid, GAAP shall be determined on the basis of such principles in effect
on the date hereof and consistent with those used in the preparation of the most
recent audited financial statements referred to in Section 3.1, except for the
adoption of FASB ASC Topic 350.
          “Governmental Authority”: the government of the United States or any
nation or government, any state or other political subdivision thereof, any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing,

12



--------------------------------------------------------------------------------



 



regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank), any securities exchange and any self-regulatory organization
(including the National Association of Insurance Commissioners).
          “Granting Lender”: as defined in Section 9.6(g).
          “Group Members”: the collective reference to the Company and its
Subsidiaries (including each of the Foreign Borrowers).
          “Guarantee”: the Third Amended and Restated Guarantee, dated as of
June 25, 2010, by each Subsidiary Guarantor in favor of the Administrative Agent
for the benefit of the Lenders, substantially in the form of Exhibit H, as the
same may be supplemented from time to time in accordance with Section 5.10
hereof.
          “Guarantee Equivalent”: a Person (the “Deemed Guarantor”) shall be
deemed to be subject to a Guarantee Equivalent in respect of any obligation (the
“Assured Obligation”) of another Person (the “Deemed Obligor”) if the Deemed
Guarantor directly or indirectly guarantees, becomes surety for, endorses,
assumes, agrees to indemnify the Deemed Obligor against, or otherwise agrees,
becomes or remains liable (contingently or otherwise) for, such Assured
Obligation, in whole or in part. Without limitation, a Guarantee Equivalent
shall be deemed to exist if a Deemed Guarantor enters into, agrees, becomes or
remains liable (contingently or otherwise), directly or indirectly, to do any of
the following: (a) purchase or assume, or to supply funds for the payment,
purchase or satisfaction of, an Assured Obligation, (b) make any loan, advance,
capital contribution or other investment in, or to purchase or lease any
property or services from, a Deemed Obligor (i) to maintain the solvency of the
Deemed Obligor, (ii) to enable the Deemed Obligor to meet any other financial
condition, (iii) to enable the Deemed Obligor to satisfy any Assured Obligation
or to make any Stock Payment or any other payment, or (iv) to assure the holder
of such Assured Obligation against loss, (c) purchase or lease property or
services from the Deemed Obligor regardless of the non-delivery of or failure to
furnish such property or services, (d) a transaction having the characteristics
of a take-or-pay or throughput contract, (e) be or become liable, contingently
or otherwise, to reimburse a third party in respect of a letter of credit,
surety bond or other form of credit support issued for the account of the Deemed
Obligor, which letter of credit, surety bond or other credit support is used or
available for use to supply funds for the satisfaction of an Assured Obligation,
or (f) any other transaction the effect of which is to assure the payment or
performance (or payment of damages or other remedy in the event of nonpayment or
nonperformance) in whole or in part of any Assured Obligation; provided,
however, that the term Guarantee Equivalent shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Equivalent of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Equivalent is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee Equivalent, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Equivalent shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Company in good
faith.
          “Hedge Agreements”: all interest rate swaps, caps or collar agreements
or similar arrangements dealing with interest rates or currency exchange rates
or the exchange of nominal interest obligations, either generally or under
specific contingencies.
          “Honor Date”: as defined in Section 2.8(a).

13



--------------------------------------------------------------------------------



 



          “Immaterial Subsidiary”: any Subsidiary that has assets with a total
book value and fair market value of less than $10,000,000.
          “Indebtedness”: of a Person (without duplication): (a) all obligations
on account of money borrowed by, or for or on account of deposits with or
advances to, such Person, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person for
the deferred purchase price of property or services (except trade accounts
payable arising in the ordinary course of business), (d) all obligations secured
by a Lien on property owned by such Person (whether or not assumed, and without
regard to any limitation of the rights and remedies of the holder of such Lien
to repossession or sale of such property), (e) all obligations of such Person
under leases which are, or which should in accordance with GAAP be accounted for
as, Capital Lease Obligations (without regard to any limitation of the rights
and remedies of the lessor under such capitalized lease to repossession or sale
of such property), (f) the unreimbursed amount of all drawings under any letter
of credit issued for the account of such Person, (g) all obligations of such
Person in respect of acceptances or similar obligations issued for the account
of such Person, (h) the maximum repurchase price of any Disqualified Capital
Stock of such Person, (i) all Indebtedness of others as to which such Person is
the Deemed Guarantor under a Guarantee Equivalent, and (j) all Attributable Debt
and other obligations in respect of Qualified Receivables Transactions but only
to the extent that such Attributable Debt and other obligations appear on the
balance sheet of such Person as a liability.
          “Indemnitee”: as defined in Section 9.5(b).
          “Indemnified Liabilities”: as defined in Section 9.5(b).
          “Indemnified Taxes”: Taxes other than Excluded Taxes.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, domain names, technology, know-how and processes, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.
          “Interest Payment Date”: (a) as to any ABR Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurocurrency Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period,
(d) with respect to any Swingline Loan, the date established as such by the
Company and the Swingline Lender prior to the making thereof (but in any event
no later than the Termination Date), (e) with respect to any Euro Swingline
Loan, the date established as such by the applicable Foreign Borrower and the
Euro Swingline Lender prior to the making thereof (but in any event no later
than the Termination Date) and (f) as to any Loan (other than any Revolving Loan
that is an ABR Loan and any Swingline Loan), the date of any repayment or
prepayment made in respect thereof.

14



--------------------------------------------------------------------------------



 



          “Interest Period”: as to any Eurocurrency Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurocurrency Loan and ending one, two or three weeks or one,
two, three or six months thereafter, as selected by the applicable Borrower in
its notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurocurrency Loan and
ending one, two or three weeks or one, two, three or six months thereafter, as
selected by the applicable Borrower by irrevocable notice to the Administrative
Agent not later than 11:00 A.M., New York City time, in the case of Revolving
Loans denominated in Dollars, and 3:00 P.M., London time, in the case of
Multicurrency Loans, three Business Days (or four Business Days in the case of
Multicurrency Loans denominated in Yen) prior to the last day of the then
current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:
     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
     (ii) the Borrower may not select an Interest Period that would extend
beyond the Termination Date; and
     (iii) with respect to Eurocurrency Rate Loans having an Interest Period of
one month or more, any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
          “Investments”: as defined in Section 6.11.
          “ISP”: with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
          “Issuer Documents”: with respect to any Letter of Credit, the
Application, and any other document, agreement and instrument entered into by
the Issuing Lender and any Borrower or in favor of the Issuing Lender that
relate to such Letter of Credit.
          “Issuing Lender”: any Lender designated as an Issuing Lender in an
Issuing Lender Agreement executed by such Lender, the applicable Borrowers and
the Administrative Agent; provided, that the Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by any of its
Lender Affiliates (in which case the term “Issuing Lender” shall include such
Lender Affiliate with respect to Letters of Credit issued by such Lender
Affiliate).
          “Issuing Lender Agreement”: an agreement, substantially in the form of
Exhibit G, executed by a Lender, the applicable Borrowers, and the
Administrative Agent pursuant to which such Lender agrees to become an Issuing
Lender hereunder.
          “Joint Book Managers”: Banc of America Securities LLC, PNC Capital
Markets LLC and J.P. Morgan Securities Inc., in their capacities as joint book
managers.
          “Joint Lead Arrangers”: Banc of America Securities LLC, PNC Capital
Markets LLC and J.P. Morgan Securities Inc., in their capacities as joint lead
arrangers.

15



--------------------------------------------------------------------------------



 



          “Judgment Currency”: as defined in Section 2.29(b).
          “Laws”: collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
          “L/C Advance”: with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Revolving
Percentage.
          “L/C Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as an extension of credit under Section 2.1.
          “L/C Commitment”: $50,000,000. The L/C Commitment is part of, and not
in addition to, the Total Commitments.
          “L/C Fee Payment Date”: (a) the third Business Day following the last
day of each March, June, September and December and (b) the last day of the
Commitment Period.
          “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit (including the Dollar Equivalent of Letters of Credit issued in Foreign
Currencies) and (b) the aggregate amount of drawings under Letters of Credit
(including the Dollar Equivalent of drawings in Foreign Currencies which have
not been converted to Dollars) that have not then been reimbursed pursuant to
Section 2.9.
          “L/C Participants”: the collective reference to all the Lenders other
than the relevant Issuing Lender.
          “Lender Affiliate”: (a) any Affiliate of any Lender, (b) any Person
that is administered or managed by any Lender or any Affiliate of any Lender and
that is engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and (c) with respect to any Lender which is a fund that invests in
commercial loans and similar extensions of credit, any other fund that invests
in commercial loans and similar extensions of credit and is managed or advised
by the same investment advisor as such Lender or by an Affiliate of such Lender
or investment advisor.
          “Lenders”: as defined in the preamble hereto; provided, that unless
the context otherwise requires, each reference herein to the Lenders shall be
deemed to include any Conduit Lender.
          “Lending Office”: as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrowers
and the Administrative Agent.
          “Letters of Credit”: as defined in Section 2.6(a).
          “Letter of Credit Fees”: as defined in Section 2.14(c).

16



--------------------------------------------------------------------------------



 



          “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing). For the avoidance of doubt,
“Liens” shall not include provisions in agreements governing Indebtedness
permitted under Section 6.2(h) of Foreign Subsidiaries (or of Domestic
Subsidiaries relating to borrowings by foreign divisions thereof), and in
guaranties of such Indebtedness by the Company or its Subsidiaries permitted
under this Agreement, whereby the Company or a Subsidiary (i) has agreed, upon
demand by the lender of such Indebtedness, either to grant Liens on its property
to secure such Indebtedness or guaranty or to pay or cause to be paid such
Indebtedness, or (ii) has granted Liens on property in the possession of the
lender of such Indebtedness from time to time to secure such Indebtedness or
guaranty; provided, that the Company or any Subsidiary (x) may not actually
grant any Lien pursuant to the foregoing clause (i) or (y) may not actually
permit any Lien to attach to any property described in the foregoing clause
(ii), except, under the foregoing clause (ii), freely transferable deposits
maintained with such lender and other cash equivalent items deposited with such
lender in the ordinary course of the Company’s or such Subsidiary’s cash
management operations and not for the purpose of securing obligations owed to
such lender.
          “Loan”: any loan made by any Lender pursuant to this Agreement.
          “Loan Documents”: this Agreement, the Guarantee, the Notes, the
Letters of Credit, any Application, any Issuing Lender Agreement, any agreement
creating or perfection rights in Cash Collateral pursuant to the provisions of
Section 2.36 of this Agreement, any Foreign Borrower Request and Assumption
Agreement and any Foreign Borrower Notice.
          “Loan Parties”: each Group Member that is a party to a Loan Document.
          “London Banking Day”: any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
          “Mandatory Cost” means, with respect to any period, the percentage
rate per annum determined in accordance with Schedule 1(b).
          “Margin Stock”: shall have the meaning of “margin stock” as defined in
Regulation U.
          “Material Adverse Effect”: a material adverse effect on (a) the
business, property, operations or condition (financial or otherwise) of the
Company and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation.
          “Moody’s”: Moody’s Investors Service, Inc. and any successor thereto.
          “Multicurrency Percentage”: as to any Multicurrency Lender at any
time, the percentage which such Lender’s Multicurrency Subcommitment then
constitutes of the aggregate amount of Multicurrency Subcommitments.

17



--------------------------------------------------------------------------------



 



          “Multicurrency Lender”: each Lender with a Multicurrency
Subcommitment.
          “Multicurrency Loans”: as defined in Section 2.1(c).
          “Multicurrency Revolving Percentage”: as to any Multicurrency Lender
at any time, the percentage which such Multicurrency Lender’s Multicurrency
Subcommitment then constitutes of the Multicurrency Sublimit or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Multicurrency Lender’s Multicurrency Loans then
outstanding constitutes of the aggregate Multicurrency Loans then outstanding.
          “Multicurrency Subcommitment”: as to any Lender, the obligation of
such Lender, if any, to make Multicurrency Loans in an aggregate principal
amount not to exceed the amount set forth under the heading “Multicurrency
Subcommitment” opposite such Lender’s name on Schedule 1.1 or in the Assignment
and Assumption pursuant to which such Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof. The original
aggregate amount of the Multicurrency Subcommitments is $300,000,000.
          “Multicurrency Sublimit”: $300,000,000.
          “Multiemployer Plan”: any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrowers or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
          “Multiple Employer Plan”: a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
          “Non-Guarantor Subsidiary”: any Subsidiary that is not a Subsidiary
Guarantor.
          “Notes”: the collective reference to any promissory note evidencing
Loans. Each Note shall be substantially in the form of Exhibit I hereto.
          “Obligations”: with respect to the Borrowers (or any of them), the
unpaid principal of and interest on (including interest accruing after the
maturity of the Loans and Reimbursement Obligations and interest accruing after
the filing of any petition under any Debtor Relief Laws, relating to any of the
Borrowers, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) the Loans and all other obligations and liabilities
of any of the Borrowers to the Administrative Agent or to any Lender (or, in the
case of Specified Hedge Agreements, any affiliate of any Lender), including,
without limitation, the Foreign Obligations and the Company Guarantee, in any
case whether direct or indirect, absolute or contingent, due or to become due,
or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit,
any Specified Hedge Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent or to any Lender that are required to be paid by the Borrowers (or any of
them) pursuant hereto) or otherwise.
          “Obligor Asset Threshold”: as defined in Section 6.11(d).
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the

18



--------------------------------------------------------------------------------



 



execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
          “Outstanding Extensions of Credit”: as to any Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans (or the Dollar Equivalent thereof in the case of Multicurrency Loans) held
by such Lender then outstanding, (b) such Lender’s Revolving Percentage of the
L/C Obligations then outstanding, (c) such Lender’s Revolving Percentage of the
aggregate principal amount of the Swingline Loans then outstanding and (d) such
Lender’s Multicurrency Revolving Percentage (if any) of the aggregate principal
amount of the Euro Swingline Loans then outstanding.
          “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Effective Rate and
(ii) an overnight rate determined by the Administrative Agent, the applicable
Issuing Lender, the Swingline Lender or the Euro Swingline Lender, as the case
may be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in a Foreign Currency, the rate of
interest per annum at which overnight deposits in the applicable Foreign
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.
          “Participant”: as defined in Section 9.6(c)(i).
          “Participating Member State”: each state so described in any
legislative measures of the European Council for the introduction of, changeover
to or operation of a single or unified European currency.
          “PBGC”: the Pension Benefit Guaranty Corporation.
          “Pension Act”: the Pension Protection Act of 2006, as amended from
time to time.
          “Pension Funding Rules”: the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in, with respect to plan years ending prior to the
effective date of the Pension Act, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Act and, thereafter, Section 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
          “Pension Plan”: any employee pension benefit plan (including a
Multiple Employer Plan or a Multiemployer Plan) that is maintained or is
contributed to by the Borrowers and any ERISA Affiliate and is either covered by
Title IV of ERISA or any Applicable Pension Legislation or is subject to the
minimum funding standards under Section 412 of the Code.
          “Permitted Liens”: as defined in Section 6.3.
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Plan”: any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Plan) or any Applicable Pension Legislation,
maintained for employees of any

19



--------------------------------------------------------------------------------



 



Borrower or any ERISA Affiliate or any such Plan to which any Borrower or any
ERISA Affiliate is required to contribute on behalf of any of its employees.
          “Platform”: as defined in Section 5.2.
          “Pricing Grid”: The Facility Fee Rate, Eurocurrency Applicable Margin,
ABR Applicable Margin, Swingline Applicable Margin, Standby Letter of Credit Fee
Rate and Trade Letter of Credit Fee Rate shall be the percentages per annum set
forth in the table below opposite the Pricing Level (with Pricing Level I being
the lowest and Pricing Level V being the highest) determined by reference to the
Debt Rating (as defined below) in effect at such time:

                                                                     
Eurocurrency                                     Applicable                    
                Margin and           Standby                         Swingline  
ABR   Letter of   Trade Letter Pricing   Debt Rating   Facility Fee   Applicable
  Applicable   Credit Fee   of Credit Fee Level   S&P/Moody’s   Rate   Margin  
Margin   Rate   Rate I     ≥A-       0.25 %     1.50 %     0.50 %     1.50 %    
1.00 %
 
    ≥A3                                          
 
                                                II   BBB+     0.30 %     1.70 %
    0.70 %     1.70 %     1.125 %
 
  Baa1                                        
 
                                                III   BBB     0.375 %     1.875
%     0.875 %     1.875 %     1.25 %
 
  Baa2                                        
 
                                                IV   BBB-     0.45 %     2.05 %
    1.05 %     2.05 %     1.35 %
 
  Baa3                                        
 
                                                V   <BBB-     0.50 %     2.50 %
    1.50 %     2.50 %     1.75 %
 
  <Baa3                                        

          For the purpose of determining the Pricing Level, “Debt Rating” means,
as of any date of determination, the rating as determined by S&P and Moody’s
(each a “Debt Rating” and collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt; provided that in the event
that the Debt Ratings between S&P and Moody’s differ, (i) if the Debt Ratings
issued by such rating agencies differ by one level, then the Pricing Level that
is applicable to the higher Debt Rating shall apply, (ii) if there is a split in
the Debt Ratings of more than one level, then the Pricing Level that is
applicable to the Debt Rating that is one level lower than the higher Debt
Rating shall apply, (iii) if there is only one Debt Rating, such Debt Rating
shall apply, and (iv) if there is no Debt Rating from either S&P or Moody’s,
then the Pricing Level that is applicable to the lowest Debt Rating set forth
above shall apply and the Lenders and the Company agree to negotiate in good
faith to determine an alternate pricing metric within thirty (30) days of the
date that the Company no longer maintains a Debt Rating with S&P and Moody’s.
From the Closing Date until such date that either of S&P or Moody’s changes its
Debt Rating, the Facility Fee Rate, the Eurocurrency Applicable Margin, the ABR
Applicable Margin, the Swingline Applicable Margin, the Standby Letter of Credit
Rate and the Trade Letter of Credit Rate shall be as set forth in Pricing Level
III in the table above.
          “Properties”: as defined in Section 3.15(a).
          “Purchasing Lender”: as defined in Section 9.7(c).
          “Qualified Receivables Transaction”: any transaction or series of
transactions that may be entered into by the Company or any of its Subsidiaries
pursuant to which the Company or any of its Subsidiaries may sell, convey or
otherwise transfer to (a) a Receivables Entity (in the case of a transfer by the
Company or any of its Subsidiaries) or (b) any other Person (in the case of a
transfer by a Receivables

20



--------------------------------------------------------------------------------



 



Entity), or may grant a security interest in, any accounts receivable (whether
now existing or arising in the future) of the Company or any of its
Subsidiaries, and any assets related thereto including, without limitation, all
collateral securing such accounts receivable, all contracts and all guarantees
or other obligations in respect of such accounts receivable, the proceeds of
such receivables and other assets which are customarily transferred, or in
respect of which security interests are customarily granted, in connection with
asset securitizations involving accounts receivable.
          “Qualifying Bank”: any Person which effectively conducts banking
activities with its own infrastructure and staff as its principal purpose and
which is recognized as a bank by the banking laws in force in its jurisdiction
of incorporation or, if acting through a branch, in the jurisdiction of such
branch, in accordance with the applicable laws and guidelines of Switzerland.
          “Quoted Rate”: for any day for any Euro Swingline Loan, a rate per
annum quoted by the Euro Swingline Lender to the applicable Foreign Borrower in
response to a notice delivered in accordance with Section 2.5(a)(ii) for a Euro
Swingline Loan as its overnight offer rate in effect for such Euro Swingline
Loan at its principal office in London.
          “Receivables Entity”: a Wholly Owned Subsidiary of the Company (or
another Person in which the Company or any Subsidiary makes an Investment
pursuant to Section 6.11(h) and to which the Company or any Subsidiary transfers
accounts receivable and related assets pursuant to a Qualified Receivables
Transaction) which engages in no activities other than in connection with the
financing of accounts receivable and whose assets consist solely of receivables
and related assets transferred to such entity in connection with a Qualified
Receivables Transaction:
          (a) no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which:
     (i) is guaranteed by the Company or any Subsidiary (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings);
     (ii) is recourse to or obligates the Company or any Subsidiary in any way
other than pursuant to Standard Securitization Undertakings; or
     (iii) subjects any property or asset of the Company or any Subsidiary,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings;
          (b) with which neither the Company nor any Subsidiary has any material
contact, agreement, arrangement or understanding (except in connection with a
Qualified Receivables Transaction) other than on terms no less favorable to the
Company or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Company, other than fees payable in the
ordinary course of business in connection with servicing accounts receivable;
and
          (c) to which neither the Company nor any Subsidiary has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results (except pursuant to Standard
Securitization Undertakings).
          Any designation by the Company of a Wholly Owned Subsidiary as a
Receivables Entity shall be evidenced to the Administrative Agent by filing with
the Administrative Agent a certificate of a

21



--------------------------------------------------------------------------------



 



Responsible Officer of the Company certifying the such designation complied with
the foregoing conditions.
          “Refunded Swingline Loans”: as defined in Section 2.5(b).
          “Refunding Date”: as defined in Section 2.5(c).
          “Register”: as defined in Section 9.6(b)(iv).
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reimbursement Obligation”: the obligation of the applicable Borrower
to reimburse the relevant Issuing Lender pursuant to Section 2.9 for amounts
drawn under Letters of Credit.
          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and trustees
of such Person and of such Person’s Affiliates.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
          “Requested Multicurrency Loans”: as defined in Section 2.31(a).
          “Required Lenders”: at any time, the holders of more than 50% of the
Total Commitments then in effect or, if the Commitments have been terminated,
the Total Outstanding Extensions of Credit.
          “Required Multicurrency Lenders”: at any time, the holders of more
than 50% of the Multicurrency Subcommitments then in effect.
          “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
          “Reset Date”: as defined in Section 2.30.
          “Responsible Officer”: the chief executive officer, president, chief
financial officer, treasurer or controller of the relevant Borrower, but in any
event, with respect to financial matters, the chief financial officer, treasurer
or controller of the relevant Borrower.
          “Restricted Payments”: the declaration or payment of any dividend
(other than dividends payable solely in common stock of the Person making such
dividend) on, or the making of any payment on account of, or the setting apart
of assets for a sinking or other analogous fund for, or the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, whether now or hereafter outstanding, or the making of any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property or in obligations of any Group Member.

22



--------------------------------------------------------------------------------



 



          “Revolving Loans”: the collective reference to Dollar Revolving Loans
and Multicurrency Loans.
          “Revolving Percentage”: as to any Lender at any time, the percentage
which such Lender’s Commitment then constitutes of the Total Commitments or, at
any time after the Commitments shall have expired or terminated, the percentage
which the aggregate amount of such Lender’s Outstanding Extensions of Credit
then outstanding constitutes of the aggregate Outstanding Extensions of Credit.
          “S&P”: Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
          “SEC”: the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
          “Significant Subsidiary”: any Subsidiary of the Company (a) which,
together with its Subsidiaries (determined on a consolidated basis), has assets
with a book value greater than or equal to $75,000,000 (or, if less, commencing
with the first fiscal quarter ending after the Closing Date, 5% of the total
assets of the Company and its Subsidiaries (determined on a consolidated basis)
as of the end of the most recently completed fiscal quarter for which financial
information is available), determined in accordance with GAAP, (b) which,
together with its Subsidiaries (determined on a consolidated basis), has net
outside sales greater than or equal to $75,000,000 (or, if less, commencing with
the first fiscal quarter after the Closing Date, 5% of the net outside sales of
the Company and its Subsidiaries (determined on a consolidated basis) for the
most recent four fiscal quarters for which financial information is available),
determined in accordance with GAAP or (c) designated by the Company as a
Significant Subsidiary by written notice to the Administrative Agent. As used in
the foregoing definition, “net outside sales” means gross sales to Persons other
than the Company and its consolidated Subsidiaries, net of cash discounts,
customer returns and allowances.
          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.
          “Solvent”: when used with respect to any Person, means that, as of any
date of determination, (a) the amount of the “present fair saleable value” of
the assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.
          “Specified Hedge Agreement”: any Hedge Agreement entered into by any
Borrower and any Lender or Lender Affiliate.

23



--------------------------------------------------------------------------------



 



          “Standard Securitization Undertakings”: representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary which
are reasonably customary in securitization of accounts receivables transactions
(it being understood that in no event shall Standard Securitization Undertakings
include any Guarantee Equivalents in respect of principal or interest on the
financing for any Qualified Receivables Transaction).
          “Standby Letter of Credit”: a standby letter of credit issued to
support obligations of the Company or its Subsidiaries, contingent or otherwise.
          “Standby Letter of Credit Fee Rate”: the Standby Letter of Credit Fee
Rate shall be determined pursuant to the Pricing Grid.
          “Sterling” and “£”: British Pounds Sterling, the lawful currency of
the United Kingdom.
          “Stock Payment”: by any Person, any dividend, distribution or payment
of any nature (whether in cash, securities, or other property) on account of or
in respect of any shares of the capital stock or other equity interests (or
warrants, options or rights therefor) of such Person, including but not limited
to any payment on account of the purchase, redemption, retirement, defeasance or
acquisition of any shares of the capital stock or other equity interests (or
warrants, options or rights therefor) of such Person, in each case regardless of
whether required by the terms of such capital stock or other equity interest (or
warrants, options or rights) or any other agreement or instrument.
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Company.
          “Subsidiary Guarantor”: each Significant Subsidiary of the Company
which is a Domestic Subsidiary.
          “Swingline Applicable Margin”: the Swingline Applicable Margin will be
determined pursuant to the Pricing Grid.
          “Swingline Commitment”: the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.4 in an aggregate principal amount at any
one time outstanding not to exceed $90,000,000. The Swingline Commitment is part
of, and not in addition to, the Total Commitments.
          “Swingline Lender”: Bank of America, in its capacity as the lender of
Swingline Loans
          “Swingline Loans”: as defined in Section 2.4(a).
          “Swingline Participation Amount”: as defined in Section 2.5(c).
          “Taxes”: all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

24



--------------------------------------------------------------------------------



 



          “Termination Date”: June 25, 2015.
          “Total Commitments”: at any time, the aggregate amount of the
Commitments then in effect.
          “Total Outstanding Extensions of Credit”: at any time, the sum of the
aggregate amount of the Outstanding Extensions of Credit of the Lenders
outstanding at such time.
          “Trade Letter of Credit”: a trade letter of credit issued to provide a
primary means of payment in respect of the purchase of goods or services by the
Company or its Subsidiaries in the ordinary course of business.
          “Trade Letter of Credit Fee Rate”: the Trade Letter of Credit Fee Rate
shall be determined pursuant to the Pricing Grid.
          “Transferee”: any Assignee or Participant.
          “Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency
Loan.
          “United States”: the United States of America.
          “Unreimbursed Amount”: as defined in Section 2.8(a).
          “Unrestricted Domestic Cash”: domestic cash at a U.S. bank or a U.S.
branch or agency of a foreign bank or domestic Cash Equivalents, in each case,
held by the Company or any Subsidiary Guarantor, which is freely transferable
and not subject to a Lien (other than a Lien permitted pursuant to
Section 6.3(m)), pledge, security interest, encumbrance, escrow or cash
collateral arrangement or other restriction on its use.
          “U.S. Person”: a citizen, national or resident of the United States of
America, or an entity organized in or under the laws of the United States of
America.
          “Wholly Owned Subsidiary”: as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.
          “Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is
a Wholly Owned Subsidiary of the Company.
          “Yen” and “Y”: the lawful currency of Japan.
          1.2. Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer

25



--------------------------------------------------------------------------------



 



to exist (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, accounts
receivable, leasehold interests and contract rights, and (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time.
          (c) The words “hereof’, “herein”, “hereto” and “hereunder” and words
of similar import, when used in this Agreement, shall refer to this Agreement as
a whole and not to any particular provision of this Agreement, and Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          1.3. Currency Conversion. (a) If more than one currency or currency
unit are at the same time recognized by the central bank of any country as the
lawful currency of that country, then (i) any reference in the Loan Documents
to, and any obligations arising under the Loan Documents in, the currency of
that country shall be translated into or paid in the currency or currency unit
of that country designated by the Administrative Agent and (ii) any translation
from one currency or currency unit to another shall be at the official rate of
exchange recognized by the central bank for conversion of that currency or
currency unit into the other, rounded up or down by the Administrative Agent as
it deems appropriate.
          (b) If a change in any currency of a country occurs (including the
adoption of the Euro by any member state of the European Union), this Agreement
shall be amended (and each party hereto agrees to enter into any supplemental
agreement necessary to effect any such amendment) to the extent that the
Administrative Agent determines such amendment to be necessary to reflect the
change in currency and to put the Lenders in the same position, so far as
possible, that they would have been in if no change in currency had occurred.
          (c) Each obligation of a Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Loan or L/C Obligation in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Loan or L/C Obligation, at the end of the then current Interest Period.
          1.4. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

26



--------------------------------------------------------------------------------



 



          2.1. Commitments. (a) Subject to the terms and conditions hereof, each
Lender severally agrees to make revolving credit loans denominated in Dollars
(“Dollar Revolving Loans”) to any of the Borrowers from time to time during the
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Outstanding Extensions of Credit, shall not
exceed such Lender’s Commitment. No Borrower shall request and no Lender shall
be required to make any Dollar Revolving Loan if, after making such Dollar
Revolving Loan, the Total Outstanding Extensions of Credit shall exceed the
Total Commitments then in effect. No Foreign Borrower shall request and no
Lender shall be required to make any Dollar Revolving Loan to such Foreign
Borrower if, after making such Dollar Revolving Loan, the aggregate Foreign
Borrower Exposure of all Foreign Borrowers shall exceed the Aggregate Foreign
Sublimit then in effect. During the Commitment Period, any of the Borrowers may
use the Commitments by borrowing, prepaying and reborrowing the Dollar Revolving
Loans in whole or in part, all in accordance with the terms and conditions
hereof. The failure of any Lender to make any Dollar Revolving Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Dollar Revolving Loans as
required. The Dollar Revolving Loans may from time to time be Eurocurrency Loans
or ABR Loans, as determined by the applicable Borrower and notified to the
Administrative Agent in accordance with Sections 2.2(a) and 2.18.
          (b) Each Borrower shall repay all outstanding Dollar Revolving Loans
borrowed by it on the earlier of the Termination Date and the date on which the
Dollar Revolving Loans shall become due and payable in accordance with
Section 7.
          (c) Subject to the terms and conditions hereof (including, without
limitation, Section 2.31), each Multicurrency Lender severally agrees, from time
to time during the Commitment Period, to make revolving credit loans
(x) denominated in one or more Foreign Currencies to the Company or (y)
denominated in Euros to any Foreign Borrower (collectively, “Multicurrency
Loans”) in an aggregate principal amount (based on the Dollar Equivalent of such
Multicurrency Loans) at any one time outstanding which (a) shall not exceed such
Multicurrency Lender’s Multicurrency Subcommitment and (b) when added to such
Lender’s Outstanding Extensions of Credit, shall not exceed such Lender’s
Commitment. No Borrower shall request and no Multicurrency Lender shall be
required to make any Multicurrency Loan if, after making such Multicurrency Loan
(i) the Total Outstanding Extensions of Credit shall exceed the Total
Commitments then in effect or (ii) the Dollar Equivalent of the aggregate
outstanding Multicurrency Loans shall exceed the Multicurrency Sublimit. No
Foreign Borrower shall request and no Lender shall be required to make any
Multicurrency Loan to such Foreign Borrower if, after making such Multicurrency
Loan, the aggregate Foreign Borrower Exposure of all Foreign Borrowers shall
exceed the Aggregate Foreign Sublimit then in effect. During the Commitment
Period, the Borrowers may borrow, prepay and reborrow Multicurrency Loans, in
whole or in part, all in accordance with the terms and conditions hereof. All
Multicurrency Loans shall be Eurocurrency Loans.
          (d) Each Borrower shall repay all outstanding Multicurrency Loans
borrowed by it on the earlier of the Termination Date and the date on which the
Multicurrency Loans shall become due and payable in accordance with Section 7.
          2.2. Procedure for Revolving Loan Borrowing. (a) Each Borrower may
borrow Dollar Revolving Loans under the Commitments during the Commitment Period
on any Business Day, provided that such Borrower shall give the Administrative
Agent irrevocable notice (which notice must be received by the Administrative
Agent (a) prior to 11:00 A.M., New York City time, three Business Days prior to
the requested Borrowing Date, in the case of Eurocurrency Loans or (b) prior to
11:00 A.M., New York City time, on the requested Borrowing Date, in the case of
ABR Loans), specifying (i) the amount and Type of Dollar Revolving Loans to be
borrowed, (ii) the requested Borrowing Date, and (iii) in the

27



--------------------------------------------------------------------------------



 



case of Eurocurrency Loans, the respective amounts of each such Type of Loan and
the respective lengths of the initial Interest Period therefor. Any Dollar
Revolving Loans made on the Closing Date shall initially be ABR Loans. Each
borrowing of Dollar Revolving Loans under the Commitments shall be in an amount
equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple of
$100,000 in excess thereof (or, if the then aggregate Available Commitments are
less than $1,000,000, such lesser amount) and (y) in the case of Eurocurrency
Loans, $3,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if
the then aggregate Available Commitments are less than $1,000,000, such lesser
amount); provided, that the Swingline Lender may request, on behalf of the
Company, borrowings under the Commitments that are ABR Loans in other amounts
pursuant to Section 2.5. Upon receipt of any such notice from the relevant
Borrower, the Administrative Agent shall promptly notify each Lender thereof.
Subject to Section 2.31, each Lender will make the amount of its pro rata share
of each borrowing of Dollar Revolving Loans available to the Administrative
Agent for the account of the relevant Borrower at the Funding Office prior to
12:00 Noon, New York City time on the Borrowing Date requested by such Borrower
in funds immediately available to the Administrative Agent. Subject to
Section 2.31, such borrowing will then be made available to the relevant
Borrower by the Administrative Agent crediting the account of such Borrower on
the books of such office with the aggregate of the amounts made available in
Dollars to the Administrative Agent by the Lenders and in like funds as received
by the Administrative Agent or by wire transfer of such amounts to an account
designated in writing by such Borrower to the Administrative Agent in connection
with the relevant borrowing.
          (b) Subject to the terms hereof, each Borrower may borrow
Multicurrency Loans under the Multicurrency Subcommitments during the Commitment
Period on any Business Day, provided that such Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 3:00 P.M., London time, three Business Days (or
four Business Days in the case of a Multicurrency Loan denominated in Yen) prior
to the requested Borrowing Date), specifying (i) the requested Borrowing Date,
(ii) the respective amounts of each Multicurrency Loan in each Foreign Currency
and (iii) the respective lengths of the initial Interest Period therefor. Each
borrowing under the Multicurrency Subcommitments shall be in an amount equal to
(w) in the case of Multicurrency Loans denominated in Sterling, £1,000,000 or a
whole multiple of £100,000 in excess thereof, (x) in the case of Multicurrency
Loans denominated in Euros, €1,000,000 or a whole multiple of €100,000 in excess
thereof, (y) in the case of Multicurrency Loans denominated in Canadian Dollars,
C$1,000,000 or a whole multiple of C$100,000 in excess thereof and (z) in the
case of Multicurrency Loans denominated in Yen, Y100,000,000 or a whole multiple
of Y10,000,000 in excess thereof; provided, that the Euro Swingline Lender may
request, on behalf of any relevant Foreign Borrower, borrowings denominated in
Euros under the Multicurrency Subcommitments that are Eurocurrency Loans with an
Interest Period of one month in other amounts pursuant to Section 2.5. Upon
receipt of any such notice from the relevant Borrower, the Administrative Agent
shall promptly notify each Multicurrency Lender thereof. Each Multicurrency
Lender will make the amount of its pro rata share of each borrowing available to
the Administrative Agent for the account of the relevant Borrower at the Funding
Office prior to 12:00 Noon, London time, in each case, on the Borrowing Date
requested by the Borrower in funds immediately available in the relevant Foreign
Currency to the Administrative Agent. Such borrowing will then be made available
to the applicable Borrower by the Administrative Agent crediting the account of
such Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Multicurrency Lenders and in like
funds as received by the Administrative Agent or by wire transfer of such
amounts to an account designated in writing by such Borrower to the
Administrative Agent in connection with the relevant borrowing.
          2.3. Reserved.
          2.4. Swingline Commitment; Euro Swingline Commitment. (a) Subject to
the terms and conditions hereof and in reliance upon the agreements of the other
Lenders set forth herein, the

28



--------------------------------------------------------------------------------



 



Swingline Lender agrees to make a portion of the credit otherwise available to
the Company under the Commitments from time to time during the Commitment Period
by making swing line loans denominated in Dollars (“Swingline Loans”), bearing
interest as set forth in Section 2.20(c)(i), to the Company; provided that
(i) the aggregate outstanding principal amount of Swingline Loans at any time
shall not exceed the Swingline Commitment then in effect (notwithstanding that
the Swingline Loans outstanding at any time, when aggregated with such Swingline
Lender’s other outstanding Revolving Loans, may exceed the Swingline Commitment
then in effect), (ii) the sum of (x) the aggregate principal amount of Swingline
Loans outstanding, plus (y) the Dollar Equivalent of the aggregate principal
amount of Euro Swingline Loans outstanding, shall not at any time exceed
$100,000,000, and (iii) the Company shall not request, and the Swingline Lender
shall not make, any Swingline Loan if, after giving effect to the making of such
Swingline Loan, the sum of the Total Outstanding Extensions of Credit would
exceed the Total Commitments. During the Commitment Period, the Company may use
the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Swingline Loans shall be
denominated in Dollars. Any Swingline Loans made on the Closing Date shall bear
interest at Bank of America’s cost of funds plus the Swingline Applicable
Margin. Immediately upon the making of a Swingline Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Lender’s Revolving Percentage times the amount of
such Swingline Loan.
          (b) The Company shall repay all outstanding Swingline Loans on the
earlier of (i) the Termination Date and (ii) the date on which the Swingline
Loans shall become due and payable in accordance with Section 7.
          (c) Subject to the terms and conditions hereof and in reliance upon
the agreements of the Multicurrency Lenders set forth herein, the Euro Swingline
Lender agrees to make a portion of the credit otherwise available to each
Foreign Borrowers under the Commitments from time to time during the Commitment
Period by making swing line loans denominated in Euros (“Euro Swingline Loans”),
bearing interest as set forth in Section 2.20(c)(ii), to such Foreign Borrower;
provided that (i) the aggregate outstanding principal amount of Euro Swingline
Loans at any time shall not exceed the Euro Swingline Commitment then in effect
(notwithstanding that the Euro Swingline Loans outstanding at any time, when
aggregated with the Euro Swingline Lender’s other outstanding Revolving Loans
(if any), may exceed the Euro Swingline Commitment then in effect), (ii) the sum
of (x) the aggregate principal amount of Swingline Loans outstanding, plus (y)
the Dollar Equivalent of the aggregate principal amount of Euro Swingline Loans
outstanding, shall not at any time exceed $100,000,000, and (iii) no Foreign
Borrower shall request, and the Euro Swingline Lender shall not make, any Euro
Swingline Loan if, after giving effect to the making of such Euro Swingline
Loan, the sum of the Total Outstanding Extensions of Credit would exceed the
Total Commitments. During the Commitment Period, the Foreign Borrowers may use
the Euro Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Euro Swingline Loans shall be
denominated in Euros in accordance with the terms and conditions hereof.
Immediately upon the making of a Euro Swingline Loan, each Multicurrency Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Euro Swingline Lender a risk participation in such Euro
Swingline Loan in an amount equal to the product of such Multicurrency Lender’s
Multicurrency Revolving Percentage times the amount of such Euro Swingline Loan.
          (d) Each Foreign Borrower shall repay all outstanding Euro Swingline
Loans outstanding to such Foreign Borrower on the earlier of (i) the Termination
Date and (ii) the date on which the Euro Swingline Loans shall become due and
payable in accordance with Section 7.

29



--------------------------------------------------------------------------------



 



          2.5. Procedure for Swingline Borrowing: Refunding of Swingline Loans;
Reallocation of Swingline Commitment and Euro Swingline Commitment.
          (a) (i) Whenever the Company desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 2:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (A) the amount to be borrowed and (B) the requested
Borrowing Date (which shall be a Business Day during the Commitment Period).
Each borrowing under the Swingline Commitment shall be a minimum of $100,000.
Promptly after receipt by the Swingline Lender of any telephonic notice, the
Swingline Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such notice and, if
not, the Swingline Lender will notify the Administrative Agent (by telephone or
in writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent prior to 3:00
p.m. on the date of the proposed borrowing of the Swingline Loan (A) directing
the Swingline Lender not to make such Swingline Loan as a result of the
limitations set forth in Section 2.4(a), or (B) that one or more of the
applicable conditions specified in Section 4 is not then satisfied, then,
subject to the terms and conditions hereof, not later than 3:00 P.M., New York
City time, on the Borrowing Date specified in a notice in respect of Swingline
Loans, the Swingline Lender shall make available to the Administrative Agent at
the Funding Office an amount in immediately available funds equal to the amount
of the Swingline Loan to be made by the Swingline Lender. The Administrative
Agent shall make the proceeds of such Swingline Loan available to the Company on
such Borrowing Date by transferring such proceeds to an account designated by
the Company no later than 4:00 P.M., New York City time on such Borrowing Date
in immediately available funds.
          (ii) Whenever any Foreign Borrower desires that the Euro Swingline
Lender make Euro Swingline Loans it shall give the Euro Swingline Lender
irrevocable written notice via facsimile transmission (with the original thereof
to follow via mail or courier) with a facsimile copy to the Administrative Agent
(which facsimile notice must be received by the Euro Swingline Lender not later
than 12:00 P.M. (Noon), London time, on the proposed Borrowing Date), specifying
(A) the amount to be borrowed and (B) the requested Borrowing Date (which shall
be a Business Day during the Commitment Period). Each borrowing under the Euro
Swingline Commitment shall be a minimum of the Foreign Currency Equivalent for
Euros of $100,000. Unless the Euro Swingline Lender has received notice (by
telephone or in writing) from the Administrative Agent prior to 1:00 p.m.,
London Time, on the date of the proposed borrowing of the Euro Swingline Loan
(A) directing the Euro Swingline Lender not to make such Euro Swingline Loan as
a result of the limitations set forth in Section 2.4(c), or (B) that one or more
of the applicable conditions specified in Section 4 is not then satisfied, then,
subject to the terms and conditions hereof, on the Borrowing Date specified in a
notice in respect of the relevant Euro Swingline Loan, the Euro Swingline Lender
shall make available to an account designated by the applicable Foreign Borrower
in such notice an amount in immediately available funds equal to the amount of
the Euro Swingline Loan to be made by the Euro Swingline Lender.
          (b) Each of the Swingline Lender and the Euro Swingline Lender, as
applicable, at any time and from time to time in its sole and absolute
discretion may (and, in any event, on the tenth (10th) Business Day after any
Swingline Loan or Euro Swingline Loan is made to the applicable Borrower, the
Swingline Lender or the Euro Swingline Lender, as the case may be, shall), on
behalf of the applicable Borrower (each of which hereby irrevocably directs the
Swingline Lender or the Euro Swingline Lender, as the case may be, to act on its
behalf), on two Business Day’s written notice (which notice shall be given at
least two Business Days prior to the tenth (10th) Business Day after any
Swingline Loan or Euro Swingline Loan is made to the applicable Borrower) given
by the Swingline Lender or the Euro Swingline Lender no later than 12:00 Noon,
New York City time, request each Lender

30



--------------------------------------------------------------------------------



 



(or in the case of a Euro Swingline Loan, each Multicurrency Lender) to make, in
accordance with the applicable provisions of Section 2.2 (without regard to the
minimums and multiples specified therein for the principal amount of Dollar
Revolving Loans or Multicurrency Loans, as the case may be, but subject to the
unutilized portion of the Total Commitments and the conditions set forth in
Section 4.2), and each Lender or Multicurrency Lender, as the case may be,
hereby agrees to make, a Dollar Revolving Loan or, in the case of a Euro
Swingline Loan, a Multicurrency Loan denominated in Euros, in an amount equal to
such Lender’s Revolving Percentage (or, in the case of a Euro Swingline Loan,
such Multicurrency Lender’s Multicurrency Revolving Percentage) of the aggregate
amount of the Swingline Loans or the Euro Swingline Loans (the “Refunded
Swingline Loans”) outstanding on the date of such notice, to repay the Swingline
Lender or the Euro Swingline Lender, as the case may be. Each Lender shall make
the amount of such Dollar Revolving Loan or such Multicurrency Loan denominated
in Euros, as the case may be, available to the Administrative Agent at the
Funding Office in immediately available funds, not later than 10:00 A.M., New
York City time, one Business Day after the date of such notice. The proceeds of
such Revolving Loans shall be immediately made available by the Administrative
Agent to the Swingline Lender or the Euro Swingline Lender, as applicable, for
application to the repayment of the Refunded Swingline Loans. The Company and
each Foreign Borrower irrevocably authorizes the Swingline Lender or the Euro
Swingline Lender, as applicable, to charge the applicable Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
in order to immediately pay the amount of such Refunded Swingline Loans to the
extent amounts received from the Lenders are not sufficient to repay in full
relevant Refunded Swingline Loans.
          (c) If prior to the time a Dollar Revolving Loan or a Multicurrency
Loan, as the case may be, would have otherwise been made pursuant to
Section 2.5(b), one of the events described in Section 7(f) shall have occurred
and be continuing or if for any other reason, as determined by the Swingline
Lender or the Euro Swingline Lender, as applicable, in its sole discretion,
Dollar Revolving Loans or Multicurrency Loans, as the case may be, may not be
made as contemplated by Section 2.5(b), each Lender or Multicurrency Lender, as
applicable, shall, on the date such Loan was to have been made pursuant to the
notice referred to in Section 2.5(b) (the “Refunding Date”), purchase for cash
an undivided participating interest in the then outstanding Swingline Loans or
Euro Swingline Loans, as the case may be, by paying to the Swingline Lender or
the Euro Swingline Lender, as applicable, an amount (the “Swingline
Participation Amount”) equal to (i) such Lender’s Revolving Percentage or such
Multicurrency Lender’s Multicurrency Revolving Percentage, as applicable, times
(ii) the sum of the aggregate principal amount of Swingline Loans or the Euro
Swingline Loans, as applicable, then outstanding that were to have been repaid
with such Loans.
          (d) (i) Whenever, at any time after the Swingline Lender or the Euro
Swingline Lender, as applicable, has received from any Lender or Multicurrency
Lender, as the case may be, such Lender’s Swingline Participation Amount, the
Swingline Lender or the Euro Swingline Lender, as applicable, receives any
payment on account of its Swingline Loans or Euro Swingline Loans, as the case
may be, such Person will distribute to such Lender its Swingline Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on the Swingline Loans or the Euro Swingline
Loans, as applicable, then due) in the same funds as those received by the
Swingline Lender or the Euro Swingline Lender.
          (ii) If any payment received by the Swingline Lender or Euro Swingline
Lender, as applicable, in respect of principal or interest on any Swingline Loan
or Euro Swingline Loan, as applicable, is required to be returned by the
Swingline Lender or Euro Swingline Lender, as applicable, under any of the
circumstances described in Section 9.7A (including pursuant to any settlement
entered into by the Swingline Lender or the Euro Swingline Lender, as

31



--------------------------------------------------------------------------------



 



applicable, in its discretion), each Lender or Multicurrency Lender, as
applicable, shall pay to the Swingline Lender or the Euro Swingline Lender, as
applicable, its Revolving Percentage or Multicurrency Revolving Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Overnight Rate. The Administrative Agent will make such demand upon
the request of the Swingline Lender or the Euro Swingline Lender, as applicable.
The obligations of the Lenders and the Multicurrency Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
          (e) Each Lender’s obligation to make the Loans referred to in
Section 2.5(b) and to purchase participating interests pursuant to
Section 2.5(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or the Borrowers (or any of them) may have against
any Swingline Lender, the Euro Swingline Lender, the Company, the other
Borrowers or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 4; (iii) any adverse change in the
condition (financial or otherwise) of the Borrowers (or any of them); (iv) any
breach of this Agreement or any other Loan Document by any Borrower, any other
Loan Party or any Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. No such funding of
risk participations shall relieve or otherwise impair the obligation of the
applicable Borrowers to repay Swingline Loans or Euro Swingline Loans, together
with interest as provided herein.
          (f) If any Lender fails to make available to the Administrative Agent
for the account of the Swingline Lender or the Euro Swingline Lender, as the
case may be, any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.5, the Swingline Lender or the Euro
Swingline Lender, as applicable, shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such Person at a rate per annum
equal to the greater of the applicable Overnight Rate from time to time in
effect and a rate determined by the Swingline Lender or the Euro Swingline
Lender, as applicable, in accordance with banking industry rules on interbank
compensation, plus any applicable administrative, processing or similar fees
customarily charged by such Person in connection with the foregoing. If such
Lender or Multicurrency Lender, as applicable, pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s Dollar
Revolving Loan or such Multicurrency Lender’s Multicurrency Loan, as applicable,
or funded participation in the relevant Swingline Loan or Euro Swingline Loan,
as the case may be. A certificate of the Swingline Lender or the Euro Swingline
Lender, submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this Section 2.5(f) shall be conclusive absent
manifest error.
          (g) The Company shall have the right at any time and from time to time
upon five (5) Business Days prior written notice to the Administrative Agent to
increase or decrease the Swingline Commitment or the Euro Swingline Commitment,
as the case may be, by reducing and reallocating by an equivalent amount all or
a portion of the Swingline Commitment or the Euro Swingline Commitment, as
applicable; provided that in no event shall (x) the Dollar Equivalent of the
Euro Swingline Commitment exceed $10,000,000 at any time and (y) the Dollar
Equivalent of the aggregate amount of the Swingline Commitment and the Euro
Swingline Commitment exceed $100,000,000 at any time. All such reallocations
shall be in integral multiples of $1,000,000. In the event of a reallocation of
the Swingline Commitment and the Euro Swingline Commitment as described in the
foregoing sentence, the Administrative Agent is hereby authorized by the parties
hereto to change the definitions of “Swingline Commitment” and the “Euro
Swingline Commitment” herein to provide for the reallocations thereof. The
Administrative Agent shall (i) notify each of the Lenders promptly after
receiving any notice of a

32



--------------------------------------------------------------------------------



 



reallocation under this Section 2.5(g) and (ii) promptly upon the effectiveness
of any such reallocation, distribute to the Lenders any change to the
definitions of “Swingline Commitment” and the “Euro Swingline Commitment”. In
the event of a reallocation of he Swingline Commitment or the Euro Swingline
Commitment as described above, upon the request of any Swingline Lender or Euro
Swingline Lender, the applicable Borrowers shall execute and deliver to such
Person (through the Administrative Agent) a Note reflecting such reallocations.
          (h) Interest for Account of Swingline Lender. The Swingline Lender and
the Euro Swingline Lender shall each be responsible for invoicing the applicable
Borrowers for interest on the Swingline Loans and the Euro Swingline Loans.
Until each Lender or Multicurrency Lender funds its Dollar Revolving Loans or
its Multicurrency Loans or risk participation pursuant to this Section 2.5 to
refinance such Lender’s Revolving Percentage of any Swingline Loan or such
Multicurrency Lender’s Multicurrency Revolving Percentage of any Euro Swingline
Loan, as applicable, interest in respect of such Revolving Percentage or
Multicurrency Revolving Percentage shall be solely for the account of the
Swingline Lender or the Euro Swingline Lender, as applicable.
          (i) Payments Directly to Swingline Lender. The Borrowers shall make
all payments of principal and interest in respect of the Swingline Loans and the
Euro Swingline Loans directly to the Swingline Lender and the Euro Swingline
Lender, as applicable.
          2.6. L/C Commitment. (a) Subject to the terms and conditions hereof,
each Issuing Lender, in reliance on the agreements of the other Lenders set
forth in Section 2.8(a), agrees to issue standby or trade letters of credit,
bank guaranties or other similar forms of credit issued by such Issuing Lender
(together with any Designated Letters of Credit, “Letters of Credit”) for the
account of any Borrower on any Business Day during the Commitment Period in such
form as may be approved from time to time by such Issuing Lender; provided that
no Issuing Lender shall issue any Letter of Credit if, after giving effect to
such issuance, (i) the L/C Obligations would exceed the L/C Commitment or
(ii) the sum of the Total Outstanding Extensions of Credit would exceed the
Total Commitments. No Foreign Borrower shall request and no Issuing Lender shall
issue any Letter of Credit for the account of such Foreign Borrower if, after
issuing such Letter of Credit, the aggregate Foreign Borrower Exposure of all
Foreign Borrowers shall exceed the Aggregate Foreign Sublimit then in effect.
Each Letter of Credit shall (i) be denominated in Dollars or a Foreign Currency,
(ii) have a face amount of at least $10,000 or the Foreign Currency Equivalent
thereof (unless otherwise agreed by the relevant Issuing Lender) and
(iii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date that is five Business Days prior to the Termination
Date, provided that any Letter of Credit with a one-year term may provide for
the renewal thereof for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (y) above).
          (b) No Issuing Lender shall at any time be obligated to issue, amend
or increase any Letter of Credit if:
          (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing the Letter of Credit, or any Law applicable to the Issuing Lender
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or the Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Lender in good faith deems material to it;

33



--------------------------------------------------------------------------------



 



          (ii) such issuance of the Letter of Credit would violate one or more
policies of general application of the Issuing Lender applicable to letters of
credit;
          (iii) any Lender is at that time a Defaulting Lender, unless the
Issuing Lender has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the Issuing Lender (in its sole discretion) with the
applicable Borrower or such Lender to eliminate the Issuing Lender’s actual or
potential Fronting Exposure (after giving effect to Section 2.37(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the Issuing Lender has actual or potential Fronting Exposure, as it may
elect in its sole discretion; or
          (iv) the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.
          (c) The Issuing Lender shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the Issuing Lender shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Section 8 with respect to any acts
taken or omissions suffered by the Issuing Lender in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Section 8 included the Issuing Lender with respect to such
acts or omissions, and (B) as additionally provided herein with respect to the
Issuing Lender.
          (d) On the Closing Date, (i) the Company shall provide Schedule 2.6,
which Schedule shall list the Designated Letters of Credit, (ii) such Designated
Letters of Credit shall be deemed to be Letters of Credit issued pursuant to and
in compliance with this Section 2.6, (iii) the face amount of such Designated
Letters of Credit shall be included in the calculation of the available L/C
Commitment and the Outstanding Extensions of Credit, (iv) the provisions of this
Agreement shall apply thereto, and the Company and the Lenders hereunder hereby
expressly assume all obligations with respect to such Letters of Credit that
they would have if such Letters of Credit had been issued pursuant to this
Agreement and (v) all liabilities of the Company with respect to such Designated
Letters of Credit shall constitute obligations of the Company hereunder.
          2.7. Procedure for Issuance of Letters of Credit.
          (a) Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the applicable Borrower delivered to the Issuing Lender
(with a copy to the Administrative Agent) in the form of an Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Application must be received by the Issuing Lender and the Administrative
Agent not later than 11:00 a.m. at least three Business Days (or such later date
and time as the Administrative Agent and the Issuing Lender may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or amendment date, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Application shall specify in form
and detail satisfactory to the Issuing Lender such information as required by
the Issuing Lender for the proposed Letter of Credit. In the case of a request
for an amendment of any outstanding Letter of Credit, such Application shall
specify in form and detail satisfactory to the Issuing Lender such information
as required by the Issuing Lender for the proposed amendment of such outstanding
letter of Credit. Additionally, the applicable Borrower shall furnish to the
Issuing Lender and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the Issuing Lender or the Administrative Agent may
require.

34



--------------------------------------------------------------------------------



 



          (b) Promptly after receipt of any Application, the Issuing Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Application from the applicable
Borrower and, if not, the Issuing Lender will provide the Administrative Agent
with a copy thereof. Unless the Issuing Lender has received written notice from
the Administrative Agent or any Loan Party, at least one Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Section 4 shall not then be
satisfied, then, subject to the terms and conditions hereof, the Issuing Lender
shall, on the requested date, issue a Letter of Credit for the account of such
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the Issuing Lender’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Lender a risk participation in such Letter of Credit
in an amount equal to the product of such Lender’s Revolving Percentage times
the amount of such Letter of Credit.
          (c) If a Borrower so requests in any applicable Application, the
Issuing Lender agrees to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the Issuing Lender to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the Issuing
Lender to permit the extension of such Letter of Credit at any time to an expiry
date not later than five Business Days prior to the Termination Date; provided,
however, that the Issuing Lender shall not permit any such extension if (A) the
Issuing Lender has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of Section 2.6(a)
or Section 2.6(b) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrowers that one or more of the
applicable conditions specified in Section 4. is not then satisfied, and in each
such case directing the Issuing Lender not to permit such extension.
          (d) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Issuing Lender will also deliver to the applicable
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
          2.8. L/C Participation. (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce each Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from each Issuing Lender,
on the terms and conditions set forth below, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in each Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by each Issuing
Lender thereunder. Each L/C Participant unconditionally and irrevocably agrees
with each Issuing Lender that, if a draft is paid under any Letter of Credit for
which any Issuing Lender is not reimbursed in full by the relevant Borrower in
accordance with the terms of this Agreement, the related Reimbursement
Obligation shall be converted to Dollars in accordance with Section 2.9 and such
L/C Participant shall pay to such Issuing Lender through the Administrative
Agent upon demand at the Administrative Agent’s address for notices specified
herein an amount equal to such L/C Participant’s Revolving Percentage of the
amount of such Reimbursement Obligation, or any part thereof, that is not so

35



--------------------------------------------------------------------------------



 



reimbursed. Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the Issuing Lender shall notify
the relevant Borrower and the Administrative Agent thereof. Not later than
11:00 a.m. on the date of any payment by the Issuing Lender under a Letter of
Credit (each such date, an “Honor Date”), the relevant Borrower shall reimburse
the Issuing Lender through the Administrative Agent in an amount equal to the
amount of such drawing. If such Borrower fails to so reimburse the Issuing
Lender by such time, the Administrative Agent shall promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Lender’s Revolving Percentage thereof. In such
event, such Borrower shall be deemed to have requested a borrowing of ABR Loans
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.1 for the
principal amount of ABR Loans, but subject to the amount of the unutilized
portion of the Total Commitments and the conditions set forth in Section 4.2.
Any notice given by the Issuing Lender or the Administrative Agent pursuant to
this Section 2.8 may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
          (b) If any amount required to be paid by any L/C Participant to any
Issuing Lender pursuant to Section 2.8(a) in respect of any Unreimbursed Amount
under any Letter of Credit is paid to such Issuing Lender within three Business
Days after the date such payment is due, such L/C Participant shall pay to such
Issuing Lender through the Administrative Agent on demand an amount equal to the
product of (i) such amount, times (ii) the Overnight Rate, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360, plus any applicable administrative,
processing or similar fees customarily charged by the Issuing Lender in
connection with the foregoing. If any such amount required to be paid by any L/C
Participant pursuant to Section 2.8(a) is not made available to such Issuing
Lender by such L/C Participant within three Business Days after the date such
payment is due, such Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to ABR Loans, plus any applicable
administrative, processing or similar fees customarily charged by the Issuing
Lender in connection with the foregoing. A certificate of such Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section 2.8 shall be conclusive in the absence of manifest error.
          (c) Each Lender shall upon any notice pursuant to Section 2.8(a) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the Issuing Lender at the Administrative
Agent’s Funding Office in an amount equal to its Revolving Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.8(d), each Lender that so makes funds available shall be deemed to
have made an ABR Loan to the relevant Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Issuing Lender.
          (d) With respect to any Unreimbursed Amount that is not fully
refinanced by a borrowing of an ABR Loans because the conditions set forth in
Section 4.2 cannot be satisfied or for any other reason, the relevant Borrower
shall be deemed to have incurred from the Issuing Lender an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the rate set forth in Section 2.20(e). In such event, each Lender’s
payment to the Administrative Agent for the account of the Issuing Lender
pursuant to Section 2.8(c) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.8.

36



--------------------------------------------------------------------------------



 



          (e) Until each Lender funds its ABR Loan or L/C Advance pursuant to
this Section 2.8 to reimburse the Issuing Lender for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Revolving Percentage of
such amount shall be solely for the account of the Issuing Lender.
          (f) Each Lender’s obligation to make an ABR Loan or L/C Advances to
reimburse the Issuing Lender for amounts drawn under Letters of Credit, as
contemplated by this Section 2.8, shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
Issuing Lender, the Borrowers or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make ABR Loans pursuant to this
Section 2.8 is subject to the conditions set forth in Section 4.2. No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrowers to reimburse the Issuing Lender for the amount of any payment made by
the Issuing Lender under any Letter of Credit, together with interest as
provided herein.
          (g) If any Lender fails to make available to the Administrative Agent
for the account of the Issuing Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.8 by the time
specified in Section 2.8(c), then, without limiting the other provisions of this
Agreement, the Issuing Lender shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Issuing Lender at a rate per
annum equal to the greater of the Overnight Rate and a rate determined by the
Issuing Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Issuing Lender in connection with the foregoing. If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s ABR Loan included in the relevant extension of credit
under Section 2.1 or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the Issuing Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause 2.8(g) shall be conclusive absent manifest error.
          2.8A. Repayment of Participations.
          (a) Whenever, at any time after an Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 2.8(a), the Administrative
Agent receives for the account of the Issuing Lender any payment in respect of
the Unreimbursed Amount (whether directly from the applicable Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), or any payment of interest on account thereof, the
Administrative Agent will distribute to such L/C Participant its pro rata share
thereof in the same funds as those received by the Administrative Agent.
          (b) If any payment received by the Administrative Agent for the
account of the Issuing Lender pursuant to Section 2.8(a) is required to be
returned under any of the circumstances described in Section 9.7A (including
pursuant to any settlement entered into by the Issuing Lender in its
discretion), each Lender shall pay to the Administrative Agent for the account
of the Issuing Lender its Revolving Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

37



--------------------------------------------------------------------------------



 



          2.9. Reimbursement Obligation of the Borrowers. Each Borrower agrees
to reimburse each Issuing Lender through the Administrative Agent on the
Business Day next succeeding the Business Day on which such Issuing Lender
notifies such Borrower of the date and amount of a draft presented under any
Letter of Credit and paid by such Issuing Lender for the amount of (a) such
draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by such Issuing Lender in connection with such payment. Each such
payment shall be made to the Administrative Agent at its address for notices
referred to herein in the relevant currency and in immediately available funds,
unless (x) the Issuing Lender (at its option) shall have specified in its notice
to the applicable Borrower that it will require reimbursement in Dollars or
(y) in the absence of any such requirement that such Borrower reimburse the
applicable Issuing Bank in Dollars, such Borrower shall have notified the
applicable Issuing Lender promptly following the notice of drawing that such
Borrower will reimburse such Issuing Lender in Dollars; provided that, in the
case of any such reimbursement in Dollars of any Letter or Credit denominated in
a Foreign Currency, the applicable Issuing Bank shall notify the applicable
Borrower of the Exchange Rate for Dollars and the Foreign Currency used for
payment of such Letter of Credit as of the date of the payment of the draft
presented under such Letter of Credit by the relevant Issuing Lender with
respect to the amount of the drawing in the Foreign Currency promptly following
the determination thereof. If the applicable Borrower does not reimburse the
Issuing Lender for any draft paid by the Issuing Lender under any Letter of
Credit issued by such Issuing Lender in a Foreign Currency on the date required
pursuant to the first sentence of this Section 2.9, the Issuing Lender shall
convert such Reimbursement Obligation into Dollars at the rate of exchange then
available to the Issuing Lender in the interbank market where its foreign
currency exchange operations in respect of such Foreign Currency are then being
conducted and such Borrower shall thereafter be required to reimburse the
Issuing Lender in Dollars for such Reimbursement Obligation (in the amount so
converted). Subject to the next succeeding sentence, interest shall be payable
on any such amounts from the date on which the relevant draft is paid until
payment in full at the rate set forth in (i) until the Business Day next
succeeding the date of the relevant notice, Section 2.20(b) and (ii) thereafter,
Section 2.20(e). Interest shall be payable on any such amounts denominated in a
Foreign Currency from the date on which the relevant draft is paid until payment
in full or conversion to Dollars as provided herein at the rate determined by
the Issuing Lender as its cost of funding such payment.
          2.10. Obligations Absolute. Each Borrower’s obligations under this
Agreement to reimburse the Issuing Lender for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, including the following:
          (a) any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;
          (b) the existence of any claim, counterclaim, setoff, defense or other
right that such Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the Issuing Lender or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
          (c) any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
          (d) any payment by the Issuing Lender under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit;

38



--------------------------------------------------------------------------------



 



or any payment made by the Issuing Lender under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or
          (e) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.
     Each Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will immediately notify the Issuing Lender. Such Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Lender and
its correspondents unless such notice is given as aforesaid.
          2.11. Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the applicable Borrower and the Administrative Agent of the date and
amount thereof. The responsibility of an Issuing Lender to the applicable
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.
          2.12. Applications; Applicability of ISP and UCP. (a) To the extent
that any provision of any Application related to any Letter of Credit is
inconsistent with the provisions of this Agreement, the provisions of this
Agreement shall apply.
          (b) Unless otherwise expressly agreed by any Issuing Bank and the
applicable Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
trade Letter of Credit.
          2.13. Certain Reporting Requirements. Each Issuing Lender will report
in writing to the Administrative Agent (i) on the fifth Business Day prior to
the end of each fiscal quarter of the Company, the aggregate stated amount of
Letters of Credit issued by it and outstanding as of the last Business Day of
the preceding week and (ii) on or prior to each Business Day on which an Issuing
Lender expects to issue, renew or amend any Letter of Credit, the date of such
issuance, renewal or amendment and the aggregate stated amount of Letters of
Credit to be issued by it and outstanding after giving effect to such issuance
or amendment (and such Issuing Lender shall advise the Administrative Agent on
such Business Day whether such issuance, renewal or amendment occurred and
whether the amount thereof changed).
          2.13A. Role of Issuing Lender. Each Lender and each Borrower agree
that, in paying any drawing under a Letter of Credit, the Issuing Lender shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Lender, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Lender
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or

39



--------------------------------------------------------------------------------



 



omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. Each Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude any Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the Issuing Lender, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the Issuing Lender shall be liable or
responsible for any of the matters described in clauses (a) through (e) of
Section 2.10; provided, however, that anything in such clauses to the contrary
notwithstanding, such Borrower may have a claim against the Issuing Lender, and
the Issuing Lender may be liable to such Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves were caused by the Issuing
Lender’s willful misconduct or gross negligence or the Issuing Lender’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the Issuing Lender may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Issuing Lender
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
          2.14. Fees and Other Charges, etc. (a) The Company agrees to pay to
the Administrative Agent for the account of each Lender a facility fee for the
period from and including the date hereof to the last day of the Commitment
Period, computed at the Facility Fee Rate on the average daily amount of the
Commitment of such Lender (whether or not utilized) during the period for which
payment is made, payable quarterly in arrears on the last day of each March,
June, September and December and on the later of the Termination Date and the
date the Commitments have been terminated and the principal of and interest on
each Loan, all fees and all other expenses or amounts payable under this
Agreement shall have been paid in full. For the avoidance of doubt, if any
Lender continues to have any Outstanding Extensions of Credit after its
Commitment terminates, then such facility fee shall continue to accrue on the
daily amount of such Lender’s Outstanding Extensions of Credit from and
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any Outstanding Extensions of Credit.
          (b) Reserved.
          (c) The applicable Borrower will pay a fee on all outstanding Letters
of Credit (the “Letter of Credit Fees”) issued for the account of such Borrower
at a per annum rate equal to the Standby Letter of Credit Fee Rate or the Trade
Letter of Credit Fee Rate, as applicable, computed on the Dollar Equivalent of
the maximum amount available to be drawn (as then in effect) under such Letter
of Credit shared ratably among the Lenders and payable quarterly in arrears on
each L/C Fee Payment Date after the issuance date; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the Issuing Lender pursuant to
Section 2.36 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Revolving Percentages allocable to such Letter of Credit pursuant to
Section 2.37(a)(iv), with the balance of such fee, if any, payable to the
Issuing Lender for its own account. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.4. If there is any
change in the Standby Letter of Credit Fee Rate or the Trade Letter of Credit
Fee Rate, as applicable,

40



--------------------------------------------------------------------------------



 



during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Standby Letter of Credit Fee Rate
or the Trade Letter of Credit Fee Rate, as applicable, separately for each
period during such quarter that such Standby Letter of Credit Fee Rate or the
Trade Letter of Credit Fee Rate, as applicable, was in effect. Notwithstanding
anything to the contrary contained herein, upon the request of the Required
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the interest rate set forth in Section 2.20(e). The Borrowers shall
pay directly to the Issuing Lender for its own account a fronting fee (i) with
respect to each commercial Letter of Credit, at the rate specified in the Fee
Letter, computed on the amount of such Letter of Credit, and payable upon the
issuance thereof, (ii) with respect to any amendment of a commercial Letter of
Credit increasing the amount of such Letter of Credit, at a rate separately
agreed between the relevant Borrower and the Issuing Lender, computed on the
amount of such increase, and payable upon the effectiveness of such amendment,
and (iii) with respect to each standby Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on each L/C Payment Date and thereafter on demand.
          (d) In addition to the foregoing fees, the applicable Borrower shall
pay or reimburse each Issuing Lender for (i) customary letter of credit fronting
fees as set forth in a Fee Letter between such applicable Borrower and any such
Issuing Lender and (ii) such normal and customary costs and expenses as are
incurred or charged by such Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit issued
for the account of such Borrower. Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable absent manifest
error.
          (e) The Company agrees to pay to the Administrative Agent the fees in
the amounts and on the dates previously agreed to in writing by the Company and
the Administrative Agent.
          2.15. Optional Termination or Reduction of Commitments; Increase of
Commitments. (a) The Company shall have the right, upon not less than three
Business Days’ notice to the Administrative Agent, to terminate the Commitments
or, from time to time, to reduce the amount of the Commitments; provided that no
such termination or reduction of Commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Revolving Loans, Swingline Loans
and Euro Swingline Loans made on the effective date thereof, the Total
Outstanding Extensions of Credit would exceed the Total Commitments. Any such
reduction shall be in an amount equal to $10,000,000, or an integral multiple of
$1,000,000 in excess thereof, and shall reduce permanently the Commitments then
in effect. Any reduction of the Total Commitments to an amount below the
Multicurrency Sublimit then in effect shall result in an automatic
dollar-for-dollar reduction of the Multicurrency Sublimit. Any reduction of the
Total Commitments shall result in an automatic pro rata reduction of the
Aggregate Foreign Sublimit then in effect or as otherwise directed by the
Company and approved by the Administrative Agent.
          (b) Following the Closing Date, so long as no Default or Event of
Default has occurred and is then continuing, the Company may request that the
Total Commitments and, at the Company’s option, the aggregate amount of the
Multicurrency Subcommitments, be increased and, upon such request, the
Administrative Agent shall have the right to solicit additional financial
institutions to become Lenders for purposes of this Agreement, or to encourage
any Lender to increase its Commitment and, if applicable, its Multicurrency
Subcommitment, provided that (i) each Lender which is a party to this Agreement
prior to such increase shall have the first option, and may elect, to fund its
pro rata share of the amount of the requested increase in the Total Commitment
and, if applicable, the aggregate amount of the Multicurrency Subcommitments (or
any such greater amount in the event that one or more Lenders does not elect to
fund its respective pro rata share of the amount of the requested increase in
the Total

41



--------------------------------------------------------------------------------



 



Commitments and, if applicable, its Multicurrency Subcommitment), thereby
increasing its Commitment and, if applicable, its Multicurrency Subcommitment
hereunder, but no Lender shall have any obligation to do so, (ii) in the event
that it becomes necessary to include a new financial institution to fund the
amount of the requested increase in the Total Commitments and, if applicable,
the aggregate amount of the Multicurrency Subcommitments, each such financial
institution shall be reasonably acceptable to the Administrative Agent and the
Company (each such acceptance not to be unreasonably withheld) and each such
financial institution shall become a Lender hereunder and agree to become party
to, and shall assume and agree to be bound by, this Agreement, subject to all
terms and conditions hereof; (iii) the Administrative Agent shall not have any
obligation to any Borrower or to any Lender to solicit additional financial
institutions or any increase in the Total Commitment and, if applicable, the
Multicurrency Subcommitment of any Lender pursuant to this §2.15(b); (iv) in
connection with any increase in the Multicurrency Subcommitment, such increase
may, at the Company’s option, be dollar for dollar with any increase in the
Total Commitment or in some lesser proportion thereof; and (v) in no event shall
the addition of any Lender or Lenders or the increase in the Commitment of any
Lender under this §2.15(b) increase the Total Commitments to an amount greater
than $750,000,000. Upon the addition of any Lender, or the increase in the
Commitment of any Lender, Schedule 1.1 shall be amended by the Administrative
Agent and the Company to reflect such addition or such increase, and the
Administrative Agent shall deliver to the Lenders, the Swingline Lender, the
Euro Swingline Lender, the Issuing Lender(s) and the Borrower copies of such
Schedule 1.1. If, at any time that the Commitments are increased pursuant to
this §2.15(b), there are Loans then outstanding or L/C Obligations, each new
Lender, and each existing Lender that has increased its Commitment, shall
purchase Loans and L/C Obligations from each other Lender in an amount such
that, after such purchase or purchases, the amount of outstanding Loans and L/C
Obligations from each Lender shall equal such Lender’s respective Revolving
Percentage, as modified to give effect to such increase, multiplied by the
aggregate amount of Loans outstanding and L/C Obligations from all Lenders. To
the extent that any outstanding Loans bear interest at the Eurocurrency Rate,
the Borrowers shall pay any additional costs described in Section 2.26 incurred
by any Lender.
          2.16. Optional Prepayments. (a) Each Borrower may at anytime and from
time to time prepay the Loans (other than Multicurrency Loans) outstanding to
such Borrower, in whole or in part, without premium or penalty, upon irrevocable
notice delivered to the Administrative Agent not later than 11:00 A.M., New York
City time, three Business Days prior to the date of prepayment, in the case of
Eurocurrency Loans denominated in Dollars, and not later than 11:00 A.M., New
York City time, one Business Day prior to the date of prepayment, in the case of
ABR Loans, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurocurrency Loans denominated in Dollars or ABR
Loans; provided, that if a Eurocurrency Loan denominated in Dollars is prepaid
on any day other than the last day of the Interest Period applicable thereto,
the Borrowers shall also pay any amounts owing pursuant to Section 2.26. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with (except in
the case of Revolving Loans that are ABR Loans and Swingline Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Dollar
Revolving Loans shall be in an aggregate principal amount of $3,000,000 or a
whole multiple of $1,000,000 in excess thereof. Partial prepayments of Swingline
Loans or Euro Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.
          (b) Each Borrower may at any time and from time to time prepay
Multicurrency Loans outstanding to such Borrower, in whole or in part, without
premium or penalty, upon irrevocable notice (which notice must be received by
the Administrative Agent prior to 3:00 P.M., London time, three Business Days
before the date of prepayment (or four Business Days in the case of prepayment
of Loans denominated in a Yen)) specifying the date and amount of prepayment.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each Multicurrency Lender thereof. If any such notice is

42



--------------------------------------------------------------------------------



 



given, the amount specified in such notice shall be due and payable on the date
specified therein, together with any amounts payable pursuant to Section 2.26
and accrued interest to such date on the amount prepaid. Partial prepayments of
Multicurrency Loans shall be in a minimum principal amount of (w) £1,000,000 or
a whole multiple of £100,000 in excess thereof, in the case of Multicurrency
Loans denominated in Sterling, (x) €1,000,000 or a whole multiple or €100,000 in
excess thereof, in the case of Multicurrency Loans denominated in Euros,
(y) C$1,000,000 or a whole multiple or C$100,000 in excess thereof, in the case
of Multicurrency Loans denominated in Canadian Dollars, and (z) Y100,000,000 or
a whole multiple or Y10,000,000 in excess thereof, in the case of Multicurrency
Loans denominated in Yen.
          2.17. Mandatory Prepayments. (a) If, on any Calculation Date, (i) the
Total Outstanding Extensions of Credit exceed the Total Commitments, (ii) the
aggregate Foreign Borrower Exposure of all Foreign Borrowers exceeds 105% of the
Aggregate Foreign Sublimit then in effect, or (iii) the Dollar Equivalent of the
Multicurrency Loans outstanding on such date exceeds 105% of the Multicurrency
Sublimit on such date, the applicable Borrower or Borrowers shall, without
notice or demand, immediately repay such of the outstanding Loans in an
aggregate principal amount such that, after giving effect thereto, (x) the Total
Outstanding Extensions of Credit do not exceed the Total Commitments, (y) the
aggregate Foreign Borrower Exposure of all Foreign Borrowers does not exceed the
Aggregate Foreign Sublimit then in effect and (z) the Dollar Equivalent of the
Multicurrency Loans outstanding on such date is equal to or less than the
Multicurrency Sublimit on such date, together with interest accrued to the date
of such payment or prepayment on the principal so prepaid and any amounts
payable under Section 2.26 in connection therewith. Any prepayment of Dollar
Revolving Loans pursuant to clause (i) of the immediately preceding sentence
shall be applied to prepay any outstanding Swingline Loans. Each Borrower may in
lieu of prepaying Multicurrency Loans outstanding to such Borrower in order to
comply with this paragraph deposit amounts in the relevant Foreign Currencies in
a Cash Collateral Account, for the benefit of the Multicurrency Lenders, equal
to the aggregate principal amount of Multicurrency Loans of such Borrower
required to be prepaid. To the extent that after giving effect to any prepayment
of Loans required by this paragraph, the Total Outstanding Extensions of Credit
at such time exceed the Total Commitments at such time, the Company or the
applicable Foreign Borrower shall, without notice or demand, immediately deposit
in a Cash Collateral Account, for the benefit of the Lenders, upon terms
reasonably satisfactory to the Administrative Agent an amount equal to the
amount of such remaining excess. The Administrative Agent shall apply any cash
deposited in any Cash Collateral Account (to the extent thereof) to pay any
Reimbursement Obligations which are or become due thereafter and/or to repay
Multicurrency Loans at the end of the Interest Periods therefor, as the case may
be, provided that, (x) so long as no Event of Default has occurred and is
continuing, the Administrative Agent shall release to the relevant Borrower from
time to time such portion of the amount on deposit in any Cash Collateral
Account by such Borrower to the extent such amount is not required to be so
deposited in order for the Borrowers to be in compliance with this Section 2.17
and (y) the Administrative Agent may so apply such cash at any time after the
occurrence and during the continuation of an Event of Default. “Cash Collateral
Account” means an account specifically established by the Borrowers with the
Administrative Agent for purposes of this Section 2.17 and hereby pledged to the
Administrative Agent and over which the Administrative Agent shall have
exclusive dominion and control, including the right of withdrawal for
application in accordance with this Section 2.17. For the avoidance of doubt,
any amounts paid by any Foreign Borrower shall be applied solely to the Loans of
such Foreign Borrower or the Reimbursement Obligations of such Foreign Borrower
or deposited in the Cash Collateral Account in respect of Multicurrency Loans of
such Foreign Borrower or in respect of Letters of Credit issued for the account
of such Foreign Borrower.
          (b) If any prepayment occurs pursuant to this Section 2.17 on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrowers shall pay to the Lenders such amounts, if any, as may be
required pursuant to Section 2.26.

43



--------------------------------------------------------------------------------



 



          2.18. Conversion and Continuation Options. (a) Each of the Borrowers
may elect from time to time to convert Eurocurrency Loans denominated in Dollars
to ABR Loans by giving the Administrative Agent irrevocable notice of such
election not later than 11:00 A.M., New York City time, one Business Day prior
to the date of conversion, provided that any such conversion of Eurocurrency
Loans may only be made on the last day of an Interest Period with respect
thereto. Each of the Borrowers may elect from time to time to convert its ABR
Loans to Eurocurrency Loans denominated in Dollars by giving the Administrative
Agent irrevocable notice of such election (which notice shall specify the length
of the initial Interest Period therefor) not later than 11:00 A.M., New York
City time, three Business Days prior to the date of conversion, provided that no
ABR Loan may be converted into a Eurocurrency Loan when any Event of Default has
occurred and is continuing and the Administrative Agent or the Required Lenders
have determined in its or their sole discretion not to permit such conversions.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof.
          (b) Any Eurocurrency Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the relevant
Borrower giving irrevocable notice to the Administrative Agent, in accordance
with the applicable provisions of the term “Interest Period” set forth in
Section 1.1, of the length of the next Interest Period to be applicable to such
Loans, provided that no Eurocurrency Loan denominated in Dollars may be
continued as such when any Event of Default has occurred and is continuing and
the Administrative Agent has or the Required Lenders have determined in its or
their sole discretion not to permit such continuations, and provided, further,
that if any Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso any such Loans denominated in Dollars shall be automatically
converted to ABR Loans on the last day of such then expiring Interest Period
and, if any Borrower shall fail to give such notice of continuation of a
Multicurrency Loan, such Multicurrency Loan shall be automatically continued for
an Interest Period of one month. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.
          2.19. Limitations on Eurocurrency Tranches. Notwithstanding anything
to the contrary in this Agreement, all borrowings, conversions and continuations
of Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that no more than 15
Eurocurrency Tranches shall be outstanding at any one time.
          2.20. Interest Rates and Payment Dates. (a) Each Eurocurrency Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurocurrency Rate determined for such
day, plus the Eurocurrency Applicable Margin.
          (b) Each ABR Loan shall bear interest at a rate per annum equal to the
ABR determined for such date, plus the ABR Applicable Margin.
          (c) (i) Swingline Loans shall bear interest at (A) Bank of America’s
cost of funds, plus the Swingline Applicable Margin or, if such rate is not
available, then (B) the Federal Funds Effective Rate, plus the Swingline
Applicable Margin; and
          (ii) Euro Swingline Loans shall bear interest at the Quoted Rate, plus
the Swingline Applicable Margin.
          (d) Reserved.
          (e) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that

44



--------------------------------------------------------------------------------



 



would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section 2.20 plus 2% or (y) in the case of Reimbursement Obligations, the
rate applicable to ABR Loans plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any facility fee or
other amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to ABR Loans plus 2%
(unless such overdue amount is denominated in a Foreign Currency, in which case
such overdue amount shall bear interest of a rate per annum equal to the highest
rate then applicable under this Agreement to Multicurrency Loans denominated in
such Foreign Currency plus 2%), in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).
          (f) Interest shall be payable in arrears on each Interest Payment Date
applicable thereto, provided that interest accruing pursuant to paragraph (e) of
this Section 2.20 shall be payable from time to time on demand. Interest shall
be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.
          2.21. Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to (i) ABR Loans, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed and (ii) Multicurrency Loans denominated in
Sterling, interest shall be calculated on the basis of a 365-day year for actual
days elapsed. The Administrative Agent shall as soon as practicable notify the
applicable Borrowers and the relevant Lenders of each determination of a
Eurocurrency Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
applicable Borrowers and the relevant Lenders of the effective date and the
amount of each such change in interest rate. Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.23(c), bear interest for one day.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the applicable Borrowers and the relevant Lenders in the absence of manifest
error. The Administrative Agent shall, at the request of the Borrowers, deliver
to the Borrowers a statement showing the quotations used by the Administrative
Agent in determining any interest rate pursuant to Section 2.20(a).
          2.22. Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:
          (a) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrowers) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurocurrency Rate for such Interest
Period with respect to a Eurocurrency Loan or in connection with an existing or
proposed ABR Loan,
          (b) the Administrative Agent shall have received notice from the
Required Lenders or Required Multicurrency Lenders, as the case may be, that the
Eurocurrency Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to the relevant Lenders

45



--------------------------------------------------------------------------------



 



(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period, or
          (c) the Administrative Agent determines (which determination shall be
conclusive and binding upon the Borrowers) that deposits in the applicable
currency are not generally available, or cannot be obtained by the relevant
Lenders, in the applicable market (any Foreign Currency affected by the
circumstances described in clause (a), (b) or (c) is referred to as an “Affected
Foreign Currency”),
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrowers and the relevant Lenders as soon as practicable thereafter. If such
notice is given (y) pursuant to clause (a) or (b) of this Section 2.22 in
respect of Eurocurrency Loans denominated in Dollars, then (i) any Eurocurrency
Loans denominated in Dollars requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (ii) any ABR Loans that were to have
been converted on the first day of such Interest Period to Eurocurrency Loans
denominated in Dollars shall be continued as ABR Loans and (iii) any outstanding
Eurocurrency Loans denominated in Dollars shall be converted, on the last day of
the then-current Interest Period, to ABR Loans and (z) in respect of any
Multicurrency Loans, then (i) any Multicurrency Loans in an Affected Foreign
Currency requested to be made on the first day of such Interest Period shall not
be made and (ii) any outstanding Multicurrency Loans in an Affected Foreign
Currency shall be due and payable on the first day of such Interest Period. In
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the ABR, the utilization of the Eurocurrency
Rate component in determining the ABR shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders or the
Required Multicurrency Lenders, as the case may be) revokes such notice. Until
such relevant notice has been withdrawn by the Administrative Agent, no further
Eurocurrency Loans denominated in Dollars or Multicurrency Loans in an Affected
Foreign Currency shall be made or continued as such, nor shall the Borrower have
the right to convert ABR Loans to Eurocurrency Loans denominated in Dollars.
          2.23. Pro Rata Treatment and Payments. (a) Subject to Section 2.31,
(a) each borrowing by any Borrower of Dollar Revolving Loans from the Lenders
hereunder shall be made pro rata according to the respective Borrowing
Percentages of the relevant Lenders, (b) each payment by any Borrower on account
of any facility fee and any reduction of the Commitments of the Lenders shall be
made pro rata according to the respective Revolving Percentages of the relevant
Lenders and (c) each borrowing by any Borrower of Multicurrency Loans from the
Multicurrency Lenders hereunder and any reduction of the Multicurrency
Subcommitments of the Multicurrency Lenders shall be made pro rata according to
the respective Multicurrency Percentages of the Multicurrency Lenders.
          (b) Subject to Section 2.31, (a) each payment (including each
prepayment) by any Borrower on account of principal of and interest on the
Dollar Revolving Loans shall be made pro rata according to the respective
outstanding principal amounts of the Dollar Revolving Loans then held by the
Lenders and (b) each payment (including each prepayment) by any Borrower on
account of principal of and interest on the Multicurrency Loans shall be made
pro rata according to the respective outstanding principal amounts of the
Multicurrency Loans then held by the Multicurrency Lenders.
          (c) All payments (including prepayments) to be made by any Borrower,
whether on account of principal, interest, fees or otherwise, shall be made
without deduction for any defense, recoupment, setoff or counterclaim and shall
be made prior to 12:00 Noon, New York City time, on the due date thereof to the
Administrative Agent, for the account of the relevant Lenders, at its Funding
Office, in Dollars (based on the Dollar Equivalent thereof in the case of fees
payable under Section 2.14(c) with respect to Letters of Credit denominated in
Foreign Currencies) and in immediately available funds (or, in the case of
principal or interest relating to Multicurrency Loans, prior to 3:00 P.M.,
London time, on the due date thereof to the Administrative Agent, for the
account of the Multicurrency Lenders,

46



--------------------------------------------------------------------------------



 



at its Funding Office, in the relevant Foreign Currency and in immediately
available funds). The Administrative Agent shall distribute such payments to the
relevant Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurocurrency Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day. If any payment on a Eurocurrency Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.
          (d) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the relevant
Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the Overnight Rate, plus any applicable
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, for the period until such
Lender makes such amount immediately available to the Administrative Agent. A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover
(i) in the case of amounts denominated in Dollars, such amount with interest
thereon at the rate per annum applicable to ABR Loans, on demand, from the
applicable Borrower or (ii) in the case of amounts denominated in Foreign
Currencies, such amount with interest thereon at a rate determined by the
Administrative Agent to be the cost to it of funding such amount, on demand,
from the applicable Borrower. If the applicable Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to such Borrower the
amount of such interest paid by such Borrower for such period. If such Lender
pays its share of the applicable borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such borrowing.
Any payment by such Borrower shall be without prejudice to any claim such
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent. Any notice of the Administrative Agent to any
Lender with respect to any amount owing under this subsection shall be
conclusive, absent manifest error.
          (e) Unless the Administrative Agent shall have been notified in
writing by the applicable Borrower prior to the date of any payment due to be
made by such Borrower hereunder that such Borrower will not make such payment to
the Administrative Agent, the Administrative Agent may assume that such Borrower
is making such payment, and the Administrative Agent may, but shall not be
required to, in reliance upon such assumption, make available to the relevant
Lenders their respective pro rata shares of a corresponding amount. If such
payment is not made to the Administrative Agent by the applicable Borrower
within three Business Days after such due date, the Administrative Agent shall
be entitled to recover, on demand, from each relevant Lender to which any amount
which was made available pursuant to the preceding sentence, such amount with
interest thereon at the rate per annum equal to the Overnight Rate. Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrowers or any of them. Any notice of the Administrative
Agent to any Borrower with respect to any amount owing under this subsection
shall be conclusive, absent manifest error.

47



--------------------------------------------------------------------------------



 



          (f) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit, Swingline Loans and Euro Swingline Loans
and to make payments pursuant to Section 8.7 are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 8.7 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loans, to purchase its participation or to make its payment under
Section 8.7.
          (g) Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Section 2, and such funds
are not made available to the applicable Borrower by the Administrative Agent
because the conditions to the applicable credit extension set forth in Section 4
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
          (h) Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
          2.24. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof
          (i) shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application or any Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for changes in the rate of tax on the overall net income
of such Lender); or
          (ii) shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurocurrency Rate or reflected in the Mandatory Cost; or
          (iii) result in the failure of the Mandatory Cost, as calculated
hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Loans; or
          (iv) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Loans or issuing or participating in Letters of
Credit, or to reduce any amount receivable hereunder in respect thereof, then,
in any such case, the applicable Borrowers shall promptly pay such Lender, upon
its demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable. If any Lender becomes entitled to
claim any additional amounts pursuant to this paragraph, it shall promptly
notify the applicable Borrowers (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.

48



--------------------------------------------------------------------------------



 



          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the applicable Borrowers (with a copy to the
Administrative Agent) of a written request therefor, the applicable Borrowers
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such corporation for such reduction; provided that the applicable
Borrowers shall not be required to compensate a Lender pursuant to this
paragraph for any amounts incurred more than three months prior to the date that
such Lender notifies the applicable Borrowers of such Lender’s intention to
claim compensation therefor; and provided, further that, if the circumstances
giving rise to such claim have a retroactive effect, then such three-month
period shall be extended to include the period of such retroactive effect.
          (c) If any Governmental Authority of the jurisdiction of any Foreign
Currency (or any other jurisdiction in which the funding operations of any
Multicurrency Lender shall be conducted with respect to such Foreign Currency)
shall have in effect any reserve, liquid asset or similar requirement with
respect to any category of deposits or liabilities customarily used to fund
loans in such Foreign Currency, or by reference to which interest rates
applicable to loans in such Foreign Currency are determined, and the result of
such requirement shall be to increase the cost to such Multicurrency Lender of
making or maintaining any Multicurrency Loan in such Foreign Currency, and such
Multicurrency Lender shall deliver to the applicable Borrowers a notice
requesting compensation under this paragraph, then the applicable Borrowers will
pay to such Multicurrency Lender on each Interest Payment Date with respect to
each affected Multicurrency Loan an amount that will compensate such
Multicurrency Lender for such additional cost; provided, that the applicable
Borrowers shall not be required to compensate a Multicurrency Lender pursuant to
this paragraph for any amounts incurred more than three months prior to the date
that such Multicurrency Lender notifies the applicable Borrowers of such
Multicurrency Lender’s intention to claim compensation therefor; and provided
further that, if the circumstances giving rise to such claim have a retroactive
effect, then such three-month period shall be extended to include the period of
such retroactive effect.
          (d) If any Lender incurs Mandatory Costs with respect to a Loan from a
lending office in the United Kingdom or a Participating Member State and such
Lender shall deliver to the applicable Borrowers a notice requesting
compensation under this paragraph, then the applicable Borrowers will pay to
such Lender on each Interest Payment Date with respect to each affected Loan an
amount that will compensate such Lender for such Mandatory Costs; provided that
the applicable Borrowers shall not be required to compensate a Lender pursuant
to this paragraph for any amounts incurred more than three months prior to the
date that such Lender notifies the applicable Borrowers of such Lender’s
intention to claim compensation therefor; and provided further that, if the
circumstances giving rise to such claim have a retroactive effect, then such
three-month period shall be extended to include the period of such retroactive
effect.
          (e) A certificate as to any additional amounts payable pursuant to
this Section 2.24 submitted by any Lender to the applicable Borrowers (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error. The obligations of any one or more Borrowers pursuant to this
Section 2.24 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

49



--------------------------------------------------------------------------------



 



          (f) Notwithstanding any other provision of this Agreement, if, (i)
(A) the adoption of any law, rule or regulation after the date of this
Agreement, (B) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (C) compliance by any Lender with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement, shall
make it unlawful for any such Multicurrency Lender to make or maintain any
Multicurrency Loan or to give effect to its obligations as contemplated hereby
with respect to any Multicurrency Loan, or (ii) there shall have occurred any
change in national or international financial, political or economic conditions
(including the imposition of or any change in exchange controls, but excluding
conditions otherwise covered by this Section 2.24) which would make it
impracticable for the Required Multicurrency Lenders to make or maintain
Multicurrency Loans denominated in the relevant currency after the date hereof
to, or for the account of, any Borrower, then, by written notice to the
Borrowers and to the Administrative Agent:
          (i) such Multicurrency Lender or Multicurrency Lenders may declare
that Multicurrency Loans (in the affected currency or currencies) will not
thereafter (for the duration of such unlawfulness) be made by such Multicurrency
Lender or Multicurrency Lenders hereunder (or be continued for additional
Interest Periods), whereupon any request for a Multicurrency Loan (in the
affected currency or currencies) or to continue a Multicurrency Loan (in the
affected currency or currencies), as the case may be, for an additional Interest
Period shall, as to such Multicurrency Lender or Multicurrency Lenders only, be
of no force and effect, unless such declaration shall be subsequently withdrawn;
and
          (ii) such Multicurrency Lender may require that all outstanding
Multicurrency Loans (in the affected currency or currencies), made by it be
converted to ABR Loans or Loans denominated in Dollars, as the case may be
(unless repaid by the relevant Borrowers), in which event all such Multicurrency
Loans (in the affected currency or currencies) shall be converted to ABR Loans
or Loans denominated in Dollars, as the case may be, as of the effective date of
such notice as provided in paragraph (g) below and at the Exchange Rate on the
date of such conversion or, at the option of the relevant Borrower, repaid on
the last day of the then current Interest Period with respect thereto or, if
earlier, the date on which the applicable notice becomes effective.
In the event any Multicurrency Lender shall exercise its rights under (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the converted Multicurrency Loans of such Multicurrency
Lender shall instead be applied to repay the ABR Loans or Loans denominated in
Dollars, as the case may be, made by such Multicurrency Lender resulting from
such conversion.
     Notwithstanding any other provision of this Agreement, no Lender shall be
obligated to make any Loan to a Foreign Borrower, and no Issuing Lender shall be
obligated to issue, extend or renew a Letter of Credit for the account of any
Foreign Borrower, if (i) the adoption of any law, rule or regulation after the
date of this Agreement, (ii) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (iii) compliance by any Lender with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement, shall
make it unlawful for such Lender to make such Loan to a Foreign Borrower or such
Issuing Bank to issue, extend or renew a Letter of Credit issued for the account
of such Foreign Borrower.
          (g) For purposes of Section 2.24(f), a notice to the Borrowers by any
Lender shall be effective as to each Loan to a Foreign Borrower or Multicurrency
Loan made by such Multicurrency

50



--------------------------------------------------------------------------------



 



Lender, as the case may be, if lawful, on the last day of the Interest Period
currently applicable to the Loans to such Foreign Borrower or such Multicurrency
Loan, as the case may be; in all other cases such notice shall be effective on
the date of receipt thereof by the Borrowers.
          (h) The obligations of the Foreign Borrowers under this Section 2.24
shall be subject to the provisions of Section 2.35.
          2.25. Taxes. (a) Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes. (i) Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall to
the extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require the
Borrowers or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by the
Borrowers or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
          (ii) If any of the Borrowers or the Administrative Agent shall be
required by the Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrowers shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Lender, as the case may be, receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.
          (b) Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.
          (c) Tax Indemnifications. (i) Without limiting the provisions of
subsection (a) or (b) above, but subject to the terms and conditions contained
herein, each Borrower shall, and does hereby, indemnify the Administrative
Agent, each Lender and the Issuing Lender, and shall make payment in respect
thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrowers or the Administrative Agent or paid by the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto. Nothing in the preceding sentence shall preclude any Borrower
from taking any and all steps at its own expense to contest or seek a refund of
any Indemnified Tax or Other Tax that such Borrower believes in good faith to
have been erroneously imposed or assessed and to retain any refund so obtained.
Subject to the terms and conditions contained herein, each Borrower shall also,
and does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or the Issuing Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrowers by a Lender or the Issuing Lender (with a copy to the Administrative

51



--------------------------------------------------------------------------------



 



Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.
          (ii) Without limiting the provisions of subsection (a) or (b) above,
each Lender and the Issuing Lender shall, and does hereby, indemnify the
Borrowers and the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, against any and all Taxes and any
and all related losses, claims, liabilities, penalties, interest and expenses
(including the fees, charges and disbursements of any counsel for the Borrowers
or the Administrative Agent) incurred by or asserted against the Borrowers or
the Administrative Agent by any Governmental Authority as a result of the
failure by such Lender or the Issuing Lender, as the case may be, to deliver on
a timely basis, or as a result of the inaccuracy, inadequacy or deficiency of,
any documentation required to be delivered by such Lender or the Issuing Lender,
as the case may be, to the Borrowers or the Administrative Agent pursuant to
subsection (e). Each Lender and the Issuing Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the Issuing Lender, as the case may be, under this Agreement
or any other Loan Document against any amount due to the Administrative Agent
under this clause (ii). The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or the Issuing Lender, the
termination of the Total Commitments and the repayment, satisfaction or
discharge of all other Obligations.
          (d) Evidence of Payments. Upon request by the Borrowers or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrowers or by the Administrative Agent to a Governmental Authority as provided
in this Section 2.25, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrowers, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrowers or the Administrative Agent, as the case may be.
          (e) Status of Lenders; Tax Documentation. (i) Each Lender shall
deliver to the Borrowers and to the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by the Borrowers or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrowers or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction of Taxes, and
(C) such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrowers pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.
          (ii) Without limiting the generality of the foregoing, if the Borrower
is resident for tax purposes in the United States,
          (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrowers and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

52



--------------------------------------------------------------------------------



 



          (B) each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrowers and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if at the relevant
time such Foreign Lender is legally entitled to the appropriate exemption from
or reduction of withholding tax), whichever of the following is applicable:
     (i) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) executed originals of Internal Revenue Service Form W-8ECI,
     (iii) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
     (iv) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or
     (v) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
          (iii) Each Lender shall promptly (A) notify the Borrowers and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrowers or the Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lender.
          (f) Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the Issuing Lender, or have any
obligation to pay to any Lender or the Issuing Lender, any refund of Taxes
withheld or deducted from funds paid for the account of such Lender or the
Issuing Lender, as the case may be. If the Administrative Agent, any Lender or
the Issuing Lender receives a refund of any Taxes or Other Taxes as to which it
has been indemnified by the Borrowers or with respect to which the Borrowers
have paid additional amounts pursuant to this Section, it shall pay to the
Borrowers an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrowers under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses incurred by the Administrative Agent, such
Lender or the Issuing

53



--------------------------------------------------------------------------------



 



Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrowers, upon the request of the Administrative Agent, such Lender or
the Issuing Lender, agree to repay the amount paid over to the Borrowers (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Lender in the
event the Administrative Agent, such Lender or the Issuing Lender is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent, any Lender or the Issuing Lender
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrowers or any other Person.
          (g) The agreements in this Section 2.25 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          2.26. Indemnity. Each Borrower agrees to indemnify each Lender for,
and to hold each Lender harmless from, any loss or expense relating to changes
in interest rates that such Lender may sustain or incur as a consequence of
(a) default by such Borrower in making a borrowing of, conversion into or
continuation of Eurocurrency Loans after such Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by such Borrower in making any prepayment of or conversion from
Eurocurrency Loans after such Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurocurrency Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification shall be exclusive of administrative costs
and expenses and may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the applicable margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank Eurocurrency
market. A certificate as to any amounts payable pursuant to this Section 2.26
submitted to the relevant Borrower by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
          2.27. Change of Lending Office. Each Lender and the Issuing Lender
agrees that, upon the occurrence of any event giving rise to the operation of
Section 2.24 or 2.25 with respect to such Lender or Issuing Lender, it will, if
requested by the Borrowers, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another Lending Office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section 2.27 shall affect or postpone any of the obligations of
the any Borrower or the rights of any Lender pursuant to Section 2.24 or 2.25.
          2.28. Replacement of Lenders. The Borrowers shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.24 or 2.25 or (b) is a Defaulting Lender, with a replacement financial
institution or (c) cannot make Loans to a Foreign Borrower as a result of the
circumstances described in the last paragraph of Section 2.24(f); provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender shall have taken
no action under Section 2.27 so as to eliminate the continued need for payment
of

54



--------------------------------------------------------------------------------



 



amounts owing pursuant to Section 2.24 or 2.25, (iv) the replacement financial
institution shall purchase, at par (unless the Lender being replaced otherwise
agrees in its discretion), all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (v) the relevant Borrowers shall
be liable to such replaced Lender under Section 2.26 if any Eurocurrency Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 9.6 (provided that the
Borrowers shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the relevant Borrowers shall pay all additional amounts (if any) required
pursuant to Section 2.24 or 2.25, as the case may be, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrowers,
the Administrative Agent or any other Lender shall have against the replaced
Lender.
          2.29. Judgment Currency. (a) If, for the purpose of obtaining judgment
in any court, it is necessary to convert a sum owing hereunder in one currency
into another currency, each party hereto agrees, to the fullest extent that it
may effectively do so, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures in the relevant jurisdiction, the
first currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.
          (b) The obligations of any Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the applicable Borrowers as a
separate obligation and notwithstanding any such judgment, agrees to indemnify
the Applicable Creditor against such loss. The obligations of each Borrower
contained in this Section 2.29 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
          2.30. Foreign Currency Exchange Rate. (a) No later than 1:00 P.M., New
York City time, on each Calculation Date with respect to a Foreign Currency, the
Administrative Agent shall determine the Exchange Rate as of such Calculation
Date with respect to such Foreign Currency, provided that, upon receipt of a
borrowing request pursuant to Section 2.2(b)(ii), the Administrative Agent shall
determine the Exchange Rate with respect to the relevant Foreign Currency on the
related Calculation Date (it being acknowledged and agreed that the
Administrative Agent shall use such Exchange Rate for the purposes of
determining compliance with Section 2.1 with respect to such borrowing request).
The Exchange Rates so determined shall become effective on the relevant
Calculation Date (a “Reset Date”), shall remain effective until the next
succeeding Reset Date and shall for all purposes of this Agreement (other than
Section 2.9, 2.14(c), 2.24(f), 2.29 and any other provision requiring the use of
a current Exchange Rate) be the Exchange Rates employed in converting any
amounts between Dollars and Foreign Currencies.
          (b) No later than 5:00 P.M., New York City time, on each Reset Date,
the Administrative Agent shall determine the aggregate amount of the Dollar
Equivalents of the principal amounts of the relevant Multicurrency Loans then
outstanding (after giving effect to any Multicurrency Loans to be made or repaid
on such date).

55



--------------------------------------------------------------------------------



 



          (c) The Administrative Agent shall promptly notify the Borrowers of
each determination of an Exchange Rate hereunder.
          2.31. Certain Borrowings of Dollar Revolving Loans and Refunding of
Multicurrency Loans. (a) If on any Borrowing Date on which a Borrower has
requested the Multicurrency Lenders to make Multicurrency Loans (the “Requested
Multicurrency Loans”), (i) the principal amount of the Requested Multicurrency
Loans to be made by any Multicurrency Lender exceeds the Available Commitment of
such Multicurrency Lender (before giving effect to the making and payment of any
Dollar Revolving Loans required to be made pursuant to this Section 2.31 on such
Borrowing Date), (ii) the Dollar Equivalent of the principal amount of such
Requested Multicurrency Loans, when added to the Dollar Equivalent of the
outstanding principal amount of all other Multicurrency Loans, does not exceed
the Multicurrency Sublimit and (iii) the Dollar Equivalent of the amount of the
excess described in the foregoing clause (i) is less than or equal to the
Available Commitments of the Lenders (before giving effect to the making and
payment of any Loans pursuant to this Section 2.31 on such Borrowing Date), each
Lender (other than Multicurrency Lenders) shall make a Dollar Revolving Loan to
such Borrower on such Borrowing Date in accordance with the applicable
provisions hereof, and the proceeds of such Dollar Revolving Loans shall be
simultaneously applied to repay outstanding Dollar Revolving Loans of such
Multicurrency Lenders in each case in amounts such that, after giving effect to
(1) such borrowings and repayments and (2) the borrowing from such Multicurrency
Lenders of the Requested Multicurrency Loans, the excess described in the
foregoing clause (i) will be eliminated. To effect such borrowings and
repayments, (x) not later than 12:00 Noon, New York City time, on such Borrowing
Date, the proceeds of such Dollar Revolving Loans denominated in Dollars shall
be made available by each Lender (other than the Multicurrency Lenders) to the
Administrative Agent at the Funding Office in Dollars and in immediately
available funds and the Administrative Agent shall apply the proceeds of such
Dollar Revolving Loans toward repayment of outstanding Dollar Revolving Loans of
such Multicurrency Lenders and (y) concurrently with the repayment of such
Dollar Revolving Loans on such Borrowing Date, (I) such Multicurrency Lenders
shall, in accordance with the applicable provisions hereof, make the Requested
Multicurrency Loans in an aggregate amount equal to the amount so requested by
the applicable Borrower and (II) the applicable Borrower shall pay to the
Administrative Agent for the account of the Multicurrency Lenders whose Dollar
Revolving Loans to such Borrower are repaid on such Borrowing Date pursuant to
this Section 2.31 all interest accrued on the amounts repaid to the date of
repayment, together with any amounts payable pursuant to Section 2.26 in
connection with such repayment.
          (b) If any borrowing of Dollar Revolving Loans is required pursuant to
this Section 2.31, a Borrower shall notify the Administrative Agent in the
manner provided for Dollar Revolving Loans in Section 2.2(a), except that the
minimum borrowing amounts and threshold multiples in excess thereof applicable
to ABR Loans set forth in subsection 2.2(a) shall not be applicable to the
extent that such minimum borrowing amounts exceed the amounts of Dollar
Revolving Loans required to be made pursuant to this Section 2.31.
          2.32. Evidence of Debt. The Loans and other extensions of credit made
by each Lender shall be evidenced by one or more accounts or records maintained
by such Lender and by the Administrative Agent in the ordinary course of
business. The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the Loans
and other extensions of credit made by the Lenders to each Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of each Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. If any Borrower issues a Note to a

56



--------------------------------------------------------------------------------



 



Lender (which shall occur only upon the request by a Lender to the relevant
Borrower made through the Administrative Agent), such Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans to such Borrower in addition to such accounts or
records. Each Lender may attach schedules to a Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto. In addition to the accounts and records referred
to above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit, Euro Swingline Loans and
Swingline Loans. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
          2.33. Addition of Foreign Borrowers; Termination of Foreign Borrowers.
          (a) The Company may at any time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period (but
in no event less than 7 Business Days) as may be agreed by the Administrative
Agent in its sole discretion), designate any wholly-owned Foreign Subsidiary of
the Company (an “Applicant Borrower”) as a Foreign Borrower to receive Loans and
Letters of Credit hereunder by delivering to the Administrative Agent (which
shall promptly deliver counterparts thereof to each Lender) a duly executed
notice and agreement in substantially the form of Exhibit J (a “Foreign Borrower
Request and Assumption Agreement”), which shall specify, among other things, the
notice address of such Applicant Borrower and information of the type described
in Section 9.16 with respect to the Applicant Borrower; provided that the
Aggregate Foreign Sublimit (shall not exceed $150,000,000; and provided,
further, that no Applicant Borrower shall become a Foreign Borrower hereunder if
any Lender, within 7 Business Days’ of receipt by the Lenders of a Foreign
Borrower Request and Assumption Agreement with respect to such Applicant
Borrower, shall determine in good faith that it is unlawful, or any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
lending office to make, maintain or fund Loans to such Applicant Borrower or to
participate in Letters of Credit issued for the account of such Applicant
Borrower. The parties hereto acknowledge and agree that prior to any Applicant
Borrower becoming entitled to utilize the credit facilities as a Foreign
Borrower as provided for herein the Administrative Agent and the Lenders shall
have received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information (including an affirmation of the
Company Guarantee by the Company and the execution of any applicable Issuing
Lender Agreement by such Applicant Borrower), in each case in form, content and
scope reasonably satisfactory to the Administrative Agent, as may be reasonably
required by the Administrative Agent, and Notes signed by such new Foreign
Borrowers to the extent any Lenders so request. Upon the satisfaction of the
conditions specified herein, an Applicant Borrower shall be entitled to receive
Loans and Letters of Credit as a Foreign Borrower hereunder, and promptly
following receipt of all such requested resolutions, incumbency certificates,
opinions of counsel and other documents or information, the Administrative Agent
shall send a notice in substantially the form of Exhibit K (a “Foreign Borrower
Notice”) to the Company and the Lenders specifying the effective date upon which
the Applicant Borrower shall constitute a Foreign Borrower for purposes hereof,
whereupon each of the Lenders agrees to permit such Foreign Borrower to receive
Loans and Letters of Credit hereunder, on the terms and conditions set forth
herein, and each of the parties agrees that such Foreign Borrower otherwise
shall be a Foreign Borrower for all purposes of this Agreement; provided that no
Loan notices or Applications may be submitted by or on behalf of such Foreign
Borrower until the date five Business Days after such effective date
          (b) The Obligations of all Foreign Borrowers shall be several in
nature. The Obligations of each of the Foreign Borrowers (including any Foreign
Borrower which become a party to

57



--------------------------------------------------------------------------------



 



this Agreement after the Closing Date in accordance with this Section 2.33)
shall be guaranteed by the Company pursuant to Section 2.34 and by each
Subsidiary Guarantor pursuant to the Guarantee.
          (c) Each Foreign Subsidiary of the Company that is or becomes a
“Foreign Borrower” pursuant to this Section 2.33 hereby irrevocably appoints the
Company as its agent for all purposes relevant to this Agreement and each of the
other Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders, to any such Foreign Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Foreign Borrower.
Notwithstanding the foregoing in this clause (c), each Foreign Borrower shall
have the right, individually, to request and receive Loans to be made to such
Foreign Borrower and request and have Letters of Credit be issued for the
account of such Foreign Borrower and to make payments in respect thereof, all in
accordance with the terms of this Agreement.
          (d) The Company may from time to time, upon not less than 5 Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Foreign Borrower’s status as such, provided that there are no
outstanding Loans payable by such Foreign Borrower, or Letters of Credit issued
for the account of such Borrower, or other amounts payable by such Foreign
Borrower on account of any Loans made to it, as of the effective date of such
termination. The Administrative Agent will promptly notify the Lenders of any
such termination of a Foreign Borrower’s status.
          (e) Reserved.
          (f) In such event that a Foreign Borrower is designated as such or its
status as such is terminated pursuant to the terms of this Section 2.33, the
Administrative Agent is hereby authorized by the parties hereto to amend
Schedule 1(a) to include or remove, as the case may be, each such Foreign
Borrower. The Administrative Agent shall distribute to the Lenders an amended
Schedule 1(a).
          2.34. Guarantee by Company of Foreign Obligations.
          (a) The Company hereby unconditionally and irrevocably guarantees to
the Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the each Foreign Borrower when due (whether
at the stated maturity, by acceleration or otherwise) of the Foreign Obligations
of each such Foreign Borrower including, without limitation, the Obligations of
each Foreign Borrower that becomes party to this Agreement after the Closing
Date in accordance with Section 2.33. This Guarantee shall remain in full force
and effect until all of the Foreign Obligations and the obligations of each
Foreign Borrower under this Agreement and the other Loan Documents shall have
been satisfied by irrevocable payment in full in cash, no Letter of Credit shall
be outstanding for the account of any Foreign Borrower and the Commitments shall
be terminated, notwithstanding that from time to time during the term of this
Agreement the Foreign Borrowers, or any of them, may be free from any Foreign
Obligations.
          (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of the Company hereunder and under the
other Loan Documents shall in no event

58



--------------------------------------------------------------------------------



 



exceed the amount which can be guaranteed by the Company under applicable
federal and state laws relating to the insolvency of debtors. The Company agrees
that the Foreign Obligations may at any time and from time to time exceed the
amount of the liability of the Company hereunder without impairing this
guarantee or affecting the rights and remedies of the Administrative Agent or
any Lender hereunder.
          (c) No payment made by any Foreign Borrower, any other guarantor or
any other Person or received or collected by the Administrative Agent or any
Lender from any Foreign Borrower, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Foreign Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of the Company under this Section 2.34 which shall,
notwithstanding any such payment (other than any payment made by the Company in
respect of the Foreign Obligations or any payment received or collected from the
Company in respect of the Foreign Obligations), remain liable for all Foreign
Obligations up to the maximum liability of the Company under this Section 2.34
until the Foreign Obligations are paid in full, no Letter of Credit shall be
outstanding for the account of any Foreign Borrower and the Commitments are
terminated.
          (d) Notwithstanding any payment made by the Company hereunder or any
set-off or application of funds of the Company by the Administrative Agent or
any Lender, the Company shall not be entitled to be subrogated to any of the
rights of the Administrative Agent or any Lender against any Foreign Borrower or
any other guarantor or any collateral security or guarantee or right of offset
held by the Administrative Agent or any Lender for the payment of the Foreign
Obligations, nor shall the Company seek or be entitled to seek any contribution
or reimbursement from any Foreign Borrower or any other guarantor in respect of
payments made by such guarantor, until all amounts owing to the Administrative
Agent and the Lenders by each Foreign Borrower on account of the Foreign
Obligations are paid in full, no Letter of Credit shall be outstanding for the
account of any Foreign Borrower and the Commitments are terminated. If any
amount shall be paid to the Company on account of such subrogation rights at any
time when all of the Foreign Obligations shall not have been paid in full, such
amount shall be held by the Company in trust for the Administrative Agent and
the Lenders, segregated from other funds of the Company, and shall, forthwith
upon receipt by the Company, be turned over to the Administrative Agent in the
exact form received by the Company (duly indorsed by the Company to the
Administrative Agent, if required), to be applied against the Foreign
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.
          (e) The Company shall remain obligated hereunder notwithstanding that,
without any reservation of rights against the Company and without notice to or
further assent by the Company, any demand for payment of any of the Foreign
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Foreign Obligations
continued, and the Foreign Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and this
Agreement and the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Lender for the payment of the Foreign
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Foreign Obligations or for the guarantee in this Section 2.34 or any property
subject thereto.

59



--------------------------------------------------------------------------------



 



          (f) The Company waives any and all notice of the creation, renewal,
extension or accrual of any of the Foreign Obligations and notice of or proof of
reliance by the Administrative Agent or any Lender upon the guarantee contained
in this Section 2.34 or acceptance of the guarantee contained in this
Section 2.34; the Foreign Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon, the guarantee contained in this
Section 2.34; and all dealings between the Foreign Borrowers and the Company, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2.34. The Company waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon any of the Foreign Borrowers with respect to the Foreign
Obligations. The Company understands and agrees that the guarantee contained in
this Section 2.34 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of
this Agreement or any other Loan Document, any of the Foreign Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Foreign Borrower or any other Person against the Administrative Agent or any
Lender, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of any Borrower or such guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of any Foreign Borrower
for the Foreign Obligations (or any of them), or of the Company under the
guarantee contained in this Section 2.34, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against the Company, the Administrative Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against any Foreign Borrower, any
other guarantor or any other Person or against any collateral security or
guarantee for the Foreign Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent or any Lender to make any
such demand, to pursue such other rights or remedies or to collect any payments
from any Foreign Borrower, any other Guarantor or any other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of any Foreign Borrower, any other guarantor or any other
Person or any such collateral security, guarantee or right of offset, shall not
relieve the Company of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent or any Lender against the
Company. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
          (g) The guarantee contained in this Section 2.34 shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Foreign Obligations is rescinded or must otherwise
be restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Foreign Borrower or any guarantor, or upon or as a result of the appointment of
a receiver, intervenor or conservator of, or trustee or similar officer for, any
Foreign Borrower or any guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.
          (h) The Company hereby guarantees that payments hereunder will be paid
to the Administrative Agent without set-off or counterclaim in the relevant
currency at the Funding Office.
          (i) The Company acknowledges that the rights and responsibilities of
the Administrative Agent under the guarantee contained in this Section 2.34 with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of the
guarantee contained in this Section 2.34 shall, as between the Administrative
Agent and the Lenders, be

60



--------------------------------------------------------------------------------



 



governed by this Agreement and by such other agreements with respect thereto as
may exist from time to time among them, but, as between the Administrative Agent
and the Company, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Lenders with full and valid authority so to act or
refrain from acting, and the Company shall not be under any obligation, or
entitlement, to make any inquiry respecting such authority.
          2.35. Limitation of Certain Obligations of Foreign Borrowers.
Notwithstanding any other provision hereof, each Foreign Borrower shall only be
liable for such Foreign Borrower’s pro rata share of any fees, any expenses and
any indemnification obligations under this Agreement or the other Loan
Documents, including, without limitation, the obligation under Sections 2.24,
2.26, 2.29, 9.5 and 9.7 of this Agreement; provided that such Foreign Borrower
shall only be liable for (a) fees under Sections 2.14(c) and (d) in respect of
Letters of Credit which arise from Letters of Credit issued, extended or renewed
for the account of such Foreign Borrower, and (b) indemnification costs under
Section 2.26 which arise from Revolving Loans made to such Foreign Borrower.
          2.36. Cash Collateral.
          (a) Certain Credit Support Events. Upon the request of the
Administrative Agent or the Issuing Lender (i) if the Issuing Lender has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, or (ii) if, as of five days prior to the
Termination Date, any L/C Obligation for any reason remains outstanding, the
Borrowers shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all such L/C Borrowings or L/C Obligations. At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the Issuing Lender, the Euro Swingline Lender or the
Swingline Lender, the Borrowers shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.37(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).
          (b) Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in a
deposit accounts at Bank of America. The Borrowers, and to the extent provided
by any Lender, such Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lender and the Lenders (including the Euro Swingline Lender and the
Swingline Lender), and agrees to maintain, a first priority security interest in
all such cash, deposit accounts and all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.36(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrowers or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
          (c) Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.36 or
Sections 2.4 through 2.13, 2.16, 2.17, 2.37 or Section 7 in respect of Letters
of Credit, Euro Swingline Loans or Swingline Loans shall be held and applied to
the satisfaction of the specific L/C Obligations, Euro Swingline Loans or
Swingline Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

61



--------------------------------------------------------------------------------



 



          (d) Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 9.6(b)(ii)(E))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.36
may be otherwise applied in accordance with the provisions contained herein),
and (y) the Person providing Cash Collateral and the Issuing Lender, Euro
Swingline Lender or Swingline Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.
          2.37. Defaulting Lenders.
          (a) Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
          (i) Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 9.1.
          (ii) Reallocation of Payments. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 7 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 9.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the Issuing Lender,
the Swingline Lender or the Euro Swingline Lender hereunder; third, if so
determined by the Administrative Agent or requested by the Issuing Lender, the
Swingline Lender or the Euro Swingline Lender, to be held as Cash Collateral for
future funding obligations of that Defaulting Lender of any participation in any
Swingline Loan, Euro Swingline Loan or Letter of Credit; fourth, as the
Borrowers may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Lender, the
Swingline Lender or the Euro Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the Issuing Lender, the
Swingline Lender or the Euro Swingline Lender against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.2 were satisfied or waived, such payment
shall be applied solely to pay the

62



--------------------------------------------------------------------------------



 



Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.37(a) (ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
          (iii) Certain Fees. That Defaulting Lender (x) shall be entitled to
receive any facility fee pursuant to Section 2.14(a) for any period during which
that Lender is a Defaulting Lender only to extent allocable to the sum of
(1) the Outstanding Extensions of Credit funded by it and (2) its Revolving
Percentage or Multicurrency Revolving Percentage, as applicable, of the stated
amount of Letters of Credit, Swingline Loans and Euro Swingline Loans for which
it has provided Cash Collateral pursuant to Sections 2.4 through 2.13,
Section 2.36, or Section 2.37(a)(ii), as applicable (and the Borrowers, as
applicable, shall (A) be required to pay to each of the Issuing Lender, the
Swingline Lender and the Euro Swingline Lender, as applicable, the amount of
such fee allocable to its Fronting Exposure arising from that Defaulting Lender
and (B) not be required to pay the remaining amount of such fee that otherwise
would have been required to have been paid to that Defaulting Lender) and
(y) shall be limited in its right to receive Letter of Credit Fees as provided
herein.
          (iv) Reallocation of Applicable Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit, Swingline Loans
or Euro Swingline Loans pursuant to Sections 2.4 through 2.13, the “Revolving
Percentage” or “Multicurrency Revolving Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit, Swingline Loans and Euro Swingline Loans, as applicable, shall not
exceed the positive difference, if any, of (1) the Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Extensions of Credit
of that Lender.
          (b) Defaulting Lender Cure. If the Borrowers, the Administrative
Agent, Swingline Lender, Euro Swingline Lender and the Issuing Lender agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Loans and funded and unfunded participations in Letters of Credit, Swingline
Loans and Euro Swingline Loans to be held on a pro rata basis by the Lenders in
accordance with their Revolving Percentages and Multicurrency Revolving
Percentages (without giving effect to Section 2.37(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
SECTION 3. REPRESENTATIONS AND WARRANTIES

63



--------------------------------------------------------------------------------



 



     To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and issue or participate in the Letters of
Credit, each of the Borrowers hereby represents and warrants to the
Administrative Agent and each Lender that:
          3.1. Financial Condition. The audited consolidated balance sheets of
the Company and its consolidated Subsidiaries as at June 30, 2007, June 30, 2008
and June 30, 2009, and the related consolidated statements of income and of cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from PricewaterhouseCoopers LLP, present fairly the
consolidated financial condition of the Company and its consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). No Group Member has any material Guarantee Equivalents,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, except those (a) reflected in the most recent financial statements
referred to in this paragraph, (b) which were incurred after June 30, 2009, in
the case of the Company and its Subsidiaries in the ordinary course of business
and consistent with past practices, (c) that are obligations (including
transaction costs) in connection with this Agreement, or (d) that, individually
or in the aggregate, do not have a Material Adverse Effect. During the period
from June 30, 2009 to and including the date hereof, there has been no
Disposition by any Group Member of any business or property that is material to
the Company and its consolidated Subsidiaries, taken as a whole.
          3.2. No Change. Since June 30, 2009, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.
          3.3. Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, except, in the case of Group Members other
than each of the Borrowers, where the failure to be so organized, validly
existing and in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged except where the failure to have such power, authority and
rights could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (c) is duly qualified as a foreign corporation
and in good standing under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification, except for jurisdictions where the failure to be so qualified or
in good standing, individually or in the aggregate, do not have a Material
Adverse Effect and (d) is in compliance with all Requirements of Law except to
the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          3.4. Power; Authorization; Enforceable Obligations. Each Loan Party
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of each Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of each Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto. This Agreement constitutes, and each

64



--------------------------------------------------------------------------------



 



other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
          3.5. No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Group Member and will
not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation. No Requirement of Law or Contractual Obligation
applicable to the Company or any of its Subsidiaries would reasonably be
expected to have a Material Adverse Effect.
          3.6. Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of any Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
would reasonably be expected to have a Material Adverse Effect.
          3.7. No Default. No Group Member is in default under or with respect
to any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.
          3.8. Ownership of Property, Liens. Each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property, in each case
necessary and related to its operations, except for such property where the
failure to maintain such title or interest, individually or in the aggregate,
does not have a Material Adverse Effect, and none of such property is subject to
any Lien except as permitted by Section 6.3.
          3.9. Intellectual Property. Each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted, except where such failure, individually or in the
aggregate, does not have a Material Adverse Effect. No material claim has been
asserted and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does any Borrower know of any valid basis for any such claim,
except where such claims, individually or in the aggregate, do not have a
Material Adverse Effect. The use of Intellectual Property by each Group Member
does not infringe on the rights of any Person in any material respect, except
where such infringement, individually or in the aggregate, does not have a
Material Adverse Effect.
          3.10. Taxes. Each Group Member has filed or caused to be filed all
Federal, state and other material tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member) except where the failure to file such returns and pay such taxes, fees
and other charges, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect; to the knowledge of any Borrower, no
tax Lien has been filed, and no claim is being asserted, with respect to any
such tax, fee or other charge.

65



--------------------------------------------------------------------------------



 



          3.11. Federal Regulations. No part of the proceeds of any Loans, and
no other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrowers will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.
          3.12. ERISA.
          (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws. Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service. To the best knowledge of the
Borrowers, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.
          (b) There are no pending or, to the best knowledge of the Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
          (c) (i) No ERISA Event has occurred, and neither the Borrowers nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan, which in any event has resulted, or could reasonably be
expected to result in, a material liability; (ii) the Borrowers and each ERISA
Affiliate has complied in all material respects with all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is 60% or higher and neither the Borrowers nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iv) neither the Borrowers nor
any ERISA Affiliate has incurred any liability to the PBGC, other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid, which in any event has resulted, or could reasonably be
expected to result in, a material liability; (v) neither the Borrowers nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof (other than by means of an annuity
or other termination that preserves the Pension Plan’s ability to meet in full
its liabilities and obligations to Plan participants as and when they become
due) nor by the PBGC, and no event or circumstance has occurred or exists that
could reasonably be expected to cause the PBGC to institute proceedings under
Title IV of ERISA to terminate any Pension Plan.
          (d) Neither Borrower nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 3.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

66



--------------------------------------------------------------------------------



 



          3.13. Investment Company Act; Other Regulations. No Loan Party, any
Person Controlling a Loan Party or any Subsidiary of a Loan Party (a) is or
required to be registered as an “investment company” under the Investment
Company Act of 1940, as amended or (b) is a “holding company” or a “public
utility company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 2005, as amended. No Loan Party is subject to
regulation under any Requirement of Law (other than Regulation X of the Board)
that limits its ability to incur Indebtedness.
          3.14. Use of Proceeds. The proceeds of the Loans and the Letters of
Credit, shall be used (i) to refinance Indebtedness of the Company under the
Existing Credit Agreement and (ii) for general corporate purposes of the
Borrowers and their Subsidiaries.
          3.15. Environmental Matters. Except as disclosed on Schedule 3.15 or
except as, in the aggregate, do not have a Material Adverse Effect:
          (a) the facilities and properties owned, leased or operated by any
Group Member (the “Properties”) do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or constituted a violation of, or could
give rise to liability under, any Environmental Law;
          (b) no Group Member has received or is aware of any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by any Group Member
(the “Business”), nor does any Borrower have knowledge or reason to believe that
any such notice will be received or is being threatened;
          (c) Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;
          (d) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of any Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
          (e) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;
          (f) the Properties and all operations at the Properties are in
compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and there is no contamination at, under or about
the Properties or violation of any Environmental Law with respect to the
Properties or the Business; and
          (g) no Group Member has assumed any liability of any other Person
under Environmental Laws.

67



--------------------------------------------------------------------------------



 



          3.16. Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or written statement, taken as a whole, furnished by or on behalf of
any Loan Party to the Administrative Agent or the Lenders (other than financial
projections) for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading, in each case in light of
the circumstances under which such statements were made or information provided.
The projections and pro forma financial information, if any, contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Company to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.
          3.17. Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent.
          3.18. Insurance. The Company and each of its Subsidiaries maintains
with financially sound and reputable insurers (not related to or affiliated with
the Company or any of its Subsidiaries) insurance with respect to its properties
and business and against at least such liabilities, casualties and contingencies
and in at least such types and amounts as is customary in the case of
corporations engaged in the same or a similar business or having similar
properties similarly situated.
          3.19. Subsidiaries. Except as disclosed to the Administrative Agent by
the Company in writing from time to time after the Closing Date,
(a) Schedule 3.19 sets forth the name and jurisdiction of incorporation of each
Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of any
Subsidiary, except as created by the Loan Documents.
          3.20. Foreign Asset Control Regulation, Etc. Neither the Company nor
any of its Subsidiaries is an entity on the “Specially Designated Nationals and
Blocked Persons” list maintained by the Office of Foreign Assets Control of the
United States Treasury Department.
SECTION 4. CONDITIONS PRECEDENT
          4.1. Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it to the
Borrowers is subject to the satisfaction, prior to or concurrently with the
making of such extension of credit on the Closing Date, of the following
conditions precedent:
          (a) Credit Agreement. The Administrative Agent shall have received
this Agreement, executed and delivered by the Administrative Agent, the
Borrowers and each Person listed on Schedule 1.1.
          (b) Financial Statements. The Lenders shall have received the
consolidated financial statements of the Borrower and its consolidated
Subsidiaries described in Section 3.1.

68



--------------------------------------------------------------------------------



 



          (c) Fees and Expenses. The Lenders, the Administrative Agent and the
Joint Book Managers shall have received all fees (including the amendment fees)
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Closing Date.
          (d) Closing Certificate, Certified Certificate of Incorporation: Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit B, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party (or equivalent documentation)
certified by the relevant authority of the jurisdiction of organization of such
Loan Party, and (ii) a long form good standing certificate (or equivalent
documentation in any applicable foreign jurisdiction) for each Loan Party from
its jurisdiction of organization.
          (e) Legal Opinions. The Administrative Agent shall have received the
legal opinion of (i) Buchanan Ingersoll & Rooney PC, counsel to the Company and
the Subsidiary Guarantors, substantially in the form of Exhibit D-1 and (ii) CMS
von Erlach Henrici, counsel to the Kennametal Europe GmbH, as a Foreign
Borrower, substantially in the form of Exhibit D-2. Such legal opinions shall
cover such other matters incident to the transactions contemplated by this
Agreement as the Administrative Agent may reasonably require.
          (f) Existing Credit Agreement. All amounts outstanding under the
Existing Credit Agreement shall have been paid in full, all commitments
thereunder of lenders who are not parties to this Agreement shall have been
terminated and all commitments thereunder of the Lenders party to this Agreement
shall be evidenced only by this Agreement.
          (g) Guarantee. The Administrative Agent shall have received the
Guarantee, executed and delivered by each Subsidiary Guarantor.
          (h) Notes. Each Lender shall have received a Note executed and
delivered by the Borrowers if such Lender requested a Note pursuant to
Section 2.32.
          (i) Issuing Lender Agreement. Each Issuing Lender and the
Administrative Agent shall have received an Issuing Lender Agreement executed
and delivered by the applicable Borrowers, such Issuing Lender and the
Administrative Agent.
     Each of the foregoing shall be in form and substance satisfactory to the
Administrative Agent and each Lender. Without limiting the generality of the
provisions of Section 8.4, for purposes of determining compliance with the
conditions specified in this Section 4.1, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
          4.2. Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it to any
Borrower on any date (including its initial extension of credit) is subject to
the satisfaction of the following conditions precedent:
          (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents (other
than the representation and warranty set forth in Section 3.2 of this Agreement)
shall be true and correct on and as of such date as if made on and as of such
date.

69



--------------------------------------------------------------------------------



 



          (b) No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
          Each borrowing by and issuance of a Letter of Credit on behalf of any
Borrower hereunder shall constitute a representation and warranty by such
Borrower as of the date of such extension of credit that the conditions
contained in this Section 4.2 have been satisfied.
SECTION 5. AFFIRMATIVE COVENANTS
     Each Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, such Borrower shall
and shall cause each of its Subsidiaries to:
          5.1. Financial Statements. Furnish to the Administrative Agent and
each Lender:
          (a) as soon as available, but in any event within 100 days after the
end of each fiscal year of the Company, a copy of the audited consolidated
balance sheet of the Company and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows and changes in stockholders’ equity of the Company and its consolidated
Subsidiaries for such fiscal year for such year, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by PricewaterhouseCoopers LLC or other independent certified
public accountants of nationally recognized standing; and
          (b) as soon as available, but in any event not later than 55 days
after the end of each of the first three quarterly periods of each fiscal year
of the Company, the unaudited consolidated balance sheet of the Company and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).
          All such financial statements shall be complete and correct in all
material respects and shall be prepared in reasonable detail and in accordance
with GAAP applied consistently throughout the periods reflected therein and with
prior periods (except as approved by such accountants or officer, as the case
may be, and disclosed therein). In lieu of furnishing the Administrative Agent
and the Lenders the items referred to in clauses (a) and (b) above, the Company
may make such items available on the internet at www.Kennametal.com or by
similar electronic means.
          5.2. Certificates; Other Information. Furnish to the Administrative
Agent and each Lender (or, in the case of clause (e), to the relevant Lender):
          (a) concurrently with the delivery of the financial statements
referred to in Section 5.1(a), a certificate of a Responsible Officer, dated as
of the date of such delivery, stating that, since the date of the Company’s
fiscal year end immediately preceding the fiscal year end for which such
financial statements are being delivered, there has been no development or event
that has had a Material Adverse Effect;
          (b) concurrently with the delivery of any financial statements
pursuant to Section 5.1, (i) a certificate of a Responsible Officer stating
that, to the best of each such Responsible Officer’s

70



--------------------------------------------------------------------------------



 



knowledge, no Default or Event of Default has occurred, except as specified in
such certificate and (ii) in the case of quarterly or annual financial
statements, a Compliance Certificate containing all information and calculations
necessary for determining compliance with the provisions of Section 6.1 as of
the last day of the fiscal quarter or fiscal year of the Company, as the case
may be (including, without limitation, any reconciliations required in
connection with any changes in generally accepted accounting principles,
subsequent to the Closing Date);
          (c) within five days after the same are sent, copies of all financial
statements and reports that any Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that any Borrower
may make to, or file with, the SEC;
          (d) promptly, notice of any change in any Debt Rating of the Company;
and
          (e) promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.
In lieu of furnishing the Administrative Agent and the Lenders the items
referred to in clause (c) above, the Company may make such items available on
the internet at www.Kennametal.com or by similar electronic means; provided,
that the Company shall promptly provide written or electronic notice to the
Administrative Agent and each Lender when statements and reports subject to
clause (c) above are made available via www.Kennametal.com or such other
electronic means.
     Each Borrower hereby acknowledges that the Administrative Agent and/or the
Co-Arrangers will make available to the Lenders and the Issuing Lenders
materials and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system approved by the Company (the
“Platform”). Each Lender and Issuing Lender hereby agrees and acknowledges that
the Administrative Agent and/or the Co-Arrangers may make available to such
Lender or such Issuing Lender the Borrower Materials on the Platform.
          5.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member or where such failure to pay, discharge
or otherwise satisfy would not have a Material Adverse Effect.
          5.4. Maintenance of Existence; Compliance. (a) (i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 6.4 and except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(b) comply with all Contractual Obligations and Requirements of Law except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          5.5. Maintenance of Property; Insurance. (a) Keep all property useful
and necessary in its business in good working order and condition in all
material respects, ordinary wear and tear excepted and (b) maintain with
financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks (but including
in any event public

71



--------------------------------------------------------------------------------



 



liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.
          5.6. Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made in all material
respects of all dealings and transactions in relation to its business and
activities, and (b) following reasonable prior written notice to the Company,
permit representatives of any Lender to visit and inspect any of its properties
and examine and make abstracts from any of its books and records at any
reasonable time (it being understood that, so long as no Event of Default or
Default has occurred and is continuing, such times shall be during normal
business hours) and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers and employees of the Group Members and, to the extent such
accountants are willing, with their independent certified public accountants.
          5.7. Notices. Promptly give notice to the Administrative Agent and
each Lender of:
          (a) the occurrence of any Default or Event of Default;
          (b) any (i) default or event of default under any Contractual
Obligation of any Group Member or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect;
          (c) any litigation or proceeding affecting any Group Member (i) which,
if adversely decided, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, (ii) in which any material
injunctive or similar relief is sought or (iii) which relates to any Loan
Document;
          (d) as soon as possible and in any event within thirty (30) days after
any Borrower knows or or has any reason to know of the occurrence of an ERISA
Event; and
          (e) any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
          5.8. Reserved.
          5.9. Continuation of or Change in Business. (a) Not engage in any
business if, as a result, the general nature of the business, on a consolidated
basis, which would then be engaged in by the Borrowers and their Subsidiaries
would be substantially and significantly changed from the general nature of the
business engaged in by the Borrowers and their Subsidiaries on a consolidated
basis on the date hereof, or such business is not reasonably related to the
business of the Borrowers and their Subsidiaries on a consolidated basis on the
date hereof; and (b) with respect to the Loan Parties taken as a whole, continue
to operate as an operating company in substantially the manner at the date
hereof, and not transfer to any Person which is not a Loan Party, in any
transaction or set of related transactions, any material portion of the Loan
Parties’ operating assets.

72



--------------------------------------------------------------------------------



 



          5.10. Further Assurances. Cause each Person which is or becomes a
Significant Subsidiary (other than a Foreign Subsidiary) to become a Subsidiary
Guarantor as promptly as practicable after (but in any event within 10 days
after the date that financial statements are delivered pursuant to Section 5.1
which evidence that such Subsidiary is a Significant Subsidiary) the date such
Person first satisfies the criteria in the definition of “Significant
Subsidiary”, by causing such Subsidiary to execute and deliver to the
Administrative Agent a supplement to the Guarantee, together with (i) an opinion
of counsel (including in-house counsel) for such Subsidiary covering such
matters relating to such supplement to the Guarantee as the Administrative Agent
may reasonably request, and (ii) all documents which the Administrative Agent
may reasonably request relating to the existence of such Subsidiary, the
corporate authority for and the validity of such supplement to the Guarantee,
and any other matters reasonably determined by the Administrative Agent to be
relevant thereto, all in form and substance reasonably satisfactory to the
Administrative Agent.
SECTION 6. NEGATIVE COVENANTS
     Each Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, such Borrower shall
not, and shall not permit any of its Subsidiaries to, directly or indirectly:
          6.1. Financial Condition Covenants.
          (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
the Borrowers to exceed 3.50 to 1.00.
          (b) Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio for any period of four consecutive fiscal quarters of
the Borrowers to be less than 3.50 to 1.00.
          6.2. Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
          (a) Indebtedness of any Loan Party pursuant to any Loan Document;
          (b) subject to Section 6.11, Indebtedness of any Borrower to any
Subsidiary and of any Subsidiary to any Borrower or any other Subsidiary;
          (c) Guarantee Equivalents incurred in the ordinary course of business
by any of the Borrowers or any of their Subsidiaries of obligations (other than
Indebtedness) of any Borrower or any Subsidiary;
          (d) Indebtedness outstanding on the date hereof and listed on
Schedule 6.2(d) and any refinancings, refundings, renewals or extensions thereof
(without increasing, or shortening the maturity of, the principal amount
thereof);
          (e) Indebtedness of the Borrowers or their Subsidiaries constituting
(i) Capital Lease Obligations, (ii) Indebtedness secured by purchase money Liens
described in Section 6.3(g), or (iii) Indebtedness described in Section 6.3(f);
provided, that the aggregate principal amount of outstanding Indebtedness
described in this Section 6.2(e) shall not exceed $75,000,000 (or the equivalent
in any currency) at any time;

73



--------------------------------------------------------------------------------



 



          (f) Guarantee Equivalents incurred by the Company for the obligations
of its Subsidiaries under any Indebtedness of such Subsidiaries otherwise
permitted hereunder;
          (g) other unsecured Indebtedness for borrowed money of the Company
(and not of any Subsidiary) incurred by the Company after the Closing Date; and
          (h) additional Indebtedness of the Borrowers or any of their
Subsidiaries; provided, that the aggregate principal amount (for the Borrowers
and all Subsidiaries) of such Indebtedness, together with the aggregate
outstanding principal amount of Attributable Debt in respect of Qualified
Receivables Transactions, shall not exceed $350,000,000 at any one time
outstanding.
          6.3. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except for the
following (collectively, “Permitted Liens”):
          (a) Liens for taxes not yet due or that are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the Borrowers or their Subsidiaries, as
the case may be, in conformity with GAAP;
          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business that are not
overdue for a period of more than 30 days or that are being contested in good
faith by appropriate proceedings;
          (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
          (d) deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
          (e) easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrowers or any of their Subsidiaries;
          (f) Liens in existence on the date hereof listed on Schedule 6.3(f),
securing Indebtedness permitted by Section 6.2(d), provided that no such Lien is
spread to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;
          (g) Liens securing Indebtedness of the Borrowers or any of their
Subsidiaries incurred pursuant to Section 6.2(e) to finance the acquisition of
fixed or capital assets, provided that (i) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (iii) the amount of Indebtedness
secured thereby is not increased;
          (h) any interest or title of a lessor under any lease entered into by
the Borrowers or any of their Subsidiaries in the ordinary course of its
business and covering only the assets so leased;
          (i) judgment liens fully bonded or stayed pending appeal and not
constituting an Event of Default under Section 7(h); provided, that such liens
are released or discharged within 90 days after the entry thereof;

74



--------------------------------------------------------------------------------



 



          (j) Liens in favor of the United States government which arise in the
ordinary course of business resulting from progress payments or partial payments
under United States government contracts or subcontracts thereunder;
          (k) Liens on Margin Stock, if and to the extent that the value of such
Margin Stock exceeds 25% of the total assets of the Borrowers and their
Subsidiaries subject to this Section 6.3;
          (l) Liens on assets transferred to a Receivables Entity or on assets
of a Receivables Entity, in either case incurred in connection with a Qualified
Receivables Transaction;
          (m) Liens consisting of (x) set-off rights or other similar rights in
favor of banking institutions securing fees due by the Borrowers or their
Subsidiaries in the ordinary course in connection with deposit and other bank
accounts held at such banking institution, which fees are within the general
parameters customary in the banking industry and (y) any set-off or similar
rights granted to any of the Lenders hereunder or pursuant to any of the Loan
Documents; and
          (n) Liens not otherwise permitted by this Section 6.3 so long as
neither (i) the aggregate outstanding principal amount of the obligations
secured thereby nor (ii) the aggregate fair market value (determined as of the
date such Lien is incurred) of the assets subject thereto exceeds (as to the
Borrowers and all Subsidiaries) $50,000,000 at any one time.
          6.4. Fundamental Changes. Each Borrower shall not, and shall not
permit any Subsidiary which is a Loan Party to, directly or indirectly, merge
with or into or consolidate with any other Person, or agree, become or remain
liable (contingently or otherwise) to do any of the foregoing, except for the
following: (a) any Borrower may merge with another Person so long as such
Borrower is the surviving corporation, (b) a Subsidiary which is a Loan Party
may merge with the Company or another Loan Party that is not a Foreign Borrower,
or may merge with another Person so long as such Subsidiary is the surviving
corporation or such other Person becomes a Subsidiary and a party to the
Guarantee and (c) the Borrowers and their Subsidiaries may make Dispositions
permitted pursuant to Section 6.10; provided, that with respect to clause
(a) and (b) above, (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) the Borrowers shall be in compliance
with the covenants set forth in Section 6.1 as of the last day of the
immediately preceding fiscal quarter for which financial statements have been
delivered pursuant to Section 5.1 after giving effect, on a pro forma basis, to
such merger or consolidation as if it had occurred on such last day or the first
day of the relevant period, as appropriate, and (iii) the Borrowers shall have
delivered to the Administrative Agent at least ten Business Days prior to any
such merger or consolidation a certificate of a Responsible Officer certifying
the satisfaction of the foregoing conditions and setting forth in reasonable
detail the calculations necessary to determine compliance with clause
(ii) above.
          6.5. Transactions with Affiliates. Except as set forth on
Schedule 6.5, enter into any transaction, including any purchase, sale, lease or
exchange of property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than any
Borrower or any Subsidiary) unless such transaction is (a) otherwise permitted
under this Agreement and (b) upon fair and reasonable terms no less favorable to
the relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.
          6.6. Reserved.
          6.7. Clauses Restricting Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of the Borrowers to (a) make Restricted Payments
in respect of any Capital Stock of such Subsidiary held by, or

75



--------------------------------------------------------------------------------



 



pay any Indebtedness owed to, any of the Borrowers or any other Subsidiary of
the Borrowers, (b) make loans or advances to, or other Investments in, any of
the Borrowers or any other Subsidiary of the Borrowers or (c) transfer any of
its assets to any of the Borrowers or any other Subsidiary of the Borrowers,
except for such encumbrances or restrictions existing under or by reason of
(i) any restrictions existing under the Loan Documents, (ii) any restrictions
with respect to a Subsidiary imposed pursuant to an agreement that has been
entered into in connection with the Disposition of all or substantially all of
the Capital Stock or assets of such Subsidiary, (iii) restrictions contained in
agreements governing Indebtedness of a Foreign Subsidiary permitted under
Section 6.2(h) (provided, that (x) such restriction applies only to such Foreign
Subsidiary and its Subsidiaries and (y) at no time shall the aggregate
outstanding principal amount of such Indebtedness exceed $50,000,000),
(iv) restrictions on property subject to a Permitted Lien in favor of the holder
of such Lien, (v) restrictions contained in any Indebtedness or contractual
requirements incurred with respect to a Qualified Receivables Transaction
relating exclusively to a Receivables Entity that, in the good faith
determination of the board of directors or senior management of the Company, are
necessary to effect such Qualified Receivables Transaction, and (vi) the rights
of shareholders of Subsidiaries (other than the Borrowers and their
Subsidiaries) to receive dividends in respect of the Capital Stock of such
Subsidiaries owned by such shareholders and other rights of such shareholders
arising by operation of law.
          6.8. Amendment of Credit Documentation. Enter into, or permit any of
its Subsidiaries to enter into, become or remain subject to any agreement or
instrument to which any Borrower or such Subsidiary is a party or by which any
of them or any of their respective properties (now owned or hereafter acquired)
may be subject or bound that would prohibit or require the consent of any Person
to any amendment, modification or supplement to any of the Loan Documents,
except for the Loan Documents.
          6.9. Off-Balance Sheet Financings. Enter into, or permit any of its
Subsidiaries to enter into, any arrangements (other than a Qualified Receivables
Transaction permitted under Section 6.10(d)) to finance any Indebtedness of any
Person (other than the Borrowers and their consolidated Subsidiaries) (a) which
was incurred by the Borrowers or any of their Subsidiaries or guaranteed by the
Borrowers or any of their Subsidiaries at any time or the proceeds of which are
or were transferred to or used by the Borrowers or any of their Subsidiaries and
(b) the payments in respect of which are intended to be financed with the
proceeds of payments made to such Person by the Borrowers or any of their
consolidated Subsidiaries or any Indebtedness or Capital Stock issued by any
Borrower or any such Subsidiary in an aggregate principal amount in excess of
$50,000,000 at any time outstanding.
          6.10. Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Foreign Borrower or any
other Subsidiary of the Company, issue or sell any shares of such Foreign
Borrower’s or such Subsidiary’s Capital Stock to any Person, except:
          (a) the Disposition of obsolete or worn out property in the ordinary
course of business;
          (b) the sale of inventory in the ordinary course of business;
          (c) subject to Section 6.11, the sale or issuance of any Subsidiary’s
Capital Stock or assets to the Company or any other Subsidiary;
          (d) sales of accounts receivable and related assets or an interest
therein of the type specified in the definition of “Qualified Receivables
Transaction” made in connection with a Qualified Receivables Transaction;
provided, that, notwithstanding anything herein to the contrary, in no event
shall (i) the aggregate outstanding principal amount of Attributable Debt in
respect of Qualified Receivables

76



--------------------------------------------------------------------------------



 



Transactions of the Company and its Domestic Subsidiaries be greater than
$150,000,000 in the aggregate at any one time or (ii) the aggregate outstanding
principal amount of Attributable Debt in respect of Qualified Receivables
Transactions of Foreign Subsidiaries be greater than $75,000,000 in the
aggregate at any one time;
          (e) as set forth on Schedule 6.10;
          (f) the Disposition of other property having a fair market value not
to exceed 15% of Consolidated Tangible Assets in the aggregate for any fiscal
year of the Borrowers; and
          (g) the transfer of Capital Stock of any Foreign Subsidiary
constituting directors’ qualifying shares or other similar nominal ownership
interests required by law to be held by a third party;
provided that, so long as no Default or Event of Default has occurred and is
continuing, the Administrative Agent and the Lenders shall release each
Subsidiary Guarantor from its obligations under the Guarantee in connection with
any Disposition by the Company or any of its Subsidiaries of such Subsidiary
Guarantor permitted pursuant to this Section 6.10.
          6.11. Investments. Make any advance, loan, extension of credit (by way
of Guarantee Equivalent or otherwise) or capital contribution to, or purchase
any Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting a business unit of, or make any other investment in, any
Person (all of the foregoing, “Investments”), except:
          (a) extensions of trade credit in the ordinary course of business;
          (b) investments in Cash Equivalents;
          (c) Guarantee Equivalents permitted by Section 6.2;
          (d) (x) acquisitions of the assets of another Person or acquisitions
of the Capital Stock of Persons, or (y) Investments by the Borrowers or any of
their Subsidiaries; provided that (i) at the time of any such acquisition or
Investment and after giving effect thereto, no Default or Event of Default has
occurred and is continuing, (ii) the Borrowers have demonstrated, on a pro forma
basis, compliance with the Consolidated Leverage Ratio and the Consolidated
Interest Coverage Ratio set forth in Section 6.1 after giving effect to such
acquisition or Investment and (iii) at the time of such acquisition or
Investment and after giving effect thereto, the total assets (determined in
accordance with GAAP and without duplication) of the Company and the Subsidiary
Guarantors shall not be less than $850,000,000 (the “Obligor Asset Threshold”);
provided, however, that at any time during the term of this Agreement that the
Obligor Asset Threshold is not satisfied, the aggregate amount of all such
acquisitions and Investments in any Person who is not the Company or a
Subsidiary Guarantor shall not exceed (x) $250,000,000 during all such periods
in any fiscal year of the Borrowers and (y) $750,000,000 during all such periods
in the aggregate over the term of this Agreement;
          (e) intercompany Investments (x) by the Company or any Subsidiary
Guarantor in the Company or any other Subsidiary Guarantor or (y) by a
Non-Guarantor Subsidiary in any other Non-Guarantor Subsidiary;
          (f) Investments consisting of the Guarantee or the Company Guarantee;
          (g) Reserved; and

77



--------------------------------------------------------------------------------



 



          (h) Investments by the Company or a Subsidiary in a Receivables Entity
or any Investment by a Receivables Entity in any other Person, in each case, in
connection with a Qualified Receivables Transaction, provided, however, that any
Investment in any such Person is in the form of an equity interest or interests
in accounts receivable and related assets generated by the Company or a
Subsidiary and transferred to any Person in connection with a Qualified
Receivables Transaction or any such Person owning such accounts receivable.
SECTION 7. EVENTS OF DEFAULT
     If any of the following events shall occur and be continuing:
          (a) any Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or any
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five Business Days after any such interest or other amount becomes due in
accordance with the terms hereof; or
          (b) any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or
          (c) any Loan Party shall default in the observance or performance of
any agreement contained in clause (i) or (ii) of Section 5.4(a) (with respect to
each Borrower only), Section 5.7(a) (only with respect to an Event of Default)
or Section 6 of this Agreement; or
          (d) any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Company from the Administrative Agent or the Required Lenders; or
          (e) any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Equivalent, but excluding
the Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Equivalent) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $50,000,000; or
          (f) (i) any Group Member (other than an Immaterial Subsidiary) shall
commence any case, proceeding or other action (A) under any existing or future
Debtor Relief Law of any jurisdiction, domestic or foreign, or (B) seeking
appointment of a receiver, trustee, custodian, conservator

78



--------------------------------------------------------------------------------



 



or other similar official for it or for all or any substantial part of its
assets, or any Group Member (other than an Immaterial Subsidiary) shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member (other than an Immaterial Subsidiary) any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against any Group Member (other than
an Immaterial Subsidiary) any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets that results in the entry of an order for
any such relief that shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof; or (iv) any Group
Member (other than an Immaterial Subsidiary) shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any Group
Member (other than an Immaterial Subsidiary) shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; provided, that notwithstanding anything to the contrary contained in
this Section 7(f), it shall be an Event of Default if Immaterial Subsidiaries
that collectively have assets with a total book value or fair market value of
more than $20,000,000 are subject to the events described in clause (i), (ii),
(iii), (iv) or (v) above; or
          (g) (i) an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrowers under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC and such liability could, in the sole judgment of
the Required Lenders, reasonably be expected to have a Material Adverse Effect,
or (ii) the Borrowers or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan and such failure to pay could, in the sole judgment of the Required
Lenders, reasonably be expected to have a Material Adverse Effect; or
          (h) one or more judgments or decrees shall be entered against any
Group Member involving in the aggregate a liability (not paid or fully covered
by insurance as to which the relevant insurance company has acknowledged
coverage) of $25,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof; or
          (i) the guarantee of any Subsidiary Guarantor (other than Subsidiary
Guarantors which (a) are designated by the Company as a Significant Subsidiary
under clause (c) of the definition of “Significant Subsidiary” and (b) would not
be a Significant Subsidiary absent such designation) contained in the Guarantee
shall cease, for any reason, to be in full force and effect (except (x) to the
extent that such Subsidiary Guarantor is merged into the Company or another
Subsidiary Guarantor or (y) such Subsidiary Guarantor is sold or otherwise
disposed of in a transaction permitted by Section 6.10) or any Loan Party shall
so assert, or any action at law, suit or in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents, shall be commenced by any
of the Borrowers or any of their Subsidiaries party thereto, or any court or any
other governmental or regulatory authority or agency of competent jurisdiction
shall make a determination that, or issue a judgment, order, decree or ruling to
the effect that, any one or more of the Loan Documents is illegal, invalid or
unenforceable in accordance with the terms thereof; or
          (j) (i) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 30% of the outstanding common stock of the Company; (ii) the board of
directors of the Company shall cease to

79



--------------------------------------------------------------------------------



 



consist of a majority of Continuing Directors or (iii) the Company shall fail to
own, directly or indirectly, 100% of the Capital Stock of each Foreign Borrower
(except for directors’ qualifying shares or other similar nominal ownership
interests required by law to be held by a third party);
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrowers declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrowers, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the
Borrowers shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrowers hereunder and under the
other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other obligations of the Borrowers hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrowers (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section 7, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by each Borrower.
SECTION 8. ADMINISTRATIVE AGENT
          8.1. Appointment and Authority. Each of the Lenders and the Issuing
Lender hereby irrevocably designates and appoints the Administrative Agent as
the agent of such Lender hereunder and under the other Loan Documents and each
such Lender irrevocably authorizes the Administrative Agent, in such capacity,
to take such actions on its behalf under the provisions of this Agreement and
the other Loan Documents and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lender, and the Borrowers shall not have rights as a third party
beneficiary of any of such provisions.
          8.2. Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their

80



--------------------------------------------------------------------------------



 



respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          8.3. Exculpatory Provisions. Neither any Agent, the Joint Book
Managers, or any Joint Lead Arranger nor any of their respective Related Parties
shall have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
each of the Agents, the Joint Book Managers, and the Joint Lead Arrangers:
          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders or the Required Multicurrency Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and
          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
          The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
or the Required Multicurrency Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Section 9.1 and Section 7) or (ii) in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrowers, a Lender or the Issuing
Lender.
          The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
          8.4. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled

81



--------------------------------------------------------------------------------



 



to the satisfaction of a Lender or the Issuing Lender, the Administrative Agent
may presume that such condition is satisfactory to such Lender or the Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or the Issuing Lender prior to the making of such Loan
or the issuance of such Letter of Credit. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
          8.5. Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrowers referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
          8.6. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
          8.7. Indemnification. The Lenders agree to indemnify each Agent, the
Joint Book Managers and each Co-Arranger in its capacity as such (to the extent
not reimbursed by the Borrowers and without limiting the obligation of the
Borrowers to do so), ratably according to their respective Revolving Percentages
in effect on the date on which indemnification is sought under this Section 8.7
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with such Revolving Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent, the Joint Book
Managers or such Co-Arranger in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent, the
Joint Book Managers or such Co-Arranger under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s, Joint Book Manager’s or such Co-Arranger’s gross negligence
or willful misconduct. The agreements in this Section 8.7 shall survive the
payment of the Loans and all other amounts payable hereunder.

82



--------------------------------------------------------------------------------



 



          8.8. Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
          8.9. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the Issuing Lender
and the Borrowers. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.5 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
          Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Lender and
Swingline Lender and Euro Swingline Lender. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Lender and Swingline Lender and Euro Swingline Lender,
(b) the retiring Issuing Lender and Swingline Lender and Euro Swingline Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing
Lender shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

83



--------------------------------------------------------------------------------



 



          8.10. Co-Syndication Agents, Co-Documentation Agents, Joint Lead
Arrangers, or Joint Book Managers. Anything herein to the contrary
notwithstanding, none of the Co-Syndication Agents, Co-Documentation Agents,
Joint Lead Arrangers, or Joint Book Managers listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.
          8.11. Release of Guarantors. Each Lender and the Issuing Lender hereby
authorizes the Administrative Agent, at its option and in its discretion, to
enter into any agreement or execute any document evidencing the release of any
Subsidiary Guarantor from its obligations under this Agreement and the other
Loan Documents if such Person ceases to be a Subsidiary as a result of a
transactions permitted hereunder. Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release any Subsidiary Guarantor from its obligations under
the Guaranty pursuant to this Section 8.11.
          8.12. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lenders and the
Administrative Agent under Sections 2.20 and 9.5) allowed in such judicial
proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lenders to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent hereunder.
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the Issuing Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or the Issuing Lender to authorize the Administrative Agent to vote in respect
of the claim of any Lender or the Issuing Lender in any such proceeding.

84



--------------------------------------------------------------------------------



 



SECTION 9. MISCELLANEOUS
          9.1. Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 9.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive (in whole or in part) the principal
amount or extend the final scheduled date of maturity of any Loan or
Reimbursement Obligation, reduce the stated rate of any interest or fee payable
hereunder (except (x) in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Required Lenders), (y) that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i), or (z) that any modification or change in the metric for determining
fee rates, applicable margins and Pricing Levels hereunder, including using
financial covenants rather than the Company’s Debt Rating shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Commitment, in each case without the
written consent of each Lender directly affected thereby; (ii) eliminate or
reduce the voting rights of any Lender under this Section 9.1 without the
written consent of such Lender; (iii) consent to the assignment or transfer by
any Borrower of its rights and obligations under this Agreement and the other
Loan Documents or release, other than as provided in Section 8.11 (in which case
such release of any Subsidiary Guarantor may be made by the Administrative Agent
acting alone), all or substantially all of the Subsidiary Guarantors from their
obligations under the Guarantee or release the Company from its obligations
under the Company Guaranty without the written consent of all the Lenders;
(iv) add additional currencies as Foreign Currencies in which Multicurrency
Loans may be made under this Agreement without the written consent of all the
Multicurrency Lenders; (v) reduce the percentage specified in the definition of
Required Lenders without the written consent of all Lenders; (vi) amend, modify
or waive any provision of Section 8 without the written consent of the
Administrative Agent; (vii) amend, modify or waive any provision of Sections 2.4
or 2.5 without the written consent of the Swingline Lender or, with respect to
provisions concerning the Euro Swingline Loans, the Euro Swingline Lender;
(viii) amend, modify or waive any provision of Sections 2.6 through 2.13
inclusive without the written consent of all Issuing Lenders; (ix) amend, modify
or waive any provision of Section 2.23 without the written consent of each
Lender or (x) waive any condition of Section 4.1 without the written consent of
each Lender. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon. Notwithstanding the foregoing, this
Agreement may be amended or otherwise supplemented without the written consent
of the Lenders or the Required Lenders to increase the amount of the Total
Commitments in accordance with Section 2.15(b). Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the

85



--------------------------------------------------------------------------------



 



applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
     Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably (or on a subordinated basis to the existing facilities
hereunder) in the benefits of this Agreement and the other Loan Documents with
the obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder and the accrued interest and fees in respect
thereof and (b) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such additional credit facilities to participate in any
required vote or action required to be approved by the Required Lenders or by
any other number, percentage or class of Lenders hereunder.
          9.2. Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrowers and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

         
 
  The Borrower:   Kennametal Inc.
 
      1600 Technology Way
 
      Latrobe, Pennsylvania 15650
 
      Attention: Lawrence J. Lanza
 
      Vice President and Treasurer
 
      Telecopy: 724-539-4668
 
      Telephone: 724-539-4013
 
       
 
  Foreign Borrower:   Kennametal Europe GmbH
 
      Rheingoldstrasse 50
 
      8212 Neuhausen am Rheinfall
 
      Switzerland
 
      Attention: Regional CFO
 
      Telecopy: 41 52 6750-101
 
      Telephone: 41 52 6750-120
 
       
 
  Administrative Agent:   Bank of America, N.A.
 
      NC1-001-15-14
 
      One Independence Center
 
      101 N. Tryon Street
 
      Charlotte, North Carolina 28255
 
      Attention: William Cessna
 
      Telecopy: 980-264-2501
 
      Telephone: 980-388-1639

86



--------------------------------------------------------------------------------



 



         
 
  Euro Swingline Lender:   Bank of America, N.A., London Branch
 
      26 Elmfield Road
 
      Bromley
 
      BR1 1WA
 
      United Kingdom
 
      Attention: Gary Durrell, Loan Service
 
      Telecopy: +44 208 313 2149
 
      Telephone: +44 208 695 3090
 
       
 
  Funding Office:   Bank of America, N.A.
 
      Mail Code: NC1-001-15-04
 
      One Independence Center
 
      101 N. Tryon St.
 
      Charlotte, North Carolina 28255-0001
 
      Attention: Rose Bollard, Credit Services Representative
 
      Telecopy: 704-409-0355
 
      Telephone: 980-386-2881

provided that any notice, request or demand to or upon the Administrative Agent,
the Issuing Lender, any Issuing Lender or the Lenders shall not be effective
until received. The notice address of any Foreign Borrower becoming a party to
this Agreement after the Closing Date shall be the notice address provided by
such Foreign Borrower in the Applicant Borrower Request and Assumption Agreement
delivered pursuant to Section 2.33(a).
          9.3. No Waiver; Cumulative Remedies; Enforcement. No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder (including, without
limitation, in respect of the Company Guarantee) or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Loan Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 7 for the benefit of all the
Lenders and the Issuing Lender; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Lender, the Swingline Lender or the Euro Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as Issuing Lender, Swingline Lender or Euro Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 9.7 (subject to the terms of
Section 2.23), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 7 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to

87



--------------------------------------------------------------------------------



 



Section 2.23, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.
          9.4. Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
          9.5. Costs and Expenses; Indemnity; Damage Waiver. (a) Costs and
Expenses. Each Borrower agrees (a) to pay or reimburse the Administrative Agent
and the Joint Book Managers and their Affiliates for all their reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrowers prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay all customary fees incurred by any Issuing Lender in connection with the
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (c) to pay or reimburse each Lender, each Agent, the Joint
Book Managers and each Co-Arranger for all its reasonable costs and expenses
incurred in connection with the enforcement or preservation of any rights
(i) under this Agreement, the other Loan Documents and any such other documents,
including its rights under this Section, or (ii) in connection with the Loans
made or the Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit, in each case, including the reasonable fees
and disbursements of counsel (including the allocated expenses of in-house
counsel) to each Lender and of counsel to the Administrative Agent, and (d) to
pay, indemnify, and hold each Lender, each Agent, the Joint Book Managers and
each Co-Arranger harmless from, any and all recording and filing fees and any
and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any other documents delivered by a
Group Member in connection with any Loan Document or the transactions
contemplated thereby.
          (b) Indemnification by the Borrowers. The Borrowers shall indemnify,
and hold the Administrative Agent (and any sub-agent thereof), each Lender, each
Issuing Lender, each Agent, the Joint Book Managers and each Co-Arranger and
their respective Related Parties (each, an “Indemnitee”) harmless from and
against any and all other liabilities, obligations, claims, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, any Letter of Credit, any
other Loan Document and any such other documents, including any of the foregoing
relating to the use of proceeds of the Loans or the violation of, noncompliance
with or liability under, any Environmental Law applicable to the operations of
any Group Member or any of the Properties and the reasonable fees and expenses
of legal counsel in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document or any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrowers or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”), provided, that the Borrowers shall
have no obligation hereunder to any Indemnitee with

88



--------------------------------------------------------------------------------



 



respect to Indemnified Liabilities to the extent such Indemnified Liabilities
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee. Without limiting the foregoing, and to the extent permitted by
applicable law, each Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee to
the extent of the Indemnitee’s liability as an owner (and not as an operator or
arranger under Environmental Laws). No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby;
provided, that the Borrowers shall have no obligation hereunder to any
Indemnitee with respect to such damages to the extent such damages are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
          (c) Reimbursement by Lenders. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), any Issuing Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender or such Related Party, as the case may
be, such Lender’s Revolving Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or such
Issuing Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) or
such Issuing Lender in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.23(f).
          (d) Payments. All amounts due under this Section 9.5 shall be payable
not later than 10 days after written demand therefor. Statements payable by the
Borrowers pursuant to this Section 9.5 shall be submitted to the Company at its
address set forth in Section 9.2 or to such other Person or address as may be
hereafter designated by the Company in a written notice to the Administrative
Agent.
          (e) Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the Issuing Lenders, the Swingline
Lender and the Euro Swingline Lender, the replacement of any Lender, the
termination of the Total Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
          9.6. Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and

89



--------------------------------------------------------------------------------



 



(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 9.6. No assignment by a Lender
hereunder shall be made to (i) any Borrower or any Borrower’s Affiliates or
Subsidiaries, (ii) a natural person, (iii) an Assignee for which it is unlawful,
or any Governmental Authority has asserted that it is unlawful, for such
Assignee or its applicable lending office(s) to make, maintain or fund Loans to,
or to participate in Letters of Credit issued for the account of, each Foreign
Borrower that is a party to this Agreement at the time of such assignment or
(iv) to any Defaulting Lender or any of its Subsidiaries, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (iv). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lender and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments, Multicurrency Subcommitments and the Loans at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:
          (A) the Company, provided that no consent of the Company shall be
required for an assignment (1) to a Lender, (2) to a Lender Affiliate or an
Approved Fund if such Lender Affiliate or Approved Fund is a Qualifying Bank, or
(3) if any Event of Default has occurred and is continuing, to any other Person;
          (B) the Administrative Agent, each Issuing Lender(s), the Swingline
Lender, and the Euro Swingline Lender provided that the consent of the
Administrative Agent, each Issuing Lender, the Swingline Lender and the Euro
Swingline Lender shall not be required for an assignment to an Assignee that is
a Lender, a Lender Affiliate, or an Approved Fund; and
          (C) the Issuing Lenders if such assignment increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).
          (ii) Assignments shall be subject to the following additional
conditions:
          (A) except in the case of an assignment to a Lender, a Lender
Affiliate or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments, the amount of the Commitments of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 unless each of the
Company and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Company shall be required if an Event of Default has
occurred and is continuing and (2) that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

90



--------------------------------------------------------------------------------



 



          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (B) shall not apply to rights in respect of Swingline Loans or Euro
Swingline Loans;
          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in
Schedule 9.6; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment and the Assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in the form supplied by the
Administrative Agent;
          (D) in the case of an assignment by a Multicurrency Lender of all or a
portion of its Commitment, such assignment must include a ratable assignment of
such Multicurrency Lender’s Multicurrency Subcommitment to the extent that the
amount of its Commitment being assigned is greater than the excess, if any, of
the amount of such Commitment over the amount of such Multicurrency Lender’s
Multicurrency Subcommitment; and
          (E) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit, Swingline Loans and Euro Swingline Loans in accordance with its
Revolving Percentage or Multicurrency Revolving Percentage, as applicable.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.24, 2.25, 2.26 and 9.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.6

91



--------------------------------------------------------------------------------



 



shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrowers (and such agency being solely for tax purposes), shall maintain at
one of its offices a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amount of the Loans and L/C Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Lender and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrowers and any Lenders at any reasonable time
and from time to time upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Swingline Lender, the Euro Swingline Lender or any
Issuing Bank, sell participations to any Person (other than a natural person, a
Defaulting Lender or the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Lenders and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 9.1
and (2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.24, 2.25 and 2.26 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 9.7(a) as though it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.24 or 2.25 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Company’s prior written consent. Any Participant that is a Foreign Lender shall

92



--------------------------------------------------------------------------------



 



not be entitled to the benefits of Section 2.25 unless the Company is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Company, to comply with Section 2.25(e) as though it were a
Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
          (e) Each Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in this Section 9.6.
          (f) The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
          (g) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a Conduit Lender identified as such in
writing from time to time by the Granting Lender to the Administrative Agent and
the Borrowers the option to provide all or any part of any Loan that such
Granting Lender would otherwise be obligated to make pursuant to this Agreement.
Each party hereto hereby agrees that (i) neither the grant to any Conduit Lender
nor the exercise by any Conduit Lender of such option shall increase the costs
or expenses or otherwise increase or change the obligations of the Borrowers
under this Agreement, (ii) no Conduit Lender shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by a
Conduit Lender hereunder shall utilize the Commitment of the Granting Lender to
the same extent, and as if, such Committed Loan were made by such Granting
Lender. In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any Conduit Lender, it will not
institute against, or join any other Person in instituting against, such Conduit
Lender any bankruptcy, reorganization, arrangement, insolvency, or liquidation
proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any Conduit Lender
may (i) with notice to, but without prior consent of the Borrowers and the
Administrative Agent and with the payment of a processing fee of $2,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such Conduit Lender.
          (h) Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
Section 9.6(b), Bank of America may, (i) upon 30 days’ notice to the Borrowers
and the Lenders, resign as an Issuing Lender and/or (ii) upon 30 days’ notice to
the Borrowers, resign as Swingline Lender and/or (iii) upon 30 days’ notice to
the

93



--------------------------------------------------------------------------------



 



Borrowers, Bank of America, N.A., London Branch may resign as Euro Swingline
Lender. In the event of any such resignation as Issuing Lender or as Swingline
Lender or as Euro Swingline Lender, the Borrowers shall be entitled to appoint
from among the Lenders a successor Issuing Lender, Swingline Lender or Euro
Swingline Lender hereunder; provided, however, that no failure by the Borrowers
to appoint any such successor shall affect the resignation of Bank of America as
Issuing Lender or Swingline Lender, as the case may be, or Bank of America,
N.A., London Branch as Euro Swingline Lender. If Bank of America resigns as
Issuing Lender, it shall retain all the rights and obligations of the Issuing
Lender hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as Issuing Lender and all L/C Obligations with
respect thereto (including the right to require the Lenders to fund risk
participations in respect of any Letter of Credit pursuant to Section 2.8). If
Bank of America resigns as Swingline Lender, it shall retain all the rights of
the Swingline Lender provided for hereunder with respect to Swingline Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to fund risk participations in outstanding
Swingline Loans pursuant to Section 2.5. If Bank of America, N.A. London Branch
resigns as Euro Swingline Lender, it shall retain all the rights of the Euro
Swingline Lender provided for hereunder with respect to Euro Swingline Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to fund risk participations in
outstanding Euro Swingline Loans pursuant to Section 2.5. If Bank of America
resigns as Swingline Lender and as an Issuing Lender, Bank of America shall also
resign as Administrative Agent.
          9.7. Adjustments, Set-off; Pari Passu Treatment. (a) Except to the
extent that this Agreement expressly provides for payments to be allocated to a
particular Lender, if any Lender (a “Benefited Lender”) shall, at any time after
the Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 7, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 7(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other relevant Lender, if
any, in respect of the Obligations owing to such other relevant Lender, such
Benefited Lender shall purchase for cash from the other relevant Lenders a
participating interest in such portion of the Obligations owing to each such
other relevant Lender, or shall provide such other relevant Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the relevant Lenders; provided, however, that if all or any portion of
such excess payment or benefits is thereafter recovered from such Benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall, so long as any Event of Default has occurred and is
continuing, have the right, without prior notice to the Borrowers, any such
notice being expressly waived by the Borrowers to the extent permitted by
applicable law, upon any amount becoming due and payable by any Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any Lender Affiliate or any branch or agency
thereof to or for the credit or the account of the Borrower. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.
          (c) Following the occurrence and during the continuance of any Event
of Default, each Lender agrees that it shall be deemed to have, automatically
upon the occurrence of such Event of

94



--------------------------------------------------------------------------------



 



Default, purchased from each other Lender a participation in the risk associated
with the Obligations held by such other Lender, so that the aggregate principal
amount of the Obligations held by each Lender shall be equivalent to such
Lender’s Revolving Percentage of the Obligations. Upon demand by the
Administrative Agent, made at the request of the Required Lenders, each Lender
that has purchased such participation (a “Purchasing Lender”) shall pay the
amount of such participation to the Administrative Agent for the account of each
Lender whose Outstanding Extensions of Credit exceed their Revolving Percentage
of the Obligations. Any such participation may, at the option of such Purchasing
Lender, be paid in Dollars or in an applicable Foreign Currency (the “Funding
Currency”) (in an amount equal to the then applicable Dollar Equivalent or
Foreign Currency Equivalent, as applicable, amount of such participation) and
such payment shall be converted by the Administrative Agent at the Exchange Rate
into the currency of the Obligations in which such participation is being
purchased. The Borrowers agree to indemnify each Purchasing Lender for any loss,
cost or expense incurred by such Purchasing Lender as a result of entering into
any reasonable hedging arrangements between the Funding Currency and the
currency of the Obligations in which such participation is being purchased in
connection with the funding of such participation or as a result of any payment
on account of such participation in a currency other than that funded by the
Purchasing Lender.
          (d) Each Borrower expressly consents to the foregoing arrangements and
agrees that any Person holding such a participation in the Obligations deemed to
have been so purchased may exercise any and all rights of banker’s lien, setoff
or counterclaim with respect to any and all moneys owing by such Borrower to
such Person as fully as if such Person had made a Loan directly to such Borrower
in the amount of such participation.
          9.7A. Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent, the Issuing Lender
or any Lender, or the Administrative Agent, the Issuing Lender or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the Issuing Lender or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the Issuing Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Overnight Rate from time to time in effect. The
obligations of the Lenders and the Issuing Lender under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
          9.8. Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Company and the Administrative Agent.
          9.9. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the

95



--------------------------------------------------------------------------------



 



illegal, invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 9.9, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, the
Issuing Lender, the Euro Swingline Lender or the Swingline Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
          9.10. Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
          9.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          9.12. Submission To Jurisdiction; Waivers. Each Borrower hereby
irrevocably and unconditionally:
               (i) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;
               (ii) consents that any such action or proceeding may be brought
in such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
               (iii) agrees that service of process in any such action or
proceeding may be effected (A) by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Borrower at its address set forth in Section 9.2 or at such other address
of which the Administrative Agent shall have been notified pursuant thereto or
(B) through any other manner that complies with the Hague Convention on the
Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial
Matters;
               (iv) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
               (v) waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this Section any special, exemplary, punitive or consequential damages.

96



--------------------------------------------------------------------------------



 



          9.13. Acknowledgements; No Advisory or Fiduciary Responsibilities.
Each Borrower hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
          (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
     In connection with all aspects of each transaction contemplated hereby,
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrowers and their respective Affiliates, on the one hand, and the
Administrative Agent and the Joint Book Managers, on the other hand, and the
Borrowers are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the Administrative Agent and the Joint Book Managers each is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for any of the Borrower or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor the Joint Book Managers has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of any Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Administrative
Agent or the Joint Book Managers has advised or is currently advising any of the
Borrowers or their respective Affiliates on other matters) and neither the
Administrative Agent nor the Joint Book Managers has any obligation to any of
the Borrowers or their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent and the Joint Book
Managers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their respective Affiliates, and neither the Administrative Agent nor the
Arranger has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent and
the Joint Book Managers have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. Each Borrower hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
and the Arranger with respect to any breach or alleged breach of agency or
fiduciary duty.
          9.14. Confidentiality. Each of the Administrative Agent and each
Lender agrees to keep confidential all non-public information provided to it by
any Loan Party pursuant to this Agreement that is designated by such Loan Party
as confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative

97



--------------------------------------------------------------------------------



 



Agent, any other Lender or any Lender Affiliate, but in the case of Lender
Affiliates, only in connection with this Agreement and matters related thereto
(and not for any other purpose), (b) subject to an agreement to comply with the
provisions of this Section 9.14, to any actual or prospective Transferee or any
direct or indirect counterparty to any Hedge Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or
(i) in connection with the exercise of any remedy hereunder or under any other
Loan Document. To the extent permitted by law, in the case of all requests,
demands, responses or requirements referenced in clauses (d), (e) and (f), the
Administrative Agent or the Lender, as the case may be, shall use reasonable
commercial efforts to notify the Borrower with respect to such request, demand,
response or requirement in order to afford the Borrower an opportunity to take
such actions as Borrower deems appropriate to protect such Confidential
Information.
          9.15. WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
          9.16. US PATRIOT ACT NOTICE. Each Lender that is subject to the Act
(as hereinafter defined), the Swingline Lender, the Euro Swingline Lender, each
Issuing Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Borrower (including any Applicant Borrower), which information
includes the name and address of such Borrower and other information that will
allow such Lender or the Administrative Agent, the Swingline Lender, the Euro
Swingline Lender or such Issuing Lender, as applicable, to identify such
Borrower in accordance with the Act. The Borrowers shall, promptly following a
request by the Administrative Agent or any Lender provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
          9.17. TRANSITIONAL ARRANGEMENTS. (a) On the Closing Date, this
Agreement shall supersede the Existing Credit Agreement in its entirety, except
as provided in this Section 9.17. On the Closing Date, the rights and
obligations of the parties evidenced by the Existing Credit Agreement shall be
evidenced by this Credit Agreement and the other Loan Documents, and the
Designated Letters of Credit issued by any Issuing Lender for the account of the
Company prior to the Closing Date shall be converted into Letters of Credit
under this Credit Agreement. Without limiting the generality of the foregoing
and to the extent necessary, the Lenders and the Administrative Agent reserve
all of their rights under the Existing Credit Agreement and the Company hereby
obligates itself again in respect of all present and future Obligations under,
inter alia, the Existing Credit Agreement, as amended and restated by this
Credit Agreement.
          (b) All interest and fees and expenses, if any, owing or accruing
under or in respect of the Existing Credit Agreement through the Closing Date
shall be calculated as of the Closing Date (pro rated in the case of any
fractional periods), and shall be paid on the Closing Date. Commencing on the

98



--------------------------------------------------------------------------------



 



Closing Date, the facility fee hereunder shall be payable by the Company to the
Administrative Agent for the account of the Lenders in accordance with
Section 2.14.
[Remainder of page left blank intentionally; Signature page to follow.]

99



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            KENNAMETAL INC.
      By:   /s/ Lawrence J. Lanza        Name:   Lawrence J. Lanza       
Title:   Vice President and Treasurer        KENNAMETAL EUROPE GMBH
      By:   /s/ Gerald Goubau        Name:   Gerald Goubau        Title:  
Managing Director              By:   /s/ Kemal Yegenoglu         Name:   Kemal
Yegenoglu        Title:   Managing Director     

Signature Page to the Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ William Cessna        Name:   William Cessna        Title:  
Vice President     

Signature Page to the Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Lender,
Issuing Lender and Swingline Lender
      By:   /s/ Irene Bartenstein        Name:   Irene Bartenstein       
Title:   Senior Vice President     

Signature Page to the Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., LONDON
BRANCH, as a Euro Swingline Lender
      By:   /s/ Gary Saint        Name:   Gary Saint        Title:   Vice
President     

Signature Page to the Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION,
as a Co-Syndication Agent and as a Lender
      By:   /s/ Susan J. Dimmick        Name:   Susan J. Dimmick        Title:  
Senior Vice President     

Signature Page to the Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



             
 
  JP Morgan Chase Bank, N.A.  ,  
 
           
 
  as a Lender        

                  By:   /s/ Deborah R. Winkler         Name:   Deborah R.
Winkler        Title:   Vice President     

Signature Page to the Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            Bank of Tokyo-Mitsubishi UFJ Trust Company
as a Lender
      By:   /s/ Joanne Nasuti        Name:   Joanne Nasuti        Title:   Vice
President     

Signature Page to the Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            CITIZENS BANK OF PENNSYLVANIA,
as a Lender
      By:   /s/ Curtis C. Hunter III        Name:   Curtis C. Hunter III       
Title:   Vice President     

Signature Page to the Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            Mizuho Corporate Bank, Ltd., as a Lender
      By:   /s/ Leon Mo        Name:   Leon Mo        Title:   Authorized
Signatory     

Signature Page to the Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            COMERICA BANK,
as a Lender
      By:   /s/ Blake Arnett        Name:   Blake Arnett        Title:   Vice
President     

Signature Page to the Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            COMMERZBANK AG, NEW YORK AND
GRAND CAYMAN BRANCHES,
as a Lender
      By:   /s/ Patrick Hartweger        Name:   Patrick Hartweger       
Title:   Vice President       
      By:   /s/ Sandy Bau        Name:   Sandy Bau        Title:   Assistant
Treasurer     

Signature Page to the Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, N.A.,
as a Lender
      By:   /s/ Frank M. Eassa        Name:   Frank M. Eassa        Title:  
Assistant Vice President     

Signature Page to the Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            Intesa Sanpaolo S.p.A.,
as a Lender
      By:   /s/ Luca Sacchi        Name:   Luca Sacchi        Title:   VP       
      By:   /s/ Frank Di Mario        Name:   Frank Di Mario        Title:   FVP
& Credit Manager     

Signature Page to the Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Patrick H. McGraw        Name:   Patrick H. McGraw       
Title:   Vice President     

Signature Page to the Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            FIRST COMMONWEALTH BANK,
as a Lender
      By:   /s/ Stephen J. Orban        Name:   Stephen J. Orban        Title:  
Vice President     

Signature Page to the Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            TRISTATE CAPITAL BANK,
as a Lender
      By:   /s/ Paul J. Oris        Name:   Paul J. Oris        Title:   Senior
Vice President     

Signature Page to the Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1(a)
Foreign Borrowers and Aggregate Foreign Sublimit
FOREIGN BORROWER
Kennametal Europe GmbH
AGGREGATE FOREIGN SUBLIMIT
$150,000,000





--------------------------------------------------------------------------------



 



Schedule 1(b)
MANDATORY COST FORMULAE

1.   The Mandatory Cost (to the extent applicable) is an addition to the
interest rate to compensate Lenders for the cost of compliance with:

  (a)   the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or     (b)   the requirements of the European Central Bank.

2.   On the first day of each Interest Period (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum. The
Administrative Agent will, at the request of the Company or any Lender, deliver
to the Company or such Lender as the case may be, a statement setting forth the
calculation of any Mandatory Cost.   3.   The Additional Cost Rate for any
Lender lending from a Lending Office in a Participating Member State will be the
percentage notified by that Lender to the Administrative Agent. This percentage
will be certified by such Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of such
Lender’s participation in all Loans made from such Lending Office) of complying
with the minimum reserve requirements of the European Central Bank in respect of
Loans made from that Lending Office.   4.   The Additional Cost Rate for any
Lender lending from a Lending Office in the United Kingdom will be calculated by
the Administrative Agent as follows:

  (a)   in relation to any Loan in Sterling:

         
AB+C(B-D)+E x 0.01
  per cent per annum  
100 — (A+C)
 

  (b)   in relation to any Loan in any currency other than Sterling:

         
E x 0.01
  per cent per annum  
300
 

Where:

  “A”    is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Lender is from time to time required to
maintain as

Schedule 1(b)

Page 1

 



--------------------------------------------------------------------------------



 



      an interest free cash ratio deposit with the Bank of England to comply
with cash ratio requirements.     “B”    is the percentage rate of interest
(excluding the applicable rate as determined by the Pricing Grid, the Mandatory
Cost and any interest charged on overdue amounts pursuant to Section 2.20(e)
and, in the case of interest (other than on overdue amounts) charged at the
interest rate set forth in Section 2.20(e), without counting any increase in
interest rate effected by the charging of such interest rate) payable for the
relevant Interest Period of such Loan.     “C”    is the percentage (if any) of
Eligible Liabilities which that Lender is required from time to time to maintain
as interest bearing Special Deposits with the Bank of England.     “D”    is the
percentage rate per annum payable by the Bank of England to the Administrative
Agent on interest bearing Special Deposits.     “E”    is designed to compensate
Lenders for amounts payable under the Fees Rules and is calculated by the
Administrative Agent as being the average of the most recent rates of charge
supplied by the Lenders to the Administrative Agent pursuant to paragraph 7
below and expressed in pounds per £1,000,000.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Fees Rules” means the
rules on periodic fees contained in the FSA Supervision Manual or such other law
or regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;     (c)   “Fee Tariffs” means the fee
tariffs specified in the Fees Rules under the activity group A.1 Deposit
acceptors (ignoring any minimum fee or zero rated fee required pursuant to the
Fees Rules but taking into account any applicable discount rate); and     (d)  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

7.   If requested by the Administrative Agent or the Company, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the

Schedule 1(b)

Page 2

 



--------------------------------------------------------------------------------



 



    Administrative Agent and the Company, the rate of charge payable by such
Lender to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by such Lender as being the average of the Fee Tariffs
applicable to such Lender for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of such Lender.   8.   Each Lender shall supply
any information required by the Administrative Agent for the purpose of
calculating its Additional Cost Rate. In particular, but without limitation,
each Lender shall supply the following information in writing on or prior to the
date on which it becomes a Lender:

  (a)   the jurisdiction of the Lending Office out of which it is making
available its participation in the relevant Loan; and     (b)   any other
information that the Administrative Agent may reasonably require for such
purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

9.   The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Lender for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lending Office.   10.   The Administrative Agent shall have
no liability to any Person if such determination results in an Additional Cost
Rate which over- or under-compensates any Lender and shall be entitled to assume
that the information provided by any Lender pursuant to paragraphs 3, 7 and 8
above is true and correct in all respects.   11.   The Administrative Agent
shall distribute the additional amounts received as a result of the Mandatory
Cost to the Lenders on the basis of the Additional Cost Rate for each Lender
based on the information provided by each Lender pursuant to paragraphs 3, 7 and
8 above.   12.   Any determination by the Administrative Agent pursuant to this
Schedule in relation to a formula, the Mandatory Cost, an Additional Cost Rate
or any amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.   13.   The Administrative Agent
may from time to time, after consultation with the Company and the Lenders,
determine and notify to all parties any amendments which are required to be made
to this Schedule in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which

Schedule 1(b)

Page 3

 



--------------------------------------------------------------------------------



 



    replaces all or any of its functions) and any such determination shall, in
the absence of manifest error, be conclusive and binding on all parties hereto.

Schedule 1(b)

Page 4

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
COMMITMENTS

          Lender   Commitment  
Bank of America, N.A.
  $ 62,500,000.00  
PNC Bank, National Association
    62,500,000.00  
JPMorgan Chase Bank, N.A.
    62,500,000.00  
Bank of Tokyo-Mitsubishi UFJ Trust Company
    56,250,000.00  
Citizens Bank of Pennsylvania
    56,250,000.00  
Mizuho Corporate Bank, Ltd.
    50,000,000.00  
Comerica Bank
    24,000,000.00  
Commerzbank AG New York and Grand Cayman Branches
    24,000,000.00  
HSBC Bank USA, National Association
    24,000,000.00  
Intesa Sanpaolo S.p.A New York Branch
    24,000,000.00  
U.S. Bank National Association
    24,000,000.00  
First Commonwealth Bank
    15,000,000.00  
TriState Capital Bank
    15,000,000.00  
 
     
 
       
TOTAL
  $ 500,000,000.00  
 
     

MULTICURRENCY SUBCOMMITMENT

              Multicurrency   Lender   Commitment  
Bank of America, N.A.
  $ 37,500,000.00  
PNC Bank, National Association
    37,500,000.00  
JPMorgan Chase Bank, N.A.
    37,500,000.00  
Bank of Tokyo-Mitsubishi UFJ Trust Company
    33,750,000.00  
Citizens Bank of Pennsylvania
    33,750,000.00  
Mizuho Corporate Bank, Ltd.
    30,000,000.00  
Comerica Bank
    14,400,000.00  
Commerzbank AG New York and Grand Cayman Branches
    14,400,000.00  
HSBC Bank USA, National Association
    14,400,000.00  
Intesa Sanpaolo S.p.A New York Branch
    14,400,000.00  
U.S. Bank National Association
    14,400,000.00  
First Commonwealth Bank
    9,000,000.00  
TriState Capital Bank
    9,000,000.00  
 
     
 
       
TOTAL
  $ 300,000,000.00  
 
     





--------------------------------------------------------------------------------



 



SCHEDULE 2.6
Designated Letters of Credit

                      Issuer   Issue Date   L/C $ Amount     Beneficiary  
Expiration Date
Bank of America
  6/21/02   $ 250,000.00     Ohio Bureau of Worker’s Comp.   6/5/11
Bank of America
  8/02/05   $ 3,850,000.00     Sentry Insurance   7/1/11
Bank of America
  6/21/02   $ 948,047.00     Pacific Employees Insurance Co.   3/14/11
Bank of America
  7/26/02   $ 1,000,000.00     Zurich American Insurance Group   7/1/11
PNC Bank
  10/9/98   $ 65,000.00     Liberty Mutual Insurance Co.   3/21/11

 
Note: All letters of credit contain an evergreen provision.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.12(d)
Pension Plans
Kennametal Retirement Income Plan, as amended.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.15
Environmental Disclosure
FY10 Year End Environmental Reporting

      Environmental Remediation Summary   Notices of Violation / Consent Orders
Arnheim, Netherlands
  Chestnut Ridge, Latrobe PA
Bedford Casings, Pennsylvania
  Fallon, Fallon NV
Clemson, South Carolina
  Henderson, Henderson NC
Essen, Germany
  Roanoke Rapids, Weldon NC
Hardenberg, Netherlands
  Johnson City, Johnson City TN
Konigsee, Germany
  Newport, United Kingdom
Neunkirchen, Germany
   
Port Coquitlam, British Columbia, Canada
   
Sheffield, UK
   
Vitoria, Spain
   

 

*    All matters listed in the table above are reflected in the consolidated
financial statements of the Kennametal Inc. for the period ending March 31,
2010.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.19
Subsidiaries
[Attached]

 



--------------------------------------------------------------------------------



 



KENNAMETAL INC.
SUBSIDIARIES,
BRANCHES, AND AFFILIATES
1/31/2010

                                                                         
OWNERSHIP                       SAP     DIRECT     INDIRECT                    
  CO CODE     %     %     VIA     NOTES AMERICAS:  
 
                                          1    
Kennametal Inc.
  U.S. (PA)     0101                             (1)   2    
Kennametal Holdings Europe Inc.
  U.S. (DE)     0121       100                         3    
Kennametal Widia Holdings Inc.
  U.S. (DE)     0122               100       2         4    
Kennametal Hungary Holdings Inc.
  U.S. (DE)     0123       100                         5    
Hanita Cutting Tools, Inc.
  U.S. (NJ)     0169               100       81         6    
Powdermet, Inc.
  U.S. (DE)     n/a       27.27                     (3)   7    
Kennametal Financing I Corp.
  U.S. (DE)     n/a       100                         8    
Kennametal Extrude Hone Corporation
  U.S. (OH)     0170       100                         9    
Kennametal Tricon Metals & Services, Inc.
  U.S. (DE)     0153       100                         10    
Camco Cutting Tools Ltd.
  British Columbia     0178               100       11         11    
Kennametal Ltd.
  Ontario     0105               100       55     (1)   12    
C.T.D. de Mexico, S.A. de C.V.
  Mexico     0167       56                              
 
                        44       14         13    
Greenfield Tools de Mexico, S.A. de C.V.
  Mexico     0167               99.99       12              
 
                        0.01       14         14    
Kennametal de México, S.A. de C.V.
  Mexico     0108       100                              
 
                                          15    
Kennametal Holding (Cayman Islands) Limited
  Cayman Islands     0131       100                         16    
Kennametal Argentina S.A.
  Argentina     0132               100       15         17    
Kennametal do Brasil LtdA.
  Brasil     0134               100       15         18    
Extrude Hone Participacoes Ltda.
  Brazil     0173               99       8              
 
                        1       46         19    
Extrude Hone Do Brasil Sistemas De Acabamentos De Peca Ltda.
  Brazil     0174               50.01       18              
 
                                          20    
Kennametal Chile LtdA.
  Chile     0133               100       15         21    
Kennametal Europe L.P.
  Bermuda     0124             Partnership       3     Limited        
 
                        100       61     General

PAGE 1 OF 5



--------------------------------------------------------------------------------



 



KENNAMETAL INC.
SUBSIDIARIES,BRANCHES, AND AFFILIATES
1/31/2010

                                                                         
OWNERSHIP                       SAP     DIRECT     INDIRECT                    
  CO CODE     %     %     VIA     NOTES EUROPE:  
 
                                          22    
Kennametal Holding GmbH
  Germany     0221               100       63         23    
Kennametal Hertel Europe Holding GmbH
  Germany     0222               100       22         24    
Kennametal GmbH
  Germany     0225               100       23         25    
Kennametal Produktions Services GmbH
  Germany     0224               100       24              
 
                                          26    
Kennametal Produktions GmbH & Co. KG
  Germany     0201             Partnership       25     General (1)        
 
                        100       24     Limited   27    
Kennametal Deutschland GmbH
  Germany     0202               100       24         28    
Kennametal Verwaltungs GmbH & Co KG
  Germany     0235             Partnership       25     General        
 
                        100       3     Limited   29    
Kennametal Widia Beteiligungs GmbH
  Germany     0233               100       22         30    
Widia GmbH
  Germany     0237               100       23     (1)   31    
Kennametal Widia Produktions GmbH & Co. KG
  Germany     0230             Partnership       29     General (1)        
 
                        100       30     Limited        
 
                                          32    
Kennametal Österreich GmbH
  Austria     0241               100       24         33    
Kennametal Belgium S.p.r.l.
  Belgium     0206               99.99       24              
 
                        0.01       49         34    
Kennametal UK Limited
  England     0204               100       24         35    
Kennametal Logistics UK Ltd.
  England     0274               100       34         36    
Kennametal Manufacturing UK Ltd.
  England     0265               100       34     (1)   37    
ISIS GHH Limited
  England     n/a       20                     (2)   38    
Kennametal Extrude Hone Ltd.
  England     0258               100       8         39    
Kennametal Sintec Keramic (UK) Ltd.
  England     0403               100       23         40    
ISIS Informatics Limited
  England     0262               100       3     (1)        
 
                                          41    
Kennametal France S.A.S.
  France     0205               100       24         42    
Extrude Hone France S.A.
  France     0255               100       46         43    
Kennametal Production France S.A.R.L.
  France     0266               100       41     (1)        
 
                                          44    
Kennametal Hungaria Kft.
  Hungary     0227               98       23              
 
                        2       24         45    
Kennametal Hungary Finance Services Kft.
  Hungary     0238       90       10       4         46    
Kennametal Extrude Hone Limited
  Ireland     0253               100       8     (1)   47    
Kennametal Italia S.p.A.
  Italy     0209               65.9       24     (1)   48    
Kennametal Italia Produzione S.R.L.
  Italy     0412               100       47         49    
Kennametal Nederland B.V.
  Netherlands     0207               100       24         50    
Kennametal Engineered Products B.V.
  Netherlands     0208               100       49     (1)        
 
                                          51    
Kennametal Sp. Z.o.o.
  Poland     0250       100                     (1)   52    
Kennametal Polska Sp. Z.o.o.
  Poland     0243               100       32         53    
Kenci S.L.
  Spain     0248               100       24         54    
Kennametal Manufacturing Spain S.L.
  Spain     0267               100       53     (1)   55    
Kennametal Luxembourg S.a. r.l.
  Luxembourg     0411       100                      

PAGE 2 OF 5



--------------------------------------------------------------------------------



 



KENNAMETAL INC.
SUBSIDIARIES, BRANCHES, AND AFFILIATES
1/31/2010

                                                                         
OWNERSHIP                       SAP     DIRECT     INDIRECT                    
  CO CODE     %     %     VIA     NOTES   56    
Kennametal Czech s.r.o
  Czech Republic     0251             BRANCH       24         57    
Materiales y Accesorios Kenem S.L.
  Spain     0408               99.99       53              
 
                        0.01       54         58    
Tesscenter S.L.
  Spain     0407               99.6       53              
 
                        0.4       57         59    
Kenci Lda.
  Portugal     0406               100       53         60    
Meturit AG
  Switzerland     0239               100       30         61    
Kennametal Europe Holding GmbH
  Switzerland     0228               100       3         62    
Kennametal Europe Holding GmbH, Niederlassung Deutschland
  Germany     0229             BRANCH       61         63    
Kennametal Europe GmbH
  Switzerland     0268, 0269               100       21         64    
Kennametal Kesici Takimlar Sanayi ve Ticaret A.S.
  Turkey     0252               99.5       24              
 
                        0.125       22              
 
                        0.125       67              
 
                        0.125       68              
 
                        0.125       23         65    
Kennametal AMSG GmbH
  Germany     0278               100       23         66    
Kennametal Logistics GmbH
  Germany     0275               100       23         67    
Kennametal Shared Services GmbH
  Germany     0276               100       23         68    
Kennametal Technologies GmbH
  Germany     0277               100       23         69    
Kennametal Widia Real Estate GmbH & Co. KG
  Germany     0270       5.1       94.9       30     Limited        
 
                      Partnership       76     General   70    
Kennametal Real Estate GmbH & Co. KG
  Germany     0272       5.1       94.9       26     Limited        
 
                      Partnership       76     General   71    
Kennametal (Deutschland) Real Estate GmbH & Co. KG
  Germany     0271       5.1       94.9       27     Limited        
 
                      Partnership       76     General   72    
Kennametal Extrude Hone GmbH and Co. KG
  Germany     0280             Partnership       29     General        
 
                        100       46     Limited   73    
Rübig Real Estate GmbH & Co. KG
  Germany     0273       5.1       94.9       24     Limited        
 
                      Partnership       76     General   74    
Kennametal Extrude Hone Holding GmbH
  Germany     0283               100       46         75    
Kennametal Extrude Hone GmbH
  Germany     0259               100       74         76    
Kennametal Real Estate Beteiligungs GmbH
  Germany     0203               100       24         77    
Kennametal Sintec Holding GmbH
  Germany     0404       100                         78    
Kennametal Sintec Keramik GmbH
  Germany     0401               100       23       RUSSIA  
 
                                          79    
OOO Kennametal
  Russia     0409/0410               99       63              
 
                        1       21      

PAGE 3 OF 5



--------------------------------------------------------------------------------



 



KENNAMETAL INC.
SUBSIDIARIES, BRANCHES, AND AFFILIATES
1/31/2010

                                                                         
OWNERSHIP                       SAP     DIRECT     INDIRECT                    
  CO CODE     %     %     VIA     NOTES AFRICA & MIDDLE EAST:                  
                        80    
Kennametal South Africa (Proprietary) Limited
  South Africa     0320       100                         81    
Hanita Metal Works, Ltd.
  Israel     0261       100                       ASIA PACIFIC:                
                          82    
Kennametal Australia PTY. Ltd.
  Australia     0301       100                         83    
Kennametal Hardpoint (Shanghai) Co. Ltd.
  China     0319               100       90         84    
Kennametal (Xuzhou) Company Ltd.
  China     0309/0336               100       90     (1)   85    
Kennametal (China) Co. Ltd.
  China     0331               100       90         86    
Extrude Hone Shanghai, Co. Ltd.
  China     0328               100       8     (1)   87    
Sunshine Powder Technology Co., Ltd.
  China     0333               100       89         88    
Sintec Keramic Shanghai Co., Ltd.
  China     0334               100       77         89    
Kennametal Sintec Keramik Asia Ltd.
  Hong Kong     0332               100       77         90    
Kennametal Asia (HK) Ltd.
  Hong Kong     0316               100       55         91    
Kennametal India Limited
  India     0323       12.16       76       60     (1)   92    
Kennametal Shared Services Private Limited
  India     0330       99       1       2         93    
Kemmer Japan
  Japan                     28.6       23         94    
Kennametal Japan Ltd.
  Japan     0306       100                         95    
Extrude Hone KK (Japan)
  Japan     0326               60.8       46     (1)        
 
                        39.2       8         96    
Kennametal (Malaysia) Sdn. Bhd.
  Malaysia     0314       100                         97    
Kennametal (Singapore) PTE. Ltd.
  Singapore     0302       100                         98    
Kennametal Distribution Services Asia Pte. Ltd.
  Singapore     0325       100                         99    
Kennametal Korea Ltd.
  South Korea     0322       100                         100    
Kennametal Hardpoint (Taiwan) Inc.
  Taiwan     0321       100                         101    
Kennametal (Thailand) CO., Ltd
  Thailand     0303       75                      

PAGE 4 OF 5



--------------------------------------------------------------------------------



 



KENNAMETAL INC.
SUBSIDIARIES, BRANCHES, AND AFFILIATES
1/31/2010

                                                                         
OWNERSHIP                       SAP     DIRECT     INDIRECT                    
  CO CODE     %     %     VIA     NOTES DORMANT OR PLANNED TO BE LIQUIDATED:    
                                      102    
Kennametal Exports Inc.
  U.S. (DE)     0183       100                         103    
International Twist Drill Limited
  England                     100       40         104    
Hanita Metal Works GmbH
  Germany       *             100       81         105    
Kennametal International S.A.
  Panama     0182       100                         106    
Barreno, S.A.
  Peru     n/a       51                         107    
Carbidie Asia Pacific Pte. Ltd.
  Singapore     0324       100                         108    
Widia U.K. Ltd.
  England     0244               100       34         109    
Extrude Hone (Ireland) Limited
  Ireland     0254               100       46         110    
Kennametal (Shanghai) Ltd.
  China     0315       100                     (1)   111    
Extrude Hone Korea Co. Ltd.
  Korea     0327               100       8         112    
Extrude Hone Spain (SC)
  Spain     0256               100       46         113    
Kennametal Extrude Hone Czech s.r.o.
  Czech Republic     0240               90       74              
 
                        10       75      

 

NOTES:    (1)   Manufacturing Company   (2)   Not Consolidated   (3)   Fully
Diluted   *   Included in Kennametal Inc.

PAGE 5 OF 5



--------------------------------------------------------------------------------



 



SCHEDULE 6.2(d)
Existing Indebtedness
(In thousands)

                 
7.2% Senior Notes due 2012
          $ 300,000  
Pennsylvania Industrial Development Authority Corporate headquarters
            244  
Kennametal Inc
            15,000  
Kennametal Japan
  JPY 100,000       1,097  
Kennametal Xuzhou
  RMB 29,000       4,250  
Kennametal China Ltd.
  RMB 20,000       2,928  
Kennametal HP Shanghai
  RMB 36,000       5,270  
Kennametal South Africa
  ZAR 1,177       155  
Kennametal India Limited
  INR 2,363       51  
Capitalized Leases
            5,883  
 
             
 
               
 
          $ 334,878  
 
             

Note: All amounts are as of May 31, 2010, except 7.20% Senior Notes due 2012.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.3(f)
Existing Liens
A. KENNAMETAL INC. MORTGAGE SECURITY
     Pennsylvania Industrial Development Authority Loan — Corporate Center

         
 
  Mortgagor:   Eastern Westmoreland Development Corporation
 
  Mortgagee:   The Pennsylvania Industrial Development Authority “PIDA”)
 
  Date:   June 23, 1998 
 
  Filing:   Recorded
 
  Property Encumbered:   Land in Unity Township, Westmoreland County,
Pennsylvania together with all buildings and improvements erected thereon.
 
  Original Amount:    $1,000,000 
 
  Balance @ 5/31/10:    $243,965 

B. KENNAMETAL INC. EQUIPMENT / CAPITAL LEASE FINANCING
[See Capital Lease Supplemental Schedule on following page]

 



--------------------------------------------------------------------------------



 



Schedule of Capital Leases as of May 31, 2010
(Values shown in USD)

                                                                             
Capital Lease               Lease Period     Interest     Obligation @   Legal
Entity   Country   Leased Asset   Begin     End     Rate     5/31/10  
Kennametal GmbH & Co. KG   Germany  
Building (Sinto)
    1986       2010       4.45 %     724,360          
Building (BiL)
    1992       2010       3.65 %     552,662          
 
                                     
 
                            1,277,022          
 
                                Kennametal Iberica S.L.   Spain  
Building Vitoria (La Caixa)
    1999       2014       2.38 %     268,288          
Building Bilbao (Banco Sabadell)
    2003       2013       2.30 %     859,432          
 
                                     
 
                            1,127,720          
 
                                Kennametal Inc.   U.S.A.  
Superdome Server Lease
    2009       2010       2.33 %     2,063,669   Kennametal Inc.   U.S.A.  
MES Upgrade Lease
    2009       2010       2.50 %     990,622   Kennametal Inc.   U.S.A.  
EMC Storage Lease
    2009       2011       4.72 %     423,998          
 
                                     
 
                            3,478,289          
 
                                       
 
                            5,883,031          
 
                             

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.5
Affiliate Transactions

1.   Any Qualified Receivables Transaction.   2.   Payment of customary
compensation to executive officers and directors for companies comparable to the
Borrower.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.10
Permitted Dispositions
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.6
PROCESSING AND RECORDATION FEES
          The Administrative Agent will charge a processing and recordation fee
(an “Assignment Fee”) in the amount of $3,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Assignee (or to an
Assignee and members of its Assignee Group), the Assignment Fee will be $3,500
plus the amount set forth below:

          Transaction   Assignment Fee  
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)
    -0-  
 
       
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
  $ 500  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
COMPLIANCE CERTIFICATE
          This Compliance Certificate is delivered pursuant to Section 5.2(b) of
the Third Amended and Restated Credit Agreement, dated as of June 25, 2010 (as
amended, supplemented or otherwise modified from time to time, (the “Credit
Agreement”; capitalized terms used herein and not defined herein are used herein
as defined therein), among Kennametal Inc., a Pennsylvania corporation (the
“Company”) and the other Borrowers party thereto, the several Lenders from time
to time parties thereto, Bank of America, N.A., London Branch, as Euro Swingline
Lender, PNC Bank, National Association and JPMorgan Chase Bank, N.A., as
co-syndication agents, Citizens Bank of Pennsylvania and Bank of
Tokyo-Mitsubishi UFJ Trust Company as co-documentation agents, Bank of America,
N.A., as the administrative agent (in such capacity, the “Administrative Agent”)
and the other parties thereto.
          1. I am the duly elected, qualified and acting [Chief Executive
Officer] [President] [Chief Financial Officer] [Treasurer] [Controller] of the
Company.
          2. I have reviewed and am familiar with the contents of this
Certificate.
          3. I have reviewed the terms of the Credit Agreement and the Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Company and its
consolidated Subsidiaries during the accounting period covered by the financial
statements attached hereto as Attachment 1 or in lieu of Attachment 1, such
financial statements for the fiscal [year][quarter] dated [___, 20___] that the
Company has made available on the internet at www.kennametal.com or by similar
electronic means, (the “Financial Statements”). Such Financial Statements
include a Supplemental Detail Schedule identifying components of Consolidated
EBITDA as built up from Net Income on a quarter by quarter basis. Such review
did not disclose the existence during or at the end of the accounting period
covered by the Financial Statements, and I have no knowledge of the existence as
of the date of this Certificate, of any condition or event which constitutes a
Default or Event of Default[, except as set forth below].
          4. Attached hereto as Attachment 2 are the computations showing
compliance with the covenants set forth in Section 6.1 of the Credit Agreement
and the computations including the aggregate cumulative amount of the cash
restructuring charges.
          5. Attachment 3 identifies any Subsidiary of the Company which is not
already a Subsidiary Guarantor and which is required to become a Subsidiary
Guarantor pursuant to Section 5.10 of the Credit Agreement.
          IN WITNESS WHEREOF, I have executed this Certificate this ___ day of
                    , 201_.

            Name:
Title:
                     

 



--------------------------------------------------------------------------------



 



         

Attachment 1
to Compliance Certificate
     The information described herein is as of                      ,    
                 , and pertains to the period from                     
                    ,                       to                       ___,
                     .
[Set forth Financial Statements]

 



--------------------------------------------------------------------------------



 



Attachment 2
to Compliance Certificate
     The information described herein is as of                      ,   
                  , and pertains to the period from                     
                    ,                       to                       ___,
                     .
[Set forth Covenant Calculations]

 



--------------------------------------------------------------------------------



 



For the Fiscal Quarter/Year ended                                         
(“Statement Date”)

                  I.   Section 6.1(a) — Consolidated Leverage Ratio.        
 
               
 
  A.   Aggregate Indebtedness — Unrestricted Domestic Cash in excess of
$25,000,000 on the Statement Date:    $    
 
               
 
               
 
  B.   Consolidated EBITDA:    $    
 
               
 
      (for the last four (4) fiscal Quarters)        
 
               
 
  C.   Ratio of “A” to “B”:        
 
               
 
               
 
      Maximum consolidated leverage ratio permitted     3.50:1.00  
 
                  II.   Section 6.1(b) — Consolidated Interest Coverage Ratio.  
     
 
               
 
  A.   Consolidated EBITDA:    $    
 
               
 
               
 
  B.   Consolidated Adjusted Interest Expense:    $    
 
               
 
      (For the last four (4) fiscal quarters)        
 
               
 
  C.   Ratio of “A” to “B”:        
 
               
 
               
 
      Minimum consolidated interest ratio permitted     3.50: 1.00  
 
                  III.   Calculation of aggregate cumulative cash restructuring
charges for purposes of clause (d) of the definition of Consolidated EBITDA.    
   
 
               
 
  A.   Cash restructuring charges incurred for four fiscal quarter period ending
on the Statement date:    $    
 
               
 
               
 
  B.   Aggregate cumulative amount of cash restructuring changes as of Statement
Date:    $    
 
               
 
               
 
      Maximum allowed under definition for Consolidated EBITDA   $
134,000,000.00  
 
               

 



--------------------------------------------------------------------------------



 



Attachment 3
to Compliance Certificate
[Set forth Subsidiary of the Borrower]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF CLOSING CERTIFICATE
          Pursuant to Section 4.1(d) of the Third Amended and Restated Credit
Agreement, dated as of June 25, 2010 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not defined herein are used herein as defined therein), among
Kennametal Inc., a Pennsylvania corporation (the “Company”) and the other
Borrowers party thereto, the several Lenders from time to time parties thereto,
Bank of America, N.A., London Branch, as Euro Swingline Lender, PNC Bank,
National Association and JPMorgan Chase Bank, N.A., as co-syndication agents,
Citizens Bank of Pennsylvania and Bank of Tokyo-Mitsubishi UFJ Trust Company as
co-documentation agents, Bank of America, N.A., as the administrative agent (in
such capacity, the “Administrative Agent”) and the other parties thereto, the
undersigned [INSERT TITLE OF OFFICER] of [INSERT NAME OF LOAN PARTY] [the
Company] (the “Certifying Loan Party”) hereby certifies as follows:
1. The representations and warranties of the Certifying Loan Party set forth in
each of the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Certifying Loan Party pursuant to
any of the Loan Documents to which it is a party are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on the date hereof, except for representations and warranties expressly stated
to relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date.
2.                      is the duly elected and qualified [Secretary] [Assistant
Secretary] of the Certifying Loan Party and the signature set forth for such
officer below is such officer’s true and genuine signature.
3. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the Loans to be made on the date hereof and the
use of proceeds thereof.
4. [The conditions precedent set forth in Sections 4.1 and 4.2 of the Credit
Agreement were satisfied as of the Closing Date.]
     The undersigned [Secretary] [Assistant Secretary] of the Certifying Loan
Party certifies as follows:
5. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Certifying Loan Party, nor has any other event
occurred materially adversely affecting or threatening the continued corporate
existence of the Certifying Loan Party.
6. The Certifying Loan Party is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
organization.
7. Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the [Board of Directors] [members] of the [General Partner of the]
Certifying Loan Party on                      and                     ; such
resolutions have not in any way been amended, modified, revoked or rescinded,
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect and are the only corporate
proceedings of the Certifying Loan Party now in force relating to or affecting
the matters referred to therein.

 



--------------------------------------------------------------------------------



 



8. Attached hereto as Annex 2 is a true and complete copy of the By-Laws or
equivalent organizational document of the Certifying Loan Party as in effect on
the date hereof.
9. Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation or equivalent organizational document of the Certifying Loan Party
as in effect on the date hereof and as certified by the appropriate Governmental
Authority.
10. Attached hereto as Annex 4 is a true and complete copy of the good standing
certificate or equivalent documentation from the appropriate Governmental
Authority.
[Remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



10. The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Certifying Loan Party
each of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Certifying Loan Party pursuant to the Loan
Documents to which it is a party:

          Name   Office   Signature                    
 
 

[Signatures follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the
date set forth below.

                           
Name:
          Name:    
 
               
Title:
          Title:    
 
               

Date:                      [___], 2010

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit, the Swingline Loans and the Euro Swingline Loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

             
1.
  Assignor[s]:        
 
     
 
   
 
           
 
           
 
           
2.
  Assignee[s]:        
 
           

 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   3   Select as appropriate.  
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 



--------------------------------------------------------------------------------



 



             
 
     
 
   

    [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]   3.   Borrower(s): Kennametal Inc. and the Foreign Borrowers from time
to time party to the Credit Agreement identified below.   4.   Administrative
Agent: Bank of America, N.A., as the administrative agent under the Credit
Agreement   5.   Credit Agreement: The Third Amended and Restated Credit
Agreement dated as of June 25, 2010 among Kennametal Inc., a Pennsylvania
corporation, the other Borrowers party thereto, the several Lenders from time to
time parties thereto, Bank of America, N.A., London Branch, as Euro Swingline
Lender, PNC Bank, National Association and JPMorgan Chase Bank, N.A., as
co-syndication agents, Citizens Bank of Pennsylvania and Bank of
Tokyo-Mitsubishi UFJ Trust Company as co-documentation agents, Bank of America,
N.A., as Administrative Agent and the other parties thereto   6.   Assigned
Interest[s]:5

                                                                      Aggregate
            Percentage                     Facility     Amount of     Amount of
    Assigned of     CUSIP   Assignor[s]6   Assignee[s]7     Assigned8    
Commitment9     Commitment     Commitment10     Number  
 
            _____     $ ________     $ ________       _____ %        
 
                                               
 
            _____     $ ________     $ ________       _____ %        
 
                                               
 
            _____     $ ________     $ ________       _____ %        

[7.     Trade Date:                                         ]11

Effective Date:                                         , 20___ [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
 

5   The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term Loans.   6   List each Assignor, as appropriate.   7
  List each Assignee, as appropriate.   8   Fill in the appropriate terminology
for the types of facilities under the Credit Agreement that are being assigned
under this Assignment (e.g. “Commitment”, etc.).   9   Amounts in this column
and in the column immediately to the right to be adjusted by the counterparties
to take into account any payments or prepayments made between the Trade Date and
the Effective Date.   10   Set forth, to at least 9 decimals, as a percentage of
the Commitment/Loans of all Lenders thereunder.   11   To be completed if the
Assignor and the Assignee intend that the minimum assignment amount is to be
determined as of the Trade Date.

 



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:             

          [Consented to and]12 Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent, [Issuing Lender and
Swingline Lender]
      By:           Title:              [BANK OF AMERICA, N.A., London Branch,
as
Euro Swingline Lender]
      By:           Title:              [                    ], as
Issuing Lender
      By:           Title:              [Consented to:]13

KENNAMETAL INC.
      By:             Title:     

 

12   Depending on Assignee(s), consent of certain parties may be required under
the Credit Agreement.   13   Depending on Assignee(s), consent of the Company
may be required under the Credit Agreement.

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1. Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrowers, any of their
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
          1.2. Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 9.6 of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.6 of the Credit Agreement), (iii) it is not unlawful,
nor has any Governmental Authority asserted that it is unlawful, for such
Assignee or its applicable Lending Office(s) to make, maintain or fund Loans to,
or to participate in Letters of Credit issued for the account of, any Foreign
Borrower that is a party to the Credit Agreement on the Effective Date,
(iv) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(v) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (vi) it has received
a copy of the Credit Agreement, and has received or has been afforded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vii) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (viii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the

 



--------------------------------------------------------------------------------



 



Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------



 



EXHIBIT D-1
FORM OF LEGAL OPINION OF BIRPC
See attached.

 



--------------------------------------------------------------------------------



 



June 25, 2010

    Bank of America, N.A., as Administrative Agent under the Third Amended and
Restated Credit Agreement

     and

    The Lenders listed on Schedule I hereto which are parties to the Credit
Agreement on the date hereof

  Re:    Third Amended and Restated Credit Agreement dated as of June 25, 2010
(the “Credit Agreement”) among Kennametal Inc. (the “Company”), Kennametal
Europe GmbH, the Lenders from time to time party thereto (the “Lenders”); Bank
of America, N.A., London Branch (as “Euro Swingline Lender”); PNC Bank, National
Association and JPMorgan Chase Bank, N.A. (as “Co-Syndication Agents”); Citizens
Bank of Pennsylvania and Bank of Tokyo-Mitsubishi UFJ Trust Company (as
“Co-Documentation Agents”); and Bank of America, N.A. as the Administrative
Agent (the “Agent”)(the Co-Syndication Agents, Co-Documentation Agents, the
Lenders and the Agent being referred to collectively herein as the “Lender
Parties”).

Ladies and Gentlemen:
     We have acted as special counsel to the Company and the subsidiaries of the
Company named on Schedule II attached hereto (each, a “Subsidiary Guarantor”
and, collectively, the “Subsidiary Guarantors”; the Company and the Subsidiary
Guarantors being referred to herein collectively as the “Credit Parties” and
each, individually, as a “Credit Party”) in connection with the preparation,
execution and delivery of the following documents:

  (a)   the Credit Agreement;     (b)   the Notes delivered to certain of the
Lenders on the date hereof; and     (c)   the Guarantee.

     The documents described in the foregoing clauses (a) through (c) are
collectively referred to herein as the “Credit Documents.” Unless otherwise
indicated, capitalized terms used but not defined herein shall have the
respective meanings set forth in the Credit Agreement. This opinion is furnished
to you pursuant to Section 4.1(e) of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



Bank of America, N.A. and lenders
June 25, 2010
Page - 2 -

    In connection with this opinion, we have examined:

A.   the Credit Agreement, signed by the Company, Kennametal Europe GmbH
(“Kennametal Europe”), the Lenders, the Co-Syndication Agents, the
Co-Documentation Agents and the Agent; and

B.   each other Credit Document, signed by each Credit Party party thereto.

     In connection with this opinion, we have also examined originals,
photocopies of originals or certified copies of certain records, and all such
agreements, communications and other instruments, certificates of public
officials, certain other certificates and such other documents, records and
instruments as we have deemed relevant and necessary as a basis for our opinion
herein, including execution forms of the Credit Documents. We have also reviewed
such matters of law as we have considered relevant for the purposes of this
opinion.
     In our examination, we have assumed the authenticity of all such documents
submitted to us as originals, the genuineness of all signatures on such
documents submitted to us as originals (other than those on behalf of the Credit
Parties), the legal capacity of natural persons signing such documents, and the
conformity to the originals of all copies submitted to us as certified,
conformed or copies, and the authenticity of the originals of such copies, and
we have relied upon the aforesaid documents with respect to the accuracy of
material factual matters contained therein. As to various questions of fact
material to this opinion, we have relied, without independent investigation or
verification, upon certificates of officers and other representatives of the
Credit Parties and certificates of public officials.
     We have also assumed, without verification, for purposes of this opinion,
the due authorization, execution and delivery of the Credit Documents by the
parties thereto other than the Credit Parties and that the Credit Documents
constitute or will constitute legal, valid and binding obligations of the
parties to the Credit Documents (other than the Credit Parties), enforceable
against the parties to the Credit Documents (other than the Credit Parties and
Kennametal Europe) in accordance with their terms.
     Based upon and subject to the foregoing, and subject to the qualifications
and limitations set forth herein, we are of the opinion that:

1.   Each of the Credit Parties (a) has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the state of its
incorporation, (b) has the corporate power and authority to execute, deliver and
perform its obligations under each of the Credit Documents to which it is a
party, and (c) has duly authorized, executed and delivered each Credit Document
to which it is a party.

 



--------------------------------------------------------------------------------



 



Bank of America, N.A. and lenders
June 25, 2010
Page - 3 -

2.   The execution and delivery by any Credit Party of the Credit Documents to
which it is a party, and borrowings with respect to the Company in accordance
with the terms of the Credit Documents and performance of its payment
obligations thereunder (a) will not result in any violation of (1) the
Certificate of Incorporation, Articles of Incorporation or By-Laws of such
Credit Party, and (2) assuming that proceeds of borrowings will be used in
accordance with the terms of the Credit Agreement, any federal, New York or
Pennsylvania statute or any rule or regulation issued pursuant to any New York,
Pennsylvania or federal statute or any order known to us issued by any court or
governmental agency or body, and (b) will not breach or result in a default
under any material contract listed on Schedule III hereto (collectively, the
“Material Agreements”) or result in the creation of any lien upon or security
interest in the Credit Parties’ properties.

3.   No consent, approval, authorization, order, filing, registration or
qualification of or with any federal, New York or Pennsylvania governmental
agency or body is required for the execution and delivery by any Credit Party of
the Credit Documents to which it is a party, the borrowings by any Credit Party
in accordance with the terms of the Credit Documents or the performance by the
Credit Parties of their respective payment obligations under the Credit
Documents.

4.   Assuming that each of the Credit Documents is a valid and legally binding
obligation of Kennametal Europe and each of the other parties thereto (other
than the Credit Parties), each Credit Document constitutes the valid and legally
binding obligation of each Credit Party which is a party thereto, and is
enforceable against such Credit Party and Kennametal Europe in accordance with
its terms.

5.   To our knowledge, without any independent searches of court dockets,

(i) there is no action, suit or proceeding before or by any court, arbitrator or
governmental agency, body or official, now pending, to which any Credit Party is
a party or to which the business, assets or property of any Credit Party is
subject, and
(ii) no such action, suit or proceeding is threatened to which any Credit Party
or the business, assets or property of any Credit Party would be subject,

    that, in each case, questions the validity of any of the Credit Documents.

6.   No Credit Party is (a) an “investment company” within the meaning of and
subject to regulation under the Investment Company Act of 1940, as amended, or
(b) a “holding company,” or a “subsidiary company” of a “holding company,”
within the meaning of the Public Utility Holding Company Act of 2005, as
amended.

 



--------------------------------------------------------------------------------



 



Bank of America, N.A. and lenders
June 25, 2010
Page - 4 -

7.   Assuming that the Company will comply with the provisions of the Credit
Agreement relating to the use of proceeds, the execution and delivery of the
Notes by the Company and the making of the Loans under the Credit Agreement will
not violate Regulation T, U or X of the Board of Governors of the Federal
Reserve System.

     Our opinion in paragraph 4 above is subject to (i) the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws from time to time in effect relating to or affecting
creditors’ rights generally, (ii) general equitable principles (whether
considered in a proceeding in equity or at law or in a bankruptcy proceeding),
and (iii) an assumption that the Lender Parties will act in good faith, and with
fair dealing and commercial reasonableness, in exercising their rights and
remedies thereunder.
     In addition to the qualifications set forth above, the foregoing opinions
are subject to the following qualifications:

  (a)   We express no opinion on the enforceability under certain circumstances
of provisions of the Credit Documents (i) which waive any rights afforded to any
party thereto under any statute or constitutional provision or any public
policy, (ii) that purport to prevent oral modification or waivers, (iii) that
broadly purport to ratify unknown actions of the Lender Parties or any of them
prior to said actions having been taken, (iv) the breach of which a court
concludes is not material or does not adversely affect the Lender Parties or any
of them, or (v) that provide that rights or remedies are not exclusive, that
every right or remedy is cumulative and may be exercised in addition to or with
any other right or remedy, or that the election of some remedy or remedies does
not preclude recourse to one or more other remedies;     (b)   The
enforceability of certain of the remedies, waivers and other provisions of the
Credit Documents may be further subject to the exercise of judicial discretion;
    (c)   We express no opinion on the enforceability of setoff rights set forth
in the Credit Documents against assets in or against which another party has a
perfected security interest or other Lien;     (d)   The provisions regarding
the remedies available to you on default as set forth in the Credit Documents
are subject to certain procedural requirements and applicable constitutional,
legislative, judicial and administrative provisions, statutes, regulations,
decisions, rulings and other laws, which are not reflected in the Credit
Agreement. These procedural requirements and other laws affect and may restrict
rights and

 



--------------------------------------------------------------------------------



 



Bank of America, N.A. and lenders
June 25, 2010
Page - 5 -

      remedies stated to be available to you, but such procedural requirements
and other laws would not, in our view, deprive you of the economic and
substantive and legal benefit of the rights provided thereby;     (e)   For
purposes of the opinion in paragraph 2(a)(2), we have considered only such laws
and regulations that in our experience are typically applicable to transactions
of the nature contemplated by the Credit Documents. Without limiting the
generality of the foregoing, we express no opinion as to federal and state
antitrust and unfair competition laws and regulations;     (f)   We express no
opinion with respect to the statutes, ordinances, administrative decisions,
rules and regulations of counties, towns, municipalities and special political
subdivisions (whether created or enabled through legislative action at the
federal, state or regional level) and judicial decisions to the extent that they
deal with any of the foregoing;     (g)   Our opinion is subject to judicial
decisions which indicate that public policy may render unenforceable provisions
respecting payment of unreasonable costs and expenses of enforcement, including,
without limitation, attorneys’ fees;     (h)   We express no opinion on the
enforceability of any provision in the Credit Documents that purport to
(i) preclude the modification of the Credit Documents through conduct, custom,
or course of performance, action or dealing, or (ii) waive or limit lender
liability for negligent acts or omissions;     (i)   We express no opinion as to
(i) the effect on the enforceability of the Credit Documents of any agreement by
and among the Lenders or the Lenders, the Co-Syndication Agents, the
Co-Documentation Agents and the Agent which imposes limitations on the rights
and benefits of individual Lenders under the Credit Documents, or
(ii) compliance with fiduciary duty requirements;     (j)   We express no
opinion on the enforceability of any provisions in the Credit Documents relating
to conflicts of law, consent to jurisdiction, choice of forum or choice of law;
    (k)   We express no opinion on the enforceability of any provision of the
Credit Documents (i) granting or creating rights not available under New York or
Pennsylvania law relating to self-help or imposing penalties or forfeitures

 



--------------------------------------------------------------------------------



 



Bank of America, N.A. and lenders
June 25, 2010
Page - 6 -

      including, without limitation, increased rates and late payment charges
upon delinquency in payment or the occurrence of a default should the same be
characterized as penalties or forfeitures, or (ii) purporting to limit rights of
third parties who have not consented thereto or purporting to grant rights to
third parties;     (l)   We express no opinion with respect to the effect of any
provision of the Credit Documents insofar as it provides that any Person
purchasing a participation from a Lender or other Person may exercise set-off or
similar rights with respect to such participation or that any Lender or other
Person may exercise set-off or similar rights other than in accordance with
applicable law;     (m)   We express no opinion on the validity or
enforceability of any provisions of the Credit Documents under which any party
thereto disclaims any obligations of good faith, fair dealing, diligence,
commercial reasonableness and/or care, or prior notice which are prescribed by
the Uniform Commercial Code in effect in the State of New York as of the date
hereof;     (n)   We express no opinion as to the enforceability of any rights
to contribution, indemnification or exculpation provided for in the Credit
Documents which are violative of public policy underlying any law, rule or
regulation (including federal securities law, rule or regulation); and     (o)  
With respect to the opinion given regarding Kennametal Europe in paragraph
(4) above, in addition to the same assumptions and qualifications set forth in
this opinion with respect to the Credit Parties and to the assumption set forth
in paragraph (4) above regarding Kennametal Europe, (1) we have assumed, in
addition to the Credit Documents to which it is a party being valid and binding
obligations of Kennametal Europe, that Kennametal Europe (w) has been duly
formed and is validly existing under its jurisdiction of formation, (x) has all
necessary corporate or other power to enter into such Credit Documents, (y) has
taken all necessary corporate or other action to duly authorize such Credit
Documents in accordance with any and all applicable laws, rules or regulations,
and (z) has duly executed and delivered such Credit Documents in accordance with
any and all applicable laws, rules or regulations, (2) we have assumed that
there are no applicable laws, rules or regulations (excluding New York or
federal law) of jurisdictions which would provide Kennametal Europe with a
defense against enforceability of the Credit Documents to which it is a party,
and (3) we do not represent

 



--------------------------------------------------------------------------------



 



Bank of America, N.A. and lenders
June 25, 2010
Page - 7 -

      Kennametal Europe and have neither performed any procedures to verify
assumptions regarding it nor engaged in any due diligence regarding it.

     We express no opinion as to financial statements (including any schedules
and notes thereto) or any other financial, accounting or statistical data or
calculations or tests or securities filings directly or indirectly included or
referenced in, delivered pursuant to or related to the Credit Documents or any
other document.
     The phrase “to our knowledge” or words of similar import, as used herein
with respect to the existence or absence of facts means that during the course
of our representation of the Credit Parties, no information that would give us
current actual knowledge of the existence or absence of such facts has come to
the attention of the attorneys of this firm giving substantive legal services to
the Credit Parties. We have not undertaken any independent investigation to
determine the existence or absence of such facts. No inference as to our
knowledge of the existence or absence of such facts should be drawn from the
fact of our engagement as counsel to the Credit Parties generally.
     We do not express any opinion herein concerning any law other than the laws
of the State of New York, the Commonwealth of Pennsylvania, the federal laws of
the United States and the Delaware General Corporation Law as they currently
exist.
     This opinion is rendered to you in connection with the above described
transactions. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other person, firm, corporation
or governmental agency without our prior written consent; provided that you may
disclose this opinion letter to your permitted participants in, and permitted
assignees of, the Credit Documents and their counsel, and such persons may rely
upon this opinion letter.
     This opinion is issued as of the date hereof and is necessarily limited to
the laws now in effect and the facts and circumstances known to the undersigned
on the date hereof. We are not assuming any obligation to review or update this
opinion should applicable law or the existing facts or circumstances change.

            Very truly yours,

Buchanan Ingersoll & Rooney PC
      By:           Assistant Vice President - Opinions             

 



--------------------------------------------------------------------------------



 



Schedule I
Bank of America, N.A.
PNC Bank, National Association
JPMorgan Chase Bank, N.A.
Bank of Tokyo-Mitsubishi UFJ Trust Company
Citizens Bank of Pennsylvania
Mizuho Corporate Bank, Ltd.
Comerica Bank
Commerzbank AG New York and Grand Cayman Branches
HSBC Bank USA, National Association
Intesa Sanpaolo S.p.A New York Branch
U.S. Bank National Association
First Commonwealth Bank
TriState Capital Bank

 



--------------------------------------------------------------------------------



 



Schedule II
Subsidiary Guarantors
Kennametal holdings europe, inc., a Delaware corporation
Kennametal Widia holdings inc., a Delaware corporation

 



--------------------------------------------------------------------------------



 



SCHEDULE III
Material Agreements

1.   Rights Agreement effective as of November 2, 2000— Filed as Exhibit 1 to
the Form 8-A dated October 10, 2000.

2.   First Amendment to Rights Agreement effective as of October 6, 2004 — Filed
as Exhibit 4.1 to the Form 8-K dated October 6, 2004.

3.   Management Performance Bonus Plan — Attached as Appendix A to the 2005
Proxy Statement filed on September 26, 2005.

4.   Deferred Fee Plan for Outside Directors — Filed as Exhibit 10.1 to the
December 31, 2008 Form 10-Q.

5.   Executive Deferred Compensation Trust Agreement — Filed as Exhibit 10.5 to
the June 30, 1988 Form 10-K.

6.   Directors Stock Incentive Plan, as amended and restated — Filed as
Exhibit 10.2 to the December 31, 2008 Form 10-Q.

7.   Performance Bonus Stock Plan of 1995, as amended and restated — Filed as
Exhibit 10.3 to the December 31, 2008 Form 10-Q.

8.   Stock Option and Incentive Plan of 1996 — Filed as Exhibit 10.14 to the
September 30, 1996 Form 10-Q.

9.   Stock Option and Incentive Plan of 1992, as amended — Filed as Exhibit 10.8
to the December 31, 1996 Form 10-Q.

10.   Form of Employment Agreement with Carlos M. Cardoso — Filed as
Exhibit 10.9 to the June 30, 2000 Form 10-K.

11.   Form of Amended and Restated Employment Agreement with Named Executive
Officers (other than Mr. Cardoso) — Filed as Exhibit 10.6 to the December 31,
2008 Form 10-Q.

12.   Form of Amendment to Amended and Restated Employment Agreement with Named
Executive Officers (other than Mr. Cardoso) — Filed as Exhibit 10.6 to the
December 31, 2008 Form 10-Q.

13.   Schedule of Named Executive Officers who have entered into Form of Amended
and Restated Employment Agreement and Form of Amendment — Filed as Exhibit 10.7
to the December 31, 2008 Form 10-Q.

 



--------------------------------------------------------------------------------



 



14.   Form of Indemnification Agreement — Filed as Exhibit 10.2 to the March 22,
2005 Form 8-K.

15.   Schedule of Named Executive Officers who have entered into Form of
Indemnification Agreement — Filed as Exhibit 10.19 to the June 30, 2008 Form
10-K.

16.   Supplemental Executive Retirement Plan, as amended — Filed as Exhibit 10.9
to the December 31, 2008 Form 10-K.

17.   Kennametal Inc. 1999 Stock Plan — Filed as Exhibit 10.5 to the June 11,
1999 Form 8-K.

18.   Kennametal Inc. Stock Option and Incentive Plan of 1999 — Filed as
Exhibit A to the 1999 Proxy Statement.

19.   Letter Agreement amending Employment Agreement dated December 6, 2005
between Kennametal Inc. and Carlos M. Cardoso — Filed as Exhibit 10.2 to the
December 9, 2005 Form 8-K.

20.   Amendment No. 3 to Employment Agreement with Carlos M. Cardoso — Filed as
Exhibit 10.5 to the December 31, 2008 Form 10-Q.

21.   Stock Purchase Agreement to purchase the Widia Group in Europe and India
from Milacron, Inc. dated May 3, 2002 — Filed as Exhibit 2.1 to the Form 8-K for
the event dated May 6, 2002.

22.   Kennametal Inc. Stock and Incentive Plan of 2002, as amended and restated
on October 21, 2008 — Filed as Appendix A to the 2008 Proxy Statement filed
September 8, 2008..

23.   Forms of Award Agreements under the Stock and Incentive Plan of 2002 (as
amended and restated) — Filed as Exhibit 10.18 to the June 30, 2004 Form 10-K.

24.   Form of Restricted Stock Unit Award under the Stock and Incentive Plan of
2002 (as amended and restated) — Filed as Exhibit 10.1 to the November 5, 2009
Form 10-Q.

25.   Kennametal Inc. 2008 Strategic Transformational Equity Program — Filed as
Exhibit 10.2 of the December 31, 2007 Form 10-Q.

26.   Form of Award Agreement under the Kennametal Inc. 2008 Strategic
Transformational Equity Program — Filed as Exhibit 10.3 to the December 31, 2007
Form 10-Q.

27.   Kennametal Inc. 2006 Executive Retirement Plan (for Designated Others) (as
amended effective December 30, 2008) — Filed as Exhibit 10.8 to the December 31,
2008 Form 10-Q.

28.   Description of Compensation Payable to Non-Employee Directors — Filed as
Exhibit 10.23 to the June 30, 2008 Form 10-K.

 



--------------------------------------------------------------------------------



 



29.   Indenture by and between Kennametal Inc. and Bank One Trust Company, N.A.,
as Trustee, dated as of June 19, 2002 — Filed as Exhibit 4.1 to the Form 8-K
dated June 14, 2002.

30.   First Supplemental Indenture by and between Kennametal Inc. and Bank One
Trust Company, N.A., as Trustee, dated as of June 19, 2002 — Filed as
Exhibit 4.2 to the Form 8-K dated June 14, 2002.

31.   Stock Purchase Agreement by and among JLK Direct Distribution, Inc.,
Kennametal Inc., MSC Industrial Direct Co., Inc. and MSC Acquisition Corp. VI
dated March 15, 2006 — Filed as Exhibit 2.1 to the March 16, 2006 Form 8-K.

32.   Success Letter Agreement by and among Michael P. Wessner and Kennametal
Inc. dated March 14, 2006 — Filed as Exhibit 10.1 to the March 20, 2006 Form
8-K.

 



--------------------------------------------------------------------------------



 



EXHIBIT D-2
FORM OF LEGAL OPINION OF CMS von ERLACH HENRICH
See attached.

 



--------------------------------------------------------------------------------



 



     
Bank of America, N.A., as administrative agent under the
Credit Agreement referred to below
100 Federal Street
Boston, MA 02110
United States
and
each of the Lenders from time to time party to the Credit
Agreement referred to below
  CMS von Erlach Henrici Ltd
Dreikönigstrasse 7
P.O. Box
CH-8022 Zürich

Tel +41 44 285 11 11
Fax +41 44 285 11 22
office@cms-veh.com
www.cms-veh.com

Dr. Kaspar Landolt, LL.M.
Attorney at law
kaspar.landolt@cms-veh.com

Oliver Blum, M.A.E.S., LL.M.
Attorney at law
oliver.blum@cms-veh.com


Kennametal Europe GmbH, Switzerland
  June 25, 2010
200559/03/01/00630045.doc/KLA/kla

Ladies and Gentlemen,
We are acting as Swiss counsel to Kennametal Europe GmbH, Neuhausen am
Rheinfall, Switzerland (Company) and, in that capacity, we have been asked to
provide a legal opinion on matters of Swiss law in connection with the Credit
Agreement (as defined below).
1. Documents
For the purpose of this opinion we have examined and relied upon the following
documents (Documents, and each a Document):

1.1   A pdf copy of the executed USD 500,000,000 Third Amended and Restated
Credit Agreement among Kennametal Inc., the Company and the other Foreign
Borrowers, as the borrowers, the Lenders, the Co-Syndication Agents, the
Co-Documentation Agents and Bank of America, N.A., as administrative agent,
dated June 25, 2010, (Credit Agreement);   1.2   pdf copies of the Notes signed
by the Company in favour of Bank of America, N.A.; PNC Bank, National
Association; Citizens Bank of Pennsylvania; and Comerica Bank, all dated
June 25, 2010 (Notes);   1.3   a certified excerpt from the commercial register
of the Canton of Schaffhausen regarding the Company, dated June 17, 2010; and

CMS von Erlach Henrici Ltd is a member of CMS, the transnational legal and tax
services organisation.
CMS law firms: CMS Adonnino Ascoli & Cavasola Scamoni (Italy), CMS Albiñana &
Suárez de Lezo (Spain), CMS Bureau Francis Lefebvre (France), CMS Cameron
McKenna (United Kingdom), CMS DeBacker (Belgium), CMS Derks Star Busmann
(Netherlands), CMS von Erlach Henrici (Switzerland), CMS Hasche Sigle (Germany),
CMS Reich-Rohrwig Hainz (Austria)
Registered with the Attorneys’ Registry

 



--------------------------------------------------------------------------------



 



1.4   a copy of the articles of incorporation of the Company, dated August 9,
2005 and certified on June 17, 2010 (Articles of Incorporation).

Capitalized terms used but not defined herein shall have the meaning given by
the Credit Agreement. The terms “known to us” and “to our knowledge” as used
herein refer to such lawyers of our firm only who have been involved in
rendering legal services to the Company, i.e. Oliver Blum and Kaspar Landolt.

2.   Assumptions

For the purposes of this opinion, we have without further inquiry assumed:

2.1   that all parties to the Credit Agreement other than the Company are
validly existing and duly organized under the laws applicable to such legal
entities;   2.2   the genuineness of all signatures on, and the authenticity,
correctness and completeness of, each Document and all Documents as a whole as
of the date hereof, including facsimile and electronic copies;   2.3   the legal
capacity of the individuals whose signatures appear on the Documents;   2.4  
the lack of defects of intention (Willensmängel) on the part of the parties to
the Agreement;   2.5   to the extent applicable, that the Documents have been
duly authorised, executed and delivered by each of the parties thereto in
accordance with all applicable laws (other than the laws of Switzerland);   2.6
  that the Credit Agreement and each of the Notes constitutes legal, valid and
binding obligations of each of the parties thereto enforceable under all
applicable laws (other than the laws of Switzerland);   2.7   that each party to
the Credit Agreement (other than the Company) is generally subject to civil and
commercial law and to legal proceedings and none of those parties or any of
their assets or revenues is entitled to any immunity or privilege (sovereign or
otherwise) from any jurisdiction, service of process, judgment, execution,
set-off, attachment or other legal process;   2.8   that all acts are performed
(and any acts required by the Credit Agreement not to be done are not performed)
and all conditions are satisfied in each case in accordance with the terms of
the Credit Agreement and in accordance with the applicable laws;

- 2 -



--------------------------------------------------------------------------------



 



2.9   that the parties have obtained and will obtain at the appropriate time and
will maintain in force any approval, consent or authorisation and will make all
filings and registrations required in connection with the Credit Agreement, the
Notes and the transactions contemplated by the Credit Agreement and the Notes
under any laws (other than the laws of Switzerland);   2.10   that the
transactions contemplated in the Credit Agreement and the Notes are entered into
for bona fide commercial reasons, constitute at arm’s length transactions and
are made for adequate compensation; and   2.11   that the obligations of the
Company under the Credit Agreement and the Notes, which are governed by the law
of the State of New York on which we cannot judge, are several and not joint and
that, consequently, the Company is not liable for the obligations of any other
Borrower under the Credit Agreement or the Notes (no up-stream or cross-stream
obligations).

3.   Opinion

Based upon, in reliance on and subject to the Documents and the comments,
assumptions, qualifications, exceptions and limitations set out herein and
subject to any factual matters, documents or events not disclosed to us by the
parties concerned, having regard to such legal considerations as we deem
relevant, we are of the opinion that:

3.1   The Company is a limited liability company (Gesellschaft mit beschränkter
Haftung) duly organized, validly existing and registered in the commercial
register of the Canton of Schaffhausen in accordance with the laws of
Switzerland.   3.2   The Company has the requisite corporate power and capacity
to enter into and perform the Credit Agreement and the Notes.   3.3   The Credit
Agreement and the Notes have been duly authorized and executed by the Company.  
3.4   The execution by the Company of the Credit Agreement and the Notes, and
borrowings of the Company in accordance with the terms of the Credit Agreement
and the Notes and performance of its payment obligations thereunder (a) will not
violate (i) any provision of the Articles of Incorporation, or (ii) any laws of
Switzerland or any political subdivision thereof or any order known to us issued
by any court or governmental agency or body, and (b) will not breach or result
in a default under any material contract known to us entered into by the
Company.

- 3 -



--------------------------------------------------------------------------------



 



3.5   The execution and performance by the Company of the Credit Agreement and
the Notes do not require notarization or any authorization, approval or consent
of, or filing or registration with, any government authority of Switzerland or
any political subdivision thereof.   3.6   To our knowledge, without any
independent searches of court dockets, debt collection registers and any other
sources,

  3.6.1.   there is no action, suit or proceeding before or by any court,
arbitrator or governmental agency, body or official, now pending, to which the
Company is a party or to which the business, assets or property of the Company
is subject, and     3.6.2.   no such action, suit or proceeding is threatened to
which the Company or the business, assets or property of the Company would be
subject,

    that in each case questions the validity of the Credit Agreement or the
Notes.   3.7   Under Swiss law, (a) no stamp, registration or other documentary
tax of any kind imposed by any government authorities in Switzerland is payable
in respect of the execution, performance or enforcement of the Credit Agreement
and the Notes and (b) interest payments under the Credit Agreement and the Notes
are not subject to any Swiss taxes requiring any deduction or withholding by the
Company, if, and as long as, (i) not more than ten lenders who are not
Qualifying Banks participate in the Credit Agreement and/or the Notes (directly
or indirectly through sub-participation), (ii) during the term of the Credit
Agreement and/or the Notes the Company does not have more than ten creditors
extending interest-bearing credit to it who are not Qualifying Banks, (iii) none
of the aforesaid lenders or creditors are affiliates of the Company, and
(iv) the obligations of the Borrowers under the Credit Agreement and/or the
Notes are not secured by securities over Swiss real estate. For purposes of this
clause 3.7, the term Qualifying Banks shall mean any Swiss or foreign financial
institution acting for its own account which (a) qualifies as a bank pursuant to
the laws of the jurisdiction where its office is located, in which it books the
loan under the Credit Agreement, and which carries on a genuine banking activity
as per explanatory notes of the Swiss Federal Tax Administration no. S-02.128
(1.2000), S-02.122.1 (4.1999) and S-02.123 (9.1986) as amended from time to
time, and (b) has its tax domicile in a jurisdiction which has entered into a
double taxation treaty with Switzerland providing for a full exemption of tax
imposed on interests.   3.8   The laws of Switzerland do not require any of the
Lenders to book or fund its Loan in Switzerland or prevent any of the Lenders
from booking or funding its Loan in or from any other jurisdiction, including
the United States of America.

- 4 - 



--------------------------------------------------------------------------------



 



3.9   The choice of the laws of the State of New York as the law governing the
Credit Agreement and the Notes is valid under the relevant rules of the Swiss
Private International Law Statute (PILS) and will be recognised by Swiss courts.
  3.10   A final judgement against the Company in respect of the Credit
Agreement and/or the Notes duly obtained in competent courts of the State of New
York or the competent courts of the United States for the Southern District of
New York will be recognised and enforceable in Switzerland in accordance with
and subject to the rules of art. 25 et seq. PILS, without a retrial on the
merits.   4.   Qualifications

This opinion is subject to the following qualifications, each of which is
separate and not limited by any other qualification or other statements herein,
even if such qualifications and statements partly or fully deal with the same
subject matter:

4.1   We express no opinion with regard to the correctness or completeness of
any representation made by any party under the Credit Agreement.   4.2   Where
the Credit Agreement vests a party with discretion or the right to determine a
matter or amount in its opinion, Swiss law will require that such discretion is
exercised reasonably and that such opinion is based upon reasonable grounds, and
in each case with reference to facts and circumstances not under the control of
such party (e.g. market quotes).   4.3   The maximum interest rate which may be
validly agreed upon under Swiss law is limited by art. 20 (nullity) and art. 21
(overreaching) of the Swiss Code of Obligations (CO), whereby the term
“interest” comprises commissions, fees and other charges as well as costs other
than true expenses of the lender in favour of the borrower. The Swiss Federal
Supreme Court held that an interest rate of 26% p.a. was excessive under art. 20
CO, while it regarded a rate of 18% p.a. to be in line with the law. Legal
authors have taken the position that the maximum rate permitted under art. 20
and 21 CO, as a rule, must not exceed 18% p.a., provided, however, that specific
circumstances, such as in particular specific risks, may justify higher interest
rates.   4.4   The effectiveness of a choice of law clause is limited by the
following PILS rules:

  4.4.1.   a Swiss court must establish the content of the applicable foreign
law ex officio. However, the court may request the collaboration of the parties
and, in commercial matters, the proof of the applicable foreign law may

- 5 - 



--------------------------------------------------------------------------------



 



      be imposed on them. If the content of the foreign law is not
ascertainable, the court will apply Swiss law (Art. 16 PILS);

  4.4.2.   a Swiss court may refuse to give effect to any foreign law provision
if such provision is inconsistent with Swiss public policy (Art. 17 PILS);    
4.4.3.   a Swiss court would further be bound to apply such provisions of Swiss
law which, in view of their special relevance for public policy, must be applied
without regard to the choice of law (“lois d’application immédiate”, Art. 18
PILS); and     4.4.4.   in lieu of the law chosen by the parties, a Swiss court
may take into account mandatory provisions of another foreign law if legitimate
and evidently overriding interests of one party so require and the matter has a
close nexus to such other law (Art. 19 PILS).

4.5   The recognition and enforcement of a foreign judgement in Switzerland is
subject to the following PILS rules:

  4.5.1.   a Swiss court may refuse to give effect to any foreign judgement if
such judgement is inconsistent with Swiss public policy (art. 27 para. 1 PILS);
    4.5.2.   a Swiss court may refuse to give effect to any foreign judgement if
a party to such judgement can establish

  a)   that under the laws of its domicile such party had not received proper
service of process (art. 27 para. 2 lit. a PILS);     b)   that the judgement
was rendered in violation of fundamental principles of Swiss procedural law, in
particular the right to be heard (art. 27 para. 2 lit. b PILS); or     c)   that
a lawsuit between the same parties concerning the same case was first initiated
in Switzerland or first decided in a third country, provided the requirements
for the recognition of such decision are met (art. 27 para. 2 lit. c PILS).

4.6   Clause 9.12(iii) of the Credit Agreement whereby the Company agrees to
service of process by mailing a copy of actions or proceedings by registered or
certified mail or any substantially similar form of mail at its address set
forth in clause 9.2 of the Credit Agreement or at such other address of which
the Administrative Agent shall have been notified and the analogous provision in
the second-last paragraph of the Notes are not valid from a Swiss law
perspective to the effect

- 6 - 



--------------------------------------------------------------------------------



 



      that a foreign judgment rendered based on such service of process will not
be recognised and enforceable in Switzerland.

4.7   There is a remote risk which cannot entirely be excluded that a Swiss
court would declare an irrevocable appointment of an agent for service of
process as per clause 2.33(c) of the Credit Agreement to be inconsistent with
Swiss public policy and, thus, would recognize a revocation without regard to a
New York State law provision stating otherwise.   4.8   Article 14 of the Swiss
Withholding Tax Law provides that an agreement contradictory to the mandatory
requirement that withholding taxes must be charged to the recipient of a taxable
payment (such as interest, dividends etc.) is void. While no binding court
decisions or rulings dealing with the issue exist, legal scholars have expressed
the opinion that tax gross-up agreements fall under this statutory rule. Any tax
gross-up provisions contained in the Credit Agreement, such as in particular in
clause 2.25(a) of the Credit Agreement, may, therefore, not be enforceable
against the Company.   4.9   Swiss law restricts the parties’ right to provide
for specific contractual rules with respect to evidence. The parties provided
for rules on evidence, inter alia, in clause 2.32 of the Credit Agreement. A
Swiss court where a claim is filed against the Company is likely to disregard
such clauses. Further, there is a risk that a foreign judgment obtained against
the Company based on such clauses may not be recognised and enforced in
Switzerland.   4.10   Under Swiss law, the granting of guarantees, securities,
indemnifications or the like for obligations of affiliates (“upstream and
cross-stream undertakings”) by a Swiss company at non-arm’s length terms and
payments of a Swiss company under such undertakings are deemed dividend
distributions subject to the applicable rules of Swiss corporate law. As a
consequence, any such payments may only be made out of the freely distributable
balance sheet reserves of the relevant Swiss company. Further, since clear
statutory rules and case law dealing with the issue of upstream and cross-stream
undertakings do not exist in Switzerland, the entering into the upstream and
cross-stream undertakings as well as each single payment thereunder may require
the approval of the shareholders’ meeting of the relevant Swiss company.
Finally, the articles of incorporation of the Swiss company may have to
explicitly set forth that the Swiss company is permitted to enter into upstream
and cross-stream undertakings. In the case at issue, the Articles of
Incorporation do not set forth that the Company is permitted to enter into
upstream and cross-stream undertakings. Moreover, in spite of the limitations
pursuant to clause 2.35 of the Credit Agreement, it cannot be excluded that some

- 7 - 



--------------------------------------------------------------------------------



 



      obligations of the Company qualify as upstream or cross-stream
undertakings. Accordingly, there is a risk that such obligations are null   and
void.

4.11   Upstream and cross-stream undertakings granted at non-arm’s length terms
are also treated as dividend distributions for tax purposes. Therefore, there is
a risk that the Company may become subject to Swiss withholding tax of up to
53.8% of (i) the amount of a guarantee or similar fee customarily paid to a
guarantor under similar circumstances, (ii) the amounts paid under the upstream
and cross-stream undertakings (if any), and (iii) if at the time of the grant of
the upstream and cross-stream undertakings it was foreseeable that the affiliate
for whose obligations the upstream and cross-stream undertakings have been
granted might become insolvent, the entire amount of the upstream and
cross-stream undertakings. Further, for income tax purposes, (i) the amount of
an adequate guarantee or similar fee may be deemed profit of the Company,
(ii) payments under the upstream and cross-stream undertakings may not be
admissible as deductible business expenses, and (iii) any provisions made in
respect of the upstream and cross-stream undertakings may be disregarded.   4.12
  The opinions expressed herein may be affected by applicable bankruptcy,
insolvency, avoidance, liquidation, arrangement, moratorium, or other similar
laws of general application to which the parties to the Credit Agreement are or
may become subject.   4.13   Claims brought by the bankruptcy or composition
administration of a foreign creditor are only enforceable to a limited extent in
Switzerland in accordance with art. 166 et seq. PILS.   4.14   The enforcement
of a claim or of a final court decision against the Company under the Credit
Agreement and the Notes may be affected by the expiry of a statute of
limitations period or by defences of set-off or counterclaim.   4.15   In order
to be enforceable in debt enforcement proceedings (Betreibungsverfahren) in
Switzerland a money claim must be converted into Swiss Francs (Art. 67 para. 1
section 3 of the Swiss Federal Statute on Debt Enforcement and Bankruptcy).  
4.16   There is a risk, which cannot be entirely excluded, that the documents
set forth in clauses 1.3 and 1.4 above do not reflect that, in respect of the
Company, (i) a voluntary winding-up resolution has been passed, (ii) a petition
has been presented or order made by a court for the bankruptcy or moratorium, or
(iii) a bankruptcy administrator, commissioner, liquidator or similar officer
administering insolvency proceedings has been appointed. To our knowledge and
after having inquired with the President and Managing Director of the Company,
we are

- 8 - 



--------------------------------------------------------------------------------



 



    not aware of any such resolutions being passed, such petitions being
presented, or such orders or appointments being made.

4.17   The term “enforceable” when used in this opinion means that such
obligation is of a type and form generally enforced by the Swiss courts. It does
not mean that those obligations will necessarily be enforced in accordance with
their terms and conditions or by or against third parties or in foreign
jurisdictions in all circumstances throughout the duration of the Credit
Agreement or the Notes. Nor does it mean that any particular remedy will be
available or that a party will, or will be able to, comply with or satisfy any
judgment, order or award that may be entered or made against it.   4.18   Under
the doctrine of clausula rebus sic stantibus, a court may amend, terminate or
rescind an agreement upon request of a party thereto, if relevant circumstances
have unexpectedly changed to an extent so that the requesting party cannot in
good faith be expected to adhere to the unchanged agreement.   4.19   In this
opinion, Swiss legal concepts, actions, remedies and legal documents are
referred to in English terms and not in their original Swiss language terms.
Such terms are used herein exclusively in the Swiss legal context and may have a
meaning different from the meaning of the same English terms as they are used in
the context of foreign laws.   4.20   To the extent that the entering into, or
the settlement of, payment obligations is in breach of the currency exchange
regulations of a country that is a member of the International Monetary Fund,
these obligations may not be enforceable in Switzerland (Art. VIII para. 2 lit.
b IMF Agreement).   4.21   Unless expressly set forth herein otherwise, we
express no opinion with regard to tax matters.   4.22   Under Swiss law,
contractual severability provisions are valid only if the contract at issue is
capable of surviving as a valid agreement without the invalid clauses.   4.23  
Swiss courts do not consider themselves bound by provisions stating that an
agreement may only be amended in writing.

5.   Limitations

This opinion is confined to matters of Swiss law currently in force and as
applied by Swiss courts or interpreted by the relevant legal scholars at the
date hereof. We have

- 9 - 



--------------------------------------------------------------------------------



 



made no investigation of the laws of any country other than Switzerland and we
do not express or imply any opinion thereon.
This opinion is given solely (i) to, and for the benefit of, Bank of America,
N.A., as the Administrative Agent under the Credit Agreement and each of the
Lenders from time to time party to the Credit Agreement and (ii) with respect to
the Credit Agreement and the Notes. Without our prior written consent, it may
not be disclosed to any other party or relied upon by any other party or for any
other purpose; provided that this opinion may be disclosed to, and relied upon
by, the permitted participants in, and permitted assigns of, the Credit
Agreement and the Notes and further provided that this opinion may be disclosed
to, but not relied upon by, counsel of such persons. This opinion may not be
quoted or referred to in any public document or filed with any government
authority or other person, without, in each instance, our prior written consent.
We disclaim any obligation or liability to keep ourselves informed, or update
you, on any relevant developments after the date hereof, respectively, with
regard to the Documents, after their dates.
This opinion is given by CMS von Erlach Henrici Ltd, which is a legal entity,
incorporated and registered in Switzerland, but not by or on behalf of any other
CMS law firm. CMS von Erlach Henrici Ltd assumes liability, and is responsible,
for this opinion. No individual is liable to any person for this opinion. The
expressions “we”, “us”, “our” and similar expressions in this opinion should be
construed accordingly.
6. Governing Law and Place of Jurisdiction
This opinion may only be relied upon on the conditions that (i) this opinion is
in all respects governed by, and construed in accordance with, Swiss law, and
(ii) exclusive place of jurisdiction for all disputes arising in connection with
this opinion is Zurich, Switzerland.
Yours sincerely,
CMS von Erlach Henrici Ltd

     
Kaspar Landolt
  Oliver Blum

- 10 - 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY
CONFIDENTIAL

     
FAX ALONG WITH COMMITMENT LETTER TO:
   
 
   

     
FAX #
   
 
   

     
I. Borrower Name:
   
 
   

                     
 
    $         Type of Credit Facility    
 
                   

II. Legal Name of Lender of Record for Signature Page:
 

  •   Signing Credit Agreement                     YES                       NO
    •   Coming in via Assignment                      YES
                      NO

III. Type of Lender:
 
(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)

      IV. Domestic Address:   V. Eurodollar Address:
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

VI. Contact Information:
Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

                      Primary   Secondary     Credit Contact   Operations
Contact   Operations Contact
 
           
Name:
           
 
           
Title:
           
 
           
Address:
           
 
           
 
           
 
           
Telephone:
           
 
           
Facsimile:
           
 
           
E Mail Address:
           
 
           
IntraLinks E Mail
Address:
           
 
           

Does Secondary Operations Contact need copy of notices?                     YES
                     NO

 



--------------------------------------------------------------------------------



 



FORM OF ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY
CONFIDENTIAL

                  Letter of Credit   Draft Documentation         Contact  
Contact   Legal Counsel
 
           
Name:
           
 
             
Title:
           
 
             
Address:
           
 
             
Telephone:
           
 
             
Facsimile:
           
 
             
E Mail Address:
           
 
           

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

         
Pay to:
       
 
 
 
(Bank Name)    
 
       
 
 
 
(ABA #)    
 
       
 
 
 
(Account #)    
 
       
 
 
 
(Attention)    

VIII. Lender’s Fed Wire Payment Instructions:

         
Pay to:
             
 
  (Bank Name)    
 
             
 
  (ABA#)   (City/State)
 
             
 
  (Account #)   (Account Name)
 
             
 
  (Attention)    

IX. Organizational Structure and Tax Status
(Graphics LOGO) [l40101l4010100.gif]

2



--------------------------------------------------------------------------------



 



FORM OF ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY
CONFIDENTIAL
Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

         
Lender Taxpayer Identification Number (TIN):
                                                    -                          
                                                                    
                                                

Tax Withholding Form Delivered to Bank of America*:

     
 
  W-9
 
   
 
   
 
  W-8BEN
 
   
 
   
 
  W-8ECI
 
   
 
   
 
  W-8EXP
 
   
 
   
 
  W-8IMY
 
   

              Tax Contact    
 
       
Name:
       
 
 
 
   
Title:
       
 
 
 
   
Address:
       
 
 
 
   
Telephone:
       
 
 
 
   
Facsimile:
       
 
 
 
   
E Mail Address:
       
 
 
 
   

NON–U.S. LENDER INSTITUTIONS
1. Corporations:
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).
A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.
2. Flow-Through Entities
(Graphics LOGO) [l40101l4010100.gif]

3



--------------------------------------------------------------------------------



 



FORM OF ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY
CONFIDENTIAL
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.
Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.
U.S. LENDER INSTITUTIONS:
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.
Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.
*Additional guidance and instructions as to where to submit this documentation
can be found at this link:
(TAX TOOL KIT LOGO) [l40101l4010101.gif]
X. Bank of America Payment Instructions:

Pay to:    Bank of America, N.A. Charlotte, NC
ABA # 026009593 New York, NY
Acct. # 1366212250600
Attn: Corporate Credit Services, Charlotte, NC
Ref: Kennametal Inc

(BANK OF AMERICA LOGO) [l40101l4010100.gif]

4



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF ISSUING LENDER AGREEMENT
          ISSUING LENDER AGREEMENT dated as of                      ___, 20[___]
among the Borrowers (as defined below), [NAME OF ISSUING LENDER], as Issuing
Lender (in such capacity, the “Issuing Lender”), and the Administrative Agent
(as defined below) for the lenders (the “Lenders”) from time to time party to
the Third Amended and Restated Credit Agreement, dated as of June 25, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not defined herein are used herein
as defined therein), among Kennametal Inc., a Pennsylvania corporation (the
“Company”), Kennametal Europe GmbH and the other Foreign Borrowers from time to
time party thereto, the several Lenders from time to time parties thereto, Bank
of America, N.A., London Branch, as Euro Swingline Lender, PNC Bank, National
Association and JPMorgan Chase Bank, N.A. as co-syndication agents, Citizens
Bank of Pennsylvania and Bank of Tokyo-Mitsubishi UFJ Trust Company, as
co-documentation agents, Bank of America, N.A., as the Administrative Agent and
the other parties thereto.
          The parties hereto have entered into this Issuing Lender Agreement
(this “Agreement”) in connection with the Credit Agreement.
          Section 1. Designation as Issuing Lender. The Issuing Lender is hereby
designated as an “Issuing Lender” as contemplated by the Credit Agreement and
the Issuing Lender agrees, subject to the terms and conditions set forth herein
and in the Credit Agreement, to become an Issuing Lender under the Credit
Agreement pursuant to which the Issuing Lender agrees to issue and deliver or to
extend the expiry of Letters of Credit and to act as Issuing Lender with respect
to the Designated Letters of Credit specified on Schedule 1 hereto for the
account of the Borrowers in an aggregate undrawn amount at any one time
outstanding which does not exceed $____________.
          Section 2. Letters of Credit. On the terms and conditions set forth in
the Credit Agreement and relying upon the representations and warranties set
forth in the Credit Agreement, the Issuing Lender agrees, at any time and from
time to time, in accordance with the provisions of Section 2.6 of the Credit
Agreement, to issue Letters of Credit pursuant to the procedures set forth in
Section 2.7 of the Credit Agreement. The Issuing Lender agrees that it shall
comply with the obligations applicable to an Issuing Lender under the Credit
Agreement, including the obligation to give written or telecopy notice to the
Borrowers and the Administrative Agent of the matters specified in Section 2.13
of the Credit Agreement.
          Section 3. Obligation to Reimburse. Each Borrower agrees to reimburse
each Issuing Lender all amounts required to pay all drafts presented under
Letters of Credit in accordance with the provisions of Section 2.9 of the Credit
Agreement.
          Section 4. Payment of Fees. Each Borrower agrees to pay the fees on
all outstanding Letters of Credit pursuant to the terms of Section 2.14 of the
Credit Agreement and the applicable Fee Letter among the Company, the Issuing
Lender and the other parties thereto, including for the account of the Issuing
Lender a fronting fee per annum as set forth in the Fee Letter on the undrawn
and unexpired amount of each Letter of Credit by the Issuing Lender, payable
quarterly in arrears on each L/C Fee Payment Date after the Issuance Date. In
addition,

 



--------------------------------------------------------------------------------



 



the Borrower shall reimburse the Issuing Lender for customary administrative,
issuance, amendment, payment and negotiation charges incurred by such Issuing
Lender.
          Section 5. Standby and Documentary Credit Practices. Each Borrower
agrees that, except as otherwise expressly agreed to in writing by the Issuing
Lender and the Borrower prior to the Issuing Lender’s issuance of any Letter of
Credit, to the extent applicable, (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the Uniform Customs and Practice
for Documentary Credits, as most recently published by the International Chamber
of Commerce at the time of issuance shall apply to each trade Letter of Credit,
and, in each case, such rules are incorporated herein by reference and shall be
deemed a part hereof and shall apply to the Letters of Credit and to this
Agreement.
          Section 6. Obligations Absolute. As and to the extent set forth in
Section 2.10 of the Credit Agreement, the obligation of the Borrowers to pay the
amounts referred to above in Sections 3 and 4 shall be absolute, unconditional
and irrevocable and shall be satisfied strictly in accordance with the terms of
the Credit Agreement and this Agreement.
          Section 7. Notices. All communications and notices hereunder shall be
given as provided in Section 9.2 of the Credit Agreement.
          Section 8. Binding Agreement: Assignments. This Agreement and the
terms, covenants and conditions hereof shall bind and inure to the benefit of
the parties hereto and their respective successors and assigns, except that
neither the Borrowers nor the Issuing Lender shall be permitted to assign this
Agreement or any interest herein without the prior written consent of the other
parties to this Agreement.
          Section 9. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE WITHIN SUCH STATE.
          Section 10. Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute but one contract. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier or other
electronic transmission shall be effective as deliver of a manually executed
counterpart of this Agreement.
          Section 11. Interpretation. To the extent that the terms and
conditions of this Agreement conflict with the terms and conditions of the
Credit Agreement, the terms and conditions of the Credit Agreement shall
control.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Issuing
Lender Agreement as of the day and year first above written.

            KENNAMETAL INC., as Borrower
      By:           Name:           Title:           KENNAMETAL EUROPE GMBH, as
Borrower
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



            [NAME OF ISSUING LENDER], as the Issuing Lender
      By:           Name:           Title:           BANK OF AMERICA, N.A., as
the Administrative Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



Schedule 1
to the Issuing Lender Agreement

                                  Issuer   Issue Date   L/C $ Amount  
Beneficiary   Expiration Date

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF THIRD AMENDED AND RESTATED GUARANTEE
     THIRD AMENDED AND RESTATED GUARANTEE, dated as of                      ___,
20[___], made by each of the corporations that are signatories hereto (the
“Guarantors”), in favor of BANK OF AMERICA, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the lenders (the “Lenders”)
parties to the Third Amended and Restated Credit Agreement, dated as of June 25,
2010 (as it may hereafter be amended, modified, extended or restated from time
to time, the “Credit Agreement”), among Kennametal Inc., a Pennsylvania
corporation (the “Company”) and the other Borrowers party thereto, the Lenders
from time to time parties thereto, Bank of America, N.A., London Branch, as Euro
Swingline Lender, PNC Bank, National Association and JPMorgan Chase Bank, N.A.,
as co-syndication agents, Citizens Bank of Pennsylvania and Bank of
Tokyo-Mitsubishi UFJ Trust Company as co-documentation agents, Bank of America,
N.A., as the Administrative Agent and the other parties thereto.
W I T N E S S E T H:
     WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make Loans and other extensions of credit to the Borrowers upon the
terms and subject to the conditions set forth therein;
     WHEREAS, the Borrowers are members of an affiliated group of Persons that
includes each Guarantor;
     WHEREAS, each of the Guarantors has guaranteed the Company’s obligations to
the administrative agent and lenders party to the Existing Credit Agreement
pursuant to that certain Second Amended and Restated Guarantee, dated as of
March 21, 2006 (the “Existing Guarantee”) made by certain of the Guarantors in
favor of the administrative agent under the Existing Credit Agreement;
     WHEREAS, the Existing Credit Agreement shall be amended and restated in its
entirety by the Credit Agreement as set forth therein and shall remain in full
force and effect only as set forth therein;
     WHEREAS, each of the Guarantors wishes to continue to guarantee (or, in the
case of any Guarantor hereunder which is not a party to the Existing Guarantee,
to guarantee), jointly and severally, absolutely and unconditionally, the
payment and performance of the Borrowers’ obligations to the Lenders and the
Administrative Agent under or in respect of the Credit Agreement as provided
herein;
     WHEREAS, the proceeds of the extensions of credit will be used in part to
enable the Borrowers to make valuable transfers (as determined as provided
herein) to each Guarantor in connection with the operation of its business;
     WHEREAS, the Company, the other Borrowers and the Guarantors are engaged in
related businesses, and each Guarantor will derive substantial direct and
indirect benefit from the making of the extensions of credit;
     WHEREAS, each of the Guarantors party to the Existing Guarantee and the
Administrative Agent on behalf of itself and the Lenders wish to amend and
restate the Existing Guarantee as herein provided; and
     WHEREAS, it is a condition precedent to the obligation of the Lenders to
make their respective Loans or other extensions of credit to the Borrowers under
the Credit Agreement that each Guarantor

 



--------------------------------------------------------------------------------



 



shall have executed and delivered this Guarantee to the Administrative Agent for
the ratable benefit of the Lenders.
     NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective loans and other extensions of credit
to the Borrowers under the Credit Agreement, the Guarantors hereby agree with
the Administrative Agent, for the ratable benefit of the Lenders, as follows:
     1. Defined Terms. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
     (b) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Guarantee shall refer to this Guarantee as a whole and
not to any particular provision of this Guarantee, and section and paragraph
references are to this Guarantee unless otherwise specified.
     (c) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
     2. Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Lenders and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrowers when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations.
     (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 3).
     (c) Each Guarantor agrees that the Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing this Guarantee or affecting the rights and remedies of the
Administrative Agent or any Lender hereunder.
     (d) This Guarantee shall remain in full force and effect until all the
Obligations and the obligations of each Guarantor under this Guarantee shall
have been satisfied by payment in full, no Letter of Credit shall be outstanding
and the Commitments shall be terminated, notwithstanding that from time to time
during the term of the Credit Agreement the Borrowers may be free from any
Obligations.
     (e) No payment made by the Company, any other Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent or any Lender from the Company, any other Borrower, any
of the Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Obligations or any payment
received or collected from such Guarantor in respect of the Obligations), remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until the Obligations are paid in full, no Letter of Credit shall be
outstanding and the Commitments are terminated.

-2-



--------------------------------------------------------------------------------



 



     3. Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 4. The provisions of
this Section 3 shall in no respect limit the obligations and liabilities of any
Guarantor to the Administrative Agent and the Lenders, and each Guarantor shall
remain liable to the Administrative Agent and the Lenders for the full amount
guaranteed by such Guarantor hereunder.
     4. No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Company, any other Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
Lender for the payment of the Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Company, any other
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Administrative Agent and the Lenders
by the Borrowers on account of the Obligations are paid in full, no Letter of
Credit shall be outstanding and the Commitments are terminated. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Obligations shall not have been paid in full, such amount shall
be held by such Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine.
     5. Amendments, etc. with respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any Lender
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released. Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for this Guarantee or any property subject
thereto.
     6. Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon this Guarantee or acceptance of this Guarantee; the Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon, this Guarantee; and
all dealings between the Company, any other Borrower and any of the Guarantors,
on the one hand, and the Administrative Agent and the Lenders, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Guarantee. Each Guarantor waives diligence, presentment,
protest,

-3-



--------------------------------------------------------------------------------



 



demand for payment and notice of default or nonpayment to or upon the Company,
any other Borrower or any of the Guarantors with respect to the Obligations.
Each Guarantor understands and agrees that this Guarantee shall be construed as
a continuing, absolute and unconditional guarantee of payment and performance of
the Obligations without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrowers or any other Person against the Administrative Agent or any
Lender, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of any of the Borrowers or such Guarantor) which constitutes, or might
be construed to constitute, an equitable or legal discharge of the Borrowers for
the Obligations, or of such Guarantor under this Guarantee, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Administrative Agent or
any Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Company,
any other Borrower, any other Guarantor or any other Person or against any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Lender to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Company, any other Borrower, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Company, any other
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
     7. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrowers or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Company, any other Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.
     8. Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim in the
relevant currency at the Funding Office.
     9. Representations and Warranties. Each Guarantor hereby represents and
warrants that:
     (a) it is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation and has the power and authority and
the legal right to own and operate its property, to lease the property it
operates and to conduct the business in which it is currently engaged;
     (b) it has the power and authority and the legal right to execute and
deliver, and to perform its obligations under, this Guarantee, and has taken all
necessary action to authorize its execution, delivery and performance of this
Guarantee;
     (c) this Guarantee constitutes a legal, valid and binding obligation of
such Guarantor enforceable in accordance with its terms, except as affected by
Debtor Relief Laws, general equitable principles and an implied covenant of good
faith and fair dealing;

-4-



--------------------------------------------------------------------------------



 



     (d) the execution, delivery and performance of this Guarantee will not
violate any provision of any Requirement of Law or Contractual Obligation of
such Guarantor and will not result in or require the creation or imposition of
any Lien on any of the properties or revenues of such Guarantor pursuant to any
Requirement of Law or Contractual Obligation of the Guarantor;
     (e) no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or Governmental Authority and no consent of any other
Person (including, without limitation, any stockholder or creditor of such
Guarantor) is required in connection with the execution, delivery, performance,
validity or enforceability of this Guarantee;
     (f) no litigation, investigation or proceeding of or before any arbitrator
or Governmental Authority is pending or, to the knowledge of such Guarantor,
threatened by or against such Guarantor or against any of its properties or
revenues (1) with respect to this Guarantee or any of the transactions
contemplated hereby, or (2) which could reasonably be expected to have a
Material Adverse Effect;
     (g) it has good record and marketable title in fee simple to, or a valid
leasehold interest in, all its real property, and good title to, or a valid
leasehold interest in, all its other property, except for such property where
the failure to maintain such title or interest, individually or in the
aggregate, does not have a Material Adverse Effect, and none of such property is
subject to any Lien except as permitted under the Credit Agreement; and
     (h) it has filed or caused to be filed all tax returns which, to its
knowledge, are required to be filed and has paid all taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of such Guarantor) except where the failure to file such returns and pay
such taxes, fees and other charges, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; to the knowledge of
such Guarantor, no tax Lien has been filed and no claim is being asserted, with
respect to any such tax, fee or other charge.
     Each Guarantor agrees that the foregoing representations and warranties
shall be deemed to have been made by such Guarantor on the date of each
borrowing by any Borrower under the Credit Agreement on and as of such date of
borrowing as though made hereunder on and as of such date.
     10. Authority of Administrative Agent. Each Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Guarantee
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Guarantee shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and such Guarantor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.
     11. Notices. All notices, requests and demands to or upon the
Administrative Agent, any Lender or any Guarantor to be effective shall be in
writing (or by telex, fax or similar electronic transfer confirmed in writing)
and shall be deemed to have been duly given or made (1) when delivered by hand
or (2) if given by mail, when deposited in the mails by certified mail, return
receipt requested, or (3) if by telex, fax or similar electronic transfer, when
sent and receipt has been confirmed, addressed as follows:

-5-



--------------------------------------------------------------------------------



 



     (a) if to the Administrative Agent or any Lender, at its address or
transmission number for notices provided in subsection 9.2 of the Credit
Agreement; and
     (b) if to any Guarantor, at its address or transmission number for notices
set forth under its signature below.
     The Administrative Agent, each Lender and each Guarantor may change its
address and transmission numbers for notices by notice in the manner provided in
this Section.
     12. Counterparts. This Guarantee may be executed by one or more of the
Guarantors on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the counterparts of this Guarantee signed by all the Guarantors shall be
lodged with the Administrative Agent. Delivery of an executed counterpart of a
signature page to this Guarantee by telecopier or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Guarantee.
     13. Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     14. Integration. This Guarantee represents the agreement of each Guarantor
with respect to the subject matter hereof and there are no promises or
representations by the Administrative Agent or any Lender relative to the
subject matter hereof not reflected herein.
     15. Amendments in Writing, No Waiver, Cumulative Remedies. (a) None of the
terms or provisions of this Guarantee may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by each Guarantor and
the Administrative Agent, provided that any provision of this Guarantee may be
waived by the Administrative Agent and the Lenders in a letter or agreement
executed by the Administrative Agent or by telex or facsimile transmission from
the Administrative Agent.
     (b) Neither the Administrative Agent nor any Lender shall by any act
(except by a written instrument pursuant to paragraph 15(a) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of the Administrative Agent or any Lender,
any right, power or privilege hereunder shall operate as a waiver thereof. No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by the Administrative Agent or any Lender of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Administrative Agent or such Lender would
otherwise have on any future occasion.
     (c) The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
     16. Section Headings. The section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

-6-



--------------------------------------------------------------------------------



 



     17. Successors and Assigns. This Guarantee shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns. No
Guarantor may assign any of its obligations hereunder.
     18. Governing Law. This Guarantee shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be
duly executed and delivered by its duly authorized officer as of the day and
year first above written.

            KENNAMETAL HOLDINGS EUROPE, INC.
      By:           Name:           Title:        

Address for Notices:
c/o Kennametal Inc.
1600 Technology Way
Latrobe, PA 15650
Attention: Vice President and Treasurer
Fax: (724) 539-4668

 



--------------------------------------------------------------------------------



 



            KENNAMETAL WIDIA HOLDINGS INC.
      By:           Name:           Title:        

Address for Notices:
c/o Kennametal Inc.
1600 Technology Way
Latrobe, PA 15650
Attention: Vice President and Treasurer
Fax: (724) 539-4668

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF NOTE

$                                            June 25, 2010      

     FOR VALUE RECEIVED, the undersigned                     , a(n)
                    (the “Borrower”), hereby promises to pay to the order of
                    , (the “Lender”) at the Administrative Agent’s office:
     (a) prior to or on the earlier of the Termination Date or date on which the
Loans shall become due and payable in accordance with Section 7 of the Credit
Agreement referred to below, the principal amount of                     
Dollars ($                    ) or, if less, the aggregate unpaid principal
amount of Loans advanced by the Lender to the Borrower pursuant to the Third
Amended and Restated Credit Agreement dated as of June 25, 2010 (as amended and
in effect from time to time, the “Credit Agreement”), among Kennametal Inc., a
Pennsylvania corporation, the other borrowers party thereto, the several Lenders
from time to time parties thereto, Bank of America, N.A., London Branch, as Euro
Swingline Lender, PNC Bank, National Association and JPMorgan Chase Bank, N.A.,
as co-syndication agents, Citizens Bank of Pennsylvania and Bank of
Tokyo-Mitsubishi UFJ Trust Company as co-documentation agents, Bank of America,
N.A., as Administrative Agent, and the other parties thereto;
     (b) the principal outstanding (including, without limitation, any
Reimbursement Obligations) hereunder from time to time at the times provided in
the Credit Agreement; and
     (c) interest on the principal balance hereof from time to time outstanding
from the Closing Date under the Credit Agreement through and including the
payment in full of this Note at the times and at the rate provided in the Credit
Agreement.
     This Note evidences borrowings under and has been issued by the Borrower in
accordance with the terms of the Credit Agreement. The Lender and any holder
hereof is entitled to the benefits of the Credit Agreement and the other Loan
Documents, and may enforce the agreements of the Borrower contained therein, and
any holder hereof may exercise the respective remedies provided for thereby or
otherwise available in respect thereof, all in accordance with the respective
terms thereof. All capitalized terms used in this Note and not otherwise defined
herein shall have the same meanings herein as in the Credit Agreement.
     The Borrower has the right in certain circumstances and the obligation
under certain other circumstances to prepay the whole or part of the principal
of this Note on the terms and conditions specified in the Credit Agreement.
     If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.
     No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such

 



--------------------------------------------------------------------------------



 



holder, nor shall any delay, omission or waiver on any one occasion be deemed a
bar or waiver of the same or any other right on any further occasion.
     The Borrower and every endorser and guarantor of this Note or the
obligation represented hereby waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note, and assents to any extension
or postponement of the time of payment or any other indulgence, and to the
addition or release of any other party or person primarily or secondarily
liable.
     THIS NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL FOR ALL
PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). THE
BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND THE
CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, AT THE ADDRESS SPECIFIED IN §9.2 OF THE CREDIT AGREEMENT
OR AT SUCH OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN
NOTIFIED PURSUANT THERETO. THE BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT
SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.
     This Note shall be deemed to take effect as a sealed instrument under the
laws of the State of New York.

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Note to be signed in
its corporate name by its duly authorized officer as of the day and year first
above written.

            [APPLICABLE BORROWER]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

                                                  Amount of     Balance of      
          Amount     Principal Paid     Principal     Notation   Date     of
Loan     or Prepaid     Unpaid     Made By:  

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF FOREIGN BORROWER
REQUEST AND ASSUMPTION AGREEMENT
Date:                                         ,                     
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
This Foreign Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.33 of that certain Third Amended and Restated Credit
Agreement, dated as of June 25, 2010 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Kennametal Inc., a Pennsylvania corporation (the “Company”),
the other Borrowers from time to time party thereto, the several Lenders from
time to time parties thereto, Bank of America, N.A., London Branch, as Euro
Swingline Lender, PNC Bank, National Association and JPMorgan Chase Bank, N.A.,
as co-syndication agents, Citizens Bank of Pennsylvania and Bank of
Tokyo-Mitsubishi UFJ Trust Company as co-documentation agents, Bank of America,
N.A., as Administrative Agent and the other parties thereto. All capitalized
terms used in this Foreign Borrower Request and Assumption Agreement and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.
Each of [                    ] (the “New Foreign Borrower”) and the Company
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the New Foreign Borrower is a wholly-owned Foreign Subsidiary of
the Company.
The documents required to be delivered to the Administrative Agent and the other
conditions required to be satisfied under Section 2.33 of the Credit Agreement
will be furnished to the Administrative Agent or satisfied, as applicable, in
accordance with the requirements of the Credit Agreement.
The true and correct unique identification number (if any) that has been issued
to the New Foreign Borrower by its jurisdiction of organization and the name of
such jurisdiction are set forth below:

          Identification Number   Jurisdiction of Organization
 
 
 
 

The parties hereto hereby confirm that with effect from the date hereof and upon
satisfaction of the conditions set forth in Section 2.33 of the Credit
Agreement, the New Foreign Borrower shall have obligations, duties and
liabilities toward each of the other parties to the Credit Agreement identical
to those which the New Foreign Borrower would have had if the New Foreign
Borrower had been an original party to the Credit Agreement as a Borrower. The
New Foreign Borrower confirms its acceptance of, and consents to, all
representations and warranties, covenants, and other terms and provisions of the
Credit Agreement.
The parties hereto hereby request that the New Foreign Borrower be entitled to
receive Loans and Letters of Credit under the Credit Agreement, and understand,
acknowledge and agree that neither the New

 



--------------------------------------------------------------------------------



 



Foreign Borrower nor the Company on its behalf shall have any right to request
any Loans or Letters of Credit for its account unless and until the date five
Business Days after the effective date designated by the Administrative Agent in
a Foreign Borrower Notice delivered to the Company and the Lenders pursuant to
Section 2.33 of the Credit Agreement.
The address for notices for the New Foreign Borrower is specified on its
signature page hereto. The New Foreign Borrower hereby agrees to the appointment
of the Company as its agent for all purposes under the Credit Agreement and the
other Loan Documents, as more fully set forth in Section 2.33(c) of the Credit
Agreement.
This Foreign Borrower Request and Assumption Agreement shall constitute a Loan
Document under the Credit Agreement.
The Company hereby acknowledges and agrees that the Company Guarantee remains in
full force and effect, and confirms and ratifies all of its obligations
thereunder, including, without limitation, its guarantee of the Obligations of
the New Foreign Borrower.
THIS FOREIGN BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the parties hereto have caused this Foreign Borrower Request
and Assumption Agreement to be duly executed and delivered by their proper and
duly authorized officers as of the day and year first above written.

                  [NEW FOREIGN BORROWER]
 
           
 
  By:        
 
  Title:  
 
   
 
           
 
                Address for Notices:  
 
           
 
                KENNAMETAL INC.
 
           
 
  By:        
 
           
 
  Title:        
 
           

J-2



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF FOREIGN BORROWER NOTICE
Date:                     ,                     
To: Each of Company and the Lenders party
to the Credit Agreement referred to below
Ladies and Gentlemen:
     This Foreign Borrower Notice is made and delivered pursuant to Section 2.33
of that certain Third Amended and Restated Credit Agreement, dated as of
June 25, 2010 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Kennametal
Inc., a Pennsylvania corporation (the “Company”), the other Borrowers from time
to time party thereto, the several Lenders from time to time parties thereto,
Bank of America, N.A., London Branch, as Euro Swingline Lender, PNC Bank,
National Association and JPMorgan Chase Bank, N.A., as co-syndication agents,
Citizens Bank of Pennsylvania and Bank of Tokyo-Mitsubishi UFJ Trust Company as
co-documentation agents, Bank of America, N.A., as Administrative Agent and the
other parties thereto. All capitalized terms used in this Foreign Borrower
Notice and not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement.
     The Administrative Agent hereby notifies the Company and the Lenders that
effective as of the date hereof [                                        ] shall
be a Foreign Borrower and may receive Loans and Letters of Credit for its
account on the terms and conditions set forth in the Credit Agreement.
     This Foreign Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

                  BANK OF AMERICA, N.A.,         as Administrative Agent    
 
           
 
  By:
 
 
   
 
    Title:      
 
           

